Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

AND

 

AMENDMENT NO. 1 TO

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT

 

THIS AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT AND AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED PURCHASE AND
CONTRIBUTION AGREEMENT (this “Agreement”) is dated as of September 17, 2013 and
is effective as of the Effective Date (as defined below) and is entered into by
and among UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation (the
“Originator”),  UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability
company (the “Seller”), UNITED RENTALS, INC., a Delaware corporation (the
“Collection Agent”), LIBERTY STREET FUNDING LLC, a Delaware limited liability
company (“Liberty”), MARKET STREET FUNDING LLC, a Delaware limited liability
company (“Market Street”), and GOTHAM FUNDING CORPORATION, a Delaware
corporation (“Gotham”, and together with Liberty and Market Street, the
“Purchasers”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank (as defined
in the Purchase Agreement referred to below), as administrative agent (the
“Administrative Agent”) for the Investors and the Banks (as such terms are
defined in the Purchase Agreement referred to below) and as purchaser agent for
Liberty (the “Liberty Purchaser Agent”), PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as a Bank and as purchaser agent for Market Street (the “Market Street Purchaser
Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a
Bank and as purchaser agent for Gotham (the “Gotham Purchaser Agent”) and BANK
OF AMERICA, N.A. (“BOA”), as a Bank and as purchaser agent for itself (the “BOA
Purchaser Agent”, and together with the Liberty Purchaser Agent, the Market
Street Purchaser Agent and the Gotham Purchaser Agent, the “Purchaser Agents”). 
Capitalized terms used and not otherwise defined herein are used as defined in
the Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Seller, the Collection Agent, the  Purchasers, the Purchaser
Agents, the Banks party thereto and the Administrative Agent entered into that
certain Third Amended and Restated Receivables Purchase Agreement dated as of
September 24, 2012 (as amended, supplemented or otherwise modified, the
“Purchase Agreement”);

 

WHEREAS, the Originator, the Collection Agent and the Seller entered into that
certain Third Amended and Restated Purchase and Contribution Agreement dated as
of September 24, 2012 (as amended, supplemented or otherwise modified, the
“Contribution Agreement”);

 

WHEREAS,  pursuant to Section 7.01 of the Purchase Agreement and Section 9.01 of
the Contribution Agreement, the parties wish to make certain amendments to the
Purchase Agreement and the Contribution Agreement, respectively, as hereinafter
set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

Section 1.              Amendments to the Purchase Agreement.  Effective as of
the Effective Date (as defined below), the Purchase Agreement is hereby amended
as follows:

 

(a)           The Purchase Agreement is hereby amended to incorporate the
changes shown on the marked pages attached hereto as Annex A.

 

(b)           The form of Monthly Report is amended as follows, effective for
all Monthly Reports delivered after the date hereof:

 

(i)  The cover sheet delivered with each Monthly Report, which has included
information with respect to the top four Obligors, shall include the same
information with respect to the top ten Obligors for the applicable period.

 

(ii)  Each  Monthly Report shall include the Contractual Dilution Amount for the
applicable period.

 

(c)           Market Street shall no longer be a party to the Purchase Agreement
and it shall have no further rights or obligations under, or interests with
respect to, the Purchase Agreement; provided, that Market Street shall continue
to have the benefit of all indemnities and other agreements under the Purchase
Agreement which survive the termination of the Purchase Agreement.

 

Section 2.              Amendments to the Contribution Agreement.

 

(a)           Effective as of the Effective Date (as defined below), clause
(a) of the definition of “Facility Termination Date” contained in Section 1.01
of the Contribution Agreement is deleted in its entirety and replaced with the
following:

 

“(a)  the  Facility Termination Date under the Receivables Agreement (as
extended from time to time pursuant to the terms thereof),”

 

(b)           The Administrative Agent and each Purchaser Agent consent to the
foregoing amendment to the  Contribution Agreement.

 

Section 3.              Effectiveness of this Agreement. This Agreement shall
become effective as of September 19, 2013 (the “Effective Date”) at such time
as:

 

(a)           executed counterparts of this Amendment have been delivered by
each party hereto to the other parties hereto;

 

(b)           each Purchaser Agent shall have received an executed amendment and
restatement of such Purchaser Agent’s Fee Agreement (each, an “A&R Fee
Agreement”);

 

(c)           each Purchaser Agent shall have received payment of the “Upfront
Fee” in accordance with the terms of, and as such term is defined in, such
Purchaser Agent’s A&R Fee Agreement;

 

2

--------------------------------------------------------------------------------


 

(d)           an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Sullivan & Cromwell LLP, with respect to true sale
and non-consolidation matters after giving effect to this Amendment and the
transactions contemplated hereby; and

 

(e)           the Administrative Agent and the Purchaser Agents shall have
received, in form and substance satisfactory to the Administrative Agent and
each Purchaser Agent, a certificate of the Secretary or Assistant Secretary of
the Seller certifying copies of the resolutions of the Board of Directors of the
Seller approving this Agreement and the transactions contemplated hereby.

 

Section 4.              Representations and Warranties.  The Originator, the
Seller and the Collection Agent represent and warrant as follows:

 

(a)           The execution, delivery and performance by the Originator, the
Collection Agent and the Seller of this Agreement (i) are within its corporate
or limited liability company powers, as applicable, (ii) have been duly
authorized by all necessary corporate or limited liability company action, as
applicable, and (iii) do not contravene (1) its charter, by-laws or limited
liability company agreement, as applicable, (2) any law, rule or regulation
applicable to it or (3) any contractual restriction binding on or affecting it
or its property, the violation of which could reasonably be expected to have a
Material Adverse Effect on the collectibility of any Pool Receivable, on the
Originator, on the Seller or on the performance of the Collection Agent under
the Contribution Agreement or the Purchase Agreement.  This agreement has been
duly executed and delivered by the Originator, the Seller and the Collection
Agent.

 

(b)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Originator, the Seller or the
Collection Agent of this Agreement or any other document to be delivered by the
Originator, the Seller or the Collection Agent hereunder other than those
already obtained; provided that the right of any assignee of a Receivable the
obligor of which is a Government Obligor to enforce such Receivable directly
against such obligor may be restricted by the Federal Assignment of Claims Act
or any similar applicable Law to the extent the Originator or the Seller shall
not have complied with the applicable provisions of any such Law in connection
with the assignment or subsequent reassignment of any such Receivable.

 

(c)           This Agreement constitutes the legal, valid and binding obligation
of the Originator, the Seller and the Collection Agent, enforceable against the
Originator, the Seller and the Collection Agent in accordance with its terms
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(d)           The representations and warranties contained in (i) Section 4.01
of the Contribution Agreement (with respect to the Originator), (ii) Exhibit III
to the Purchase Agreement (with respect to the Seller) and (iii) Section 4.08 of
the Purchase Agreement (with respect to the Collection Agent) are correct on and
as of the date hereof as though made on and as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

(e)           No event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes an Event of Termination or an
Incipient Event of Termination.

 

(f)            All volume rebates that have become due and payable by the
Originator to any Obligor subsequent to the date of the Purchase Agreement have
been timely paid in full and there are currently no volume rebates included in
the Contractual Dilution Amount that are due and payable.

 

Section 5.              Purchase Agreement and Contribution Agreement in Full
Force and Effect as Amended.

 

(a)           All of the provisions of the Purchase Agreement and the
Contribution Agreement, each as amended hereby, and all of the provisions of all
other documentation required to be delivered with respect thereto shall remain
in full force and effect and are ratified and confirmed in all respects.

 

(b)           The respective parties hereto agree to be bound by the terms and
conditions of the Purchase Agreement and the Contribution Agreement, as
applicable, each as amended hereby, as though such terms and conditions were set
forth herein.

 

(c)           This Agreement may not be amended or otherwise modified except as
provided in the Purchase Agreement.

 

(d)           This Agreement shall constitute a Transaction Document.

 

(e)           In reliance on the representations made as of the date hereof by
the Originator, the Seller and the Collection Agent contained herein, the
Seller, the Administrative Agent and each Purchaser Agent hereby acknowledge
that all reporting with respect to any volume rebates in any Periodic Report,
information, exhibit, financial statement, document, book, record or report
furnished by or on behalf of the Originator or the Seller to the Seller, the
Administrative Agent, the Purchaser Agents, the Investors or the Banks in
connection with the Contribution Agreement or the Purchase Agreement delivered
prior to August 13, 2013 is acceptable.

 

Section 6.              Reference in Other Documents; Affirmation of Performance
Undertaking Agreement.

 

(a)           On and from the date hereof, references to the Purchase Agreement
in any agreement or document (including without limitation the Purchase
Agreement) shall be deemed to include a reference to the Purchase Agreement, as
amended hereby, whether or not reference is made to this Agreement.

 

(b)           On and from the date hereof, references to the Contribution
Agreement in any agreement or document (including without limitation the
Contribution Agreement) shall be deemed to include a reference to the
Contribution Agreement, as amended hereby, whether or not reference is made to
this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)           United Rentals, Inc. hereby consents to this Agreement and hereby
affirms and agrees that the Performance Undertaking Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and affirmed in
all respects.  Upon the effectiveness of, and on and after the date of, this
Agreement, each reference in the Performance Undertaking Agreement to (i) the
“Receivables Purchase Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Purchase Agreement as amended by
this Agreement, and as hereafter amended or restated and (ii) the “Purchase
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Contribution Agreement as amended by this Agreement, and as
hereafter amended or restated.

 

Section 7.                                           Costs and Expenses.

 

The Seller agrees to pay on demand all reasonable and documented costs and
expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder and
thereunder, including, without limitation, the reasonable and documented fees
and out-of-pocket expenses of one firm of primary counsel for the Administrative
Agent and the Purchaser Agents, the Purchasers and the Banks.

 

Section 8.                                           Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.   Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 9.                                           Headings.

 

The descriptive headings of the various sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

 

Section 10.                                    Governing Laws.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

The remainder of this page is intentionally left blank.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

ORIGINATOR:

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

SELLER:

 

UNITED RENTALS RECEIVABLES LLC II

 

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Vice President and Treasurer

 

 

 

 

COLLECTION AGENT:

 

UNITED RENTALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

SOLELY FOR PURPOSES OF SECTION 6(c):

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name: Irene Moshouris

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

Signature Page —

Amendment No. 2 to RPA and

Amendment No. 1 to PCA

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Norman Last

 

 

 

Name: Norman Last

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

PURCHASER:

 

LIBERTY STREET FUNDING LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John L. Fridlington

 

 

 

Name: John L. Fridlington

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

PURCHASER AGENT:

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Norman Last

 

 

 

Name: Norman Last

 

 

 

Title: Managing Director

 

 

 

 

BANK:

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Norman Last

 

 

 

Name: Norman Last

 

 

 

Title: Managing Director

 

Signature Page —

Amendment No. 2 to RPA and

Amendment No. 1 to PCA

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

MARKET STREET FUNDING LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Doris Hearn

 

 

 

Name: Doris Hearn

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

PURCHASER AGENT:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Falcione

 

 

 

Name: Mark Falcione

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

BANK:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Falcione

 

 

 

Name: Mark Falcione

 

 

 

Title: Executive Vice President

 

Signature Page —

Amendment No. 2 to RPA and

Amendment No. 1 to PCA

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

GOTHAM FUNDING CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

 

Name: David V. DeAngelis

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

PURCHASER AGENT:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

By:

/s/ Van Dusenbury

 

 

 

Name: Van Dusenbury

 

 

 

Title: Managing Director

 

 

 

 

BANK:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

By:

/s/ George Stoecklein

 

 

 

Name: George Stoecklein

 

 

 

Title: Director

 

Signature Page —

Amendment No. 2 to RPA and

Amendment No. 1 to PCA

 

--------------------------------------------------------------------------------


 

PURCHASER AGENT:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brendan Feeney

 

 

 

Name: Brendan Feeney

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

BANK:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brendan Feeney

 

 

 

Name: Brendan Feeney

 

 

 

Title: Vice President

 

Signature Page —

Amendment No. 2 to RPA and

Amendment No. 1 to PCA

 

--------------------------------------------------------------------------------


 

ANNEX A

CHANGED PAGES TO PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

CONFORMED COPY INCORPORATING

AMENDMENT NO. 1 DATED 2 EFFECTIVE AS OF FEBRUARY 1,SEPTEMBER 19, 2013

 

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

Among

 

UNITED RENTALS RECEIVABLES LLC II,
as Seller,

 

UNITED RENTALS, INC.,
as Collection Agent,

 

LIBERTY STREET FUNDING LLC,
as a Purchaser,

 

MARKET STREET FUNDING LLC,
as a Purchaser,

 

GOTHAM FUNDING CORPORATION,
as a Purchaser

 

THE BANK OF NOVA SCOTIA,
as Purchaser Agent for Liberty, as Administrative Agent and as a Bank,

 

PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for Market Streetitself and as a Bank,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for Gotham and as a Bank,

 

BANK OF AMERICA, N.A.,

as a Purchaser Agent for itself and as a Bank

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES

 

 

 

SECTION 1.01.

 

Purchase Facility

 

2

SECTION 1.02.

 

Making Purchases

 

2

SECTION 1.03.

 

Receivable Interest Computation

 

47

SECTION 1.04.

 

Settlement Procedures

 

47

SECTION 1.05.

 

Fees

 

811

SECTION 1.06.

 

Payments and Computations, Etc.

 

812

SECTION 1.07.

 

Dividing or Combining Receivable Interests

 

912

SECTION 1.08.

 

Increased Costs and Requirements of Law

 

913

SECTION 1.09.

 

Intended Characterization; Security Interest

 

1115

SECTION 1.10.

 

[Reserved]

 

1216

SECTION 1.11.

 

Sharing of Payments

 

1216

SECTION 1.12.

 

Repurchase Option

 

1216

SECTION 1.13.

 

Extension; Additional Purchasers; Increased Commitments

 

1317

SECTION 1.14.

 

Defaulting Banks; Delaying Banks

 

17

 

 

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

 

 

 

SECTION 2.01.

 

Representations and Warranties; Covenants

 

1418

SECTION 2.02.

 

Events of Termination

 

1419

 

 

 

 

 

ARTICLE III

 

INDEMNIFICATION

 

 

 

SECTION 3.01.

 

Indemnities by the Seller

 

1419

 

 

 

 

 

ARTICLE IV

 

ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

 

 

SECTION 4.01.

 

Designation of Collection Agent

 

1621

SECTION 4.02.

 

Duties of Collection Agent

 

1722

SECTION 4.03.

 

Certain Rights of the Administrative Agent

 

1823

SECTION 4.04.

 

Rights and Remedies

 

1924

SECTION 4.05.

 

Further Actions Evidencing Purchases

 

2024

SECTION 4.06.

 

Covenants of the Collection Agent and the Seller

 

2025

SECTION 4.07.

 

Indemnities by the Collection Agent

 

2226

SECTION 4.08.

 

Representations and Warranties of the Collection Agent

 

2327

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

THE ADMINISTRATIVE AGENT

 

 

 

SECTION 5.01.

 

Authorization and Action

 

2428

SECTION 5.02.

 

Administrative Agent’s Reliance, Etc.

 

2429

SECTION 5.03.

 

Indemnification of Administrative Agent

 

2529

SECTION 5.04.

 

Scotia Capital and Affiliates

 

2530

SECTION 5.05.

 

Bank’s Purchase Decision

 

2530

SECTION 5.06.

 

[Reserved]

 

2530

SECTION 5.07.

 

Notice of Event of Termination

 

2530

 

 

 

 

 

ARTICLE VI

 

THE PURCHASER AGENTS

 

 

 

SECTION 6.01.

 

Authorization

 

2631

SECTION 6.02.

 

Reliance by Purchaser Agent

 

2731

SECTION 6.03.

 

Agent and Affiliates

 

2732

SECTION 6.04.

 

Notices

 

2832

SECTION 6.05.

 

Bank’s Purchase Decision

 

2833

 

 

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

 

 

SECTION 7.01.

 

Amendments, Etc.

 

2833

SECTION 7.02.

 

Notices, Etc.

 

2833

SECTION 7.03.

 

Assignability

 

3236

SECTION 7.04.

 

Costs, Expenses and Taxes

 

3237

SECTION 7.05.

 

No Proceedings

 

3438

SECTION 7.06.

 

Confidentiality

 

3438

SECTION 7.07.

 

Governing Law

 

3439

SECTION 7.08.

 

SUBMISSION TO JURISDICTION

 

3439

SECTION 7.09.

 

WAIVER OF JURY TRIAL

 

3539

SECTION 7.10.

 

Execution in Counterparts

 

3540

SECTION 7.11.

 

Survival of Termination

 

3540

SECTION 7.12.

 

Severability

 

3540

SECTION 7.13.

 

Excess Funds

 

3540

SECTION 7.14.

 

No Recourse

 

3640

SECTION 7.15.

 

Amendment and Restatement; Acknowledgement

 

3641

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

EXHIBIT I —

 

Definitions

 

 

EXHIBIT II —

 

Conditions of Purchases

 

 

EXHIBIT III —

 

Representations and Warranties

 

 

EXHIBIT IV —

 

Covenants of the Seller

 

 

EXHIBIT V —

 

Events of Termination

 

 

EXHIBIT VI —

 

Collection Agent Defaults

 

 

 

 

 

 

 

ANNEXES

 

 

 

ANNEX A —

 

[Reserved]

 

 

ANNEX B —

 

[Reserved]

 

 

ANNEX C —

 

Credit and Collection Policy

 

 

ANNEX D —

 

[Reserved]

 

 

ANNEX E —

 

Monthly Report

 

 

ANNEX F —

 

Controlled Account and Collection Accounts

 

 

ANNEX G-1 —

 

Weekly Report

 

 

ANNEX G-2 —

 

Daily Report

 

 

ANNEX H —

 

Form of ENB Contract

 

 

ANNEX I —

 

Form of Purchase Request

 

 

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), LIBERTY STREET FUNDING LLC (“Liberty”), a Delaware limited liability
company, MARKET STREET FUNDING LLC (“Market Street”), a Delaware limited
liability company, and GOTHAM FUNDING CORPORATION (“Gotham”), a Delaware
corporation (each of Liberty, Market Street and Gotham, a “Purchaser”, and
together the “Purchasers”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a
Bank, as administrative agent (the “Administrative Agent”) for the Investors and
the Banks (as defined herein) and as purchaser agent for Liberty (the “Liberty
Purchaser Agent”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Bank and as
purchaser agent for Market Streetitself (the “Market Street PNC Purchaser
Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a
Bank and as purchaser agent for Gotham (the “Gotham Purchaser Agent”), and BANK
OF AMERICA, N.A. (“BOA”), as a Bank and as purchaser agent for itself (the “BOA
Purchaser Agent”, and together with the Liberty Purchaser Agent, the Market
StreetPNC Purchaser Agent and the Gotham Purchaser Agent, the “Purchaser
Agents”), agree as follows:

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement.  Capitalized terms not defined herein
are used as defined in the Purchase Agreement or, if not defined in the Purchase
Agreement, the Credit Agreement. References in the Exhibits to the “Agreement”
refer to this Agreement, as amended, modified or supplemented from time to
time.  All interest rate and yield determinations referenced herein shall be
expressed as a decimal and rounded, if necessary, to the nearest one hundredth
of a percentage point.

 

The Seller has acquired, and may continue to acquire, Receivables and Related
Security from the Originator, either by purchase or by contribution to the
capital of the Seller, in accordance with the terms of the Purchase Agreement. 
The Seller is prepared to sell undivided fractional ownership interests
(referred to herein as “Receivable Interests”) in the Pool Receivables.  The
Purchasers may, in their sole discretion, purchase such Receivable Interests in
the Pool Receivables, and the Banks are prepared to purchase such Receivable
Interests in the Pool Receivables, in each case on the terms set forth herein.

 

Certain parties hereto previously entered into that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2011, as
amended by that certain Assignment and Acceptance and Amendment Agreement, dated
as of December 23, 2011 and as further amended and supplemented as of
February 2, 2012, May 18, 2012 and September 24, 2012 (the “Existing
Agreement”).

 

The parties hereto now desire to amend and restate the Existing Agreement in its
entirety as set forth herein and with effect from the date first set forth
above.  Accordingly, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES

 

SECTION 1.01.                              Purchase Facility.

 

(a)                                 On the terms and conditions hereinafter set
forth, the Purchasers may, in their sole discretion, and the Banks shall,
ratably in accordance with their respective Bank Commitments, purchase
Receivable Interests in the Pool Receivables from the Seller from time to time
during the period from the date hereof through the date immediately preceding
the Facility Termination Date, in the case of the Purchasers, and through the
date immediately preceding the Commitment Termination Date, in the case of the
Banks.  Under no circumstances shall the Purchasers make any such purchase, or
the Banks be obligated to make any such purchase, if after giving effect to such
purchase (x) the aggregate outstanding Capital of Receivable Interests in the
Pool Receivables would exceed the Purchase Limit or (y) the aggregate
outstanding Capital of Receivable Interests in the Pool Receivables held by any
Bank plus, in the event such Bank has any related Purchasers, such Bank’s
ratable share of the outstanding Capital of Receivable Interests in the Pool
Receivables held by such related Purchasers would exceed its Bank Commitment.

 

(b)                                 The Seller may, upon at least five Business
Days’ notice to the Administrative Agent and each Purchaser Agent, terminate
this purchase facility in whole or, from time to time, reduce in part the unused
portion of the Purchase Limit, which shall reduce the Bank Commitments ratably
in accordance with each Bank’s Percentage; provided that each partial reduction
shall be in the amount of at least $1,000,000; and provided further that the
Seller shall pay any related Broken Funding Cost; and provided further that no
partial reduction shall reduce the Purchase Limit below $50,000,000.

 

(c)                                  Subject to the conditions described in
Section 2(b) of Exhibit II to this Agreement, Collections attributable to
Receivable Interests in the Pool Receivables shall be automatically reinvested
pursuant to Section 1.04(b)(ii) in additional undivided percentage interests in
the Pool Receivables by making an appropriate readjustment of the applicable
Receivable Interest percentages.

 

SECTION 1.02.                              Making Purchases.

 

(a)                                 Each notice of purchase of a Receivable
Interest in the Pool Receivables shall be delivered by the Seller to the
Administrative Agent and each Purchaser Agent no later than 10:30 a.m. (New York
City time), on the proposed date the purchase is to be made.  Each such notice
of a purchase shall be in the form of an irrevocable (except as set forth in
Section 1.02(e)(v))  Purchase Request and shall specify (i) the amount requested
to be paid to the Seller by each Purchaser and each Bank which does not have a
related Purchaser (such amount, which shall not be less than $250,000 in the
aggregate (inclusive of any amount being rolled over from a previous purchase),
being referred to herein as the initial “Capital” of each Receivable Interest in
the Pool Receivables then being purchased), (ii) the date of such purchase
(which shall be a Business Day) and (iii) unless the purchase will be funded
with Pooled Commercial Paper and except with respect to any purchase being made
by BOA or PNC, the desired duration of the initial Fixed Period for each such
Receivable Interest in the Pool Receivables.  Each Purchaser

 

2

--------------------------------------------------------------------------------


 

Agent which has a related Purchaser shall promptly thereafter (but in no event
later than 11:00 a.m. (New York City time) on the proposed date of purchase)
notify the Seller and the Administrative Agent whether such respective Purchaser
has determined to make a purchase and, if so, whether all of the terms specified
by the Seller are acceptable to such Purchaser and the yield with respect to
such purchase and the amount of interest that will be due for the related
Settlement Period.  If (a) a Purchaser has determined not to make a proposed
purchase, or (b) a Purchaser Agent does not have a related Purchaser, the
respective Purchaser Agent shall promptly send notice of the proposed purchase
to all of the related Banks of such Purchaser Agent concurrently specifying the
date of such purchase, each such Bank’s Percentage multiplied by the aggregate
amount of Capital of the Receivable Interests in the Pool Receivables being
purchased, and, except with respect to any purchase being made by BOA or PNC,
the Assignee Rate for the Fixed Period for such Receivable Interest in the Pool
Receivables and the duration of the Fixed Period for such Receivable Interest in
the Pool Receivables.  The Seller shall indemnify the Purchasers and the Banks
against any loss or expense incurred by the Purchasers and/or the Banks, either
directly or indirectly, as a result of any failure by the Seller to complete
such transfer, including, without limitation, any loss or expense incurred by
the Purchasers and/or the Banks by reason of the liquidation or reemployment of
funds acquired by the Purchasers or the Banks (including, without limitation,
funds obtained by issuing notes, obtaining deposits as loans from third parties
and reemployment of funds) to fund such transfer.

 

(b)                                 On the date of each such purchase of a
Receivable Interest in the Pool Receivables, each Purchaser or the Banks, as the
case may be, in each case other than any Delaying Bank with respect to such
purchase and such Delaying Bank’s related Purchasers, shall, upon satisfaction
of the applicable conditions set forth in Exhibit II hereto, make available to
the Seller by wire transfer in U.S. dollars in same day funds, to the account
designated by the Seller, no later than 3:00 p.m. (New York City time) an amount
equal to each such Purchaser’s or Bank’s ratable share (based on the applicable
Bank’s Percentage) of the initial Capital of such Receivable Interest in the
Pool Receivables.  A Delaying Bank may not object to its funding obligation of
Delayed Funds under Section 1.02(e)(vi) on the basis of the failure of the
Seller to satisfy the conditions precedent set forth in Exhibit II hereto unless
such Delaying Bank has delivered a written notice to the Administrative Agent
and the Seller expressing its objections to the proposed purchase on or prior to
the Original Date of such purchase applicable to Non-Delaying Banks.

 

(c)                                  Effective on the date of each purchase
pursuant to this Section 1.02 and each reinvestment pursuant to Section 1.04,
the Seller hereby sells and assigns to the Administrative Agent, for the benefit
of the parties making such purchase, an undivided percentage ownership interest,
to the extent of the Receivable Interests then being purchased, in each Pool
Receivable then existing and in the Related Security and Collections with
respect to, and other proceeds of, such Pool Receivable and Related Security.

 

(d)                                 Notwithstanding the foregoing, a Bank shall
not be obligated to make purchases under this Section 1.02 at any time in an
amount that would exceed the Bank Commitment with respect to such Bank less, in
the event such Bank has any related Purchasers, such Bank’s ratable share of the
outstanding and unpaid Capital of such related Purchasers.  Each Bank’s
obligation shall be several, such that the failure of any Bank to make available
to the Seller any funds in connection with any purchase shall not relieve any
other Bank of its obligation, if any,

 

3

--------------------------------------------------------------------------------


 

hereunder to make funds available on the date of such purchase, and if any Bank
shall fail to make funds available, each remaining Bank shall (subject to the
limitation in the preceding sentence) make available its pro rata portion of the
funds required to be funded for such purchase pursuant to clause (b) of this
Section 1.02.

 

(e)                                  Special Provisions for Delayed Funding
Dates.

 

(i)                                    If, at any time that the Seller delivers
a Purchase Request pursuant to Section 1.02(a), any Bank has, pursuant to clause
(ii) of this Section 1.02(e), previously notified the Seller and Administrative
Agent in writing that it is a Delaying Bank, the Purchaser Agent for such
Delaying Bank may, not later than 11:00 a.m. (New York City time), on the
proposed date that the purchase set forth in such Purchase Request is to be made
(the “Original Date”), deliver a written notice (a “Delayed Funding Notice”) to
the Seller and the Administrative Agent that its related Purchaser will not be
making such purchase and of the intention of such Delaying Bank to fund its
ratable share (based on such Bank’s Percentage) of the initial Capital of such
Receivable Interest in the Pool Receivables on a Business Day that is on or
before the thirty-third (33rd) day (or if such thirty-third (33rd) day is not a
Business Day, the next succeeding Business Day thereafter) following such
Original Date (such date, the “Delayed Funding Date”), rather than on the
Original Date with respect thereto.  Any Bank for which a Delayed Funding Notice
is delivered with respect to any Original Date shall be referred to herein as a
“Delaying Bank” with respect to the purchase being made on such Original Date
and funds required to be delivered on the respective Delayed Funding Date
pursuant to such Delayed Funding Notice shall be referred to as “Delayed
Funds”.  Notwithstanding the foregoing, the delivery of a Delayed Funding Notice
shall not relieve any other Bank that is not a Delaying Bank (each, a
“Non-Delaying Bank”) of any of its obligations hereunder, including the
obligation of such Non-Delaying Bank to make the purchase to be made on such
Original Date and other purchases in accordance with the terms of this
Agreement.

 

(ii)                                No Bank may deliver a Delayed Funding Notice
until after its delivery to the Seller and the Administrative Agent of a
certificate (a “Delaying Certificate”) signed by an authorized officer of such
Bank certifying that (A) charges relating to the “liquidity coverage ratio”
under Basel III have been incurred (or are expected to be to incurred) on such
Bank’s interests and obligations hereunder and (B) such Bank is seeking or has
obtained delayed funding in transactions similar to the transaction contemplated
hereunder.  For the avoidance of doubt, the Seller acknowledges and agrees that
the “charges” provided for in such certification may be external charges
incurred by such Bank or internal charges incurred by any business of such Bank
managing such Bank’s interests or obligations hereunder.  Each Delayed Funding
Notice delivered by a Bank shall be deemed to be a representation and warranty
by such Bank to the Seller as of the date of the Delayed Funding Notice that the
written certification described in this clause (e)(ii) is true and complete in
all respects as of such date.  Any Bank may revoke a Delaying Certificate it has
delivered by written notice to the Administrative Agent and the Seller.

 

4

--------------------------------------------------------------------------------


 

(iii)                            No Bank may request any amount payable under
Section 1.08 as a result of any impact due to the “liquidity coverage ratio”
provisions of Basel III on its unused Bank Commitment hereunder with respect to
any time such Bank is or was a Delaying Bank.

 

(iv)                             If any Delaying Bank timely delivers a Delayed
Funding Notice with respect to an Original Date, then the Administrative Agent
shall use reasonable efforts on such Original Date to notify the Purchaser Agent
for each Non-Delaying Bank with respect to such Original Date and such notice
shall constitute a direction that the related Purchaser of each such
Non-Delaying Bank may, or such Non-Delaying Bank shall, in accordance with
Section 1.02, make available to the Seller by wire transfer in U.S. dollars in
same day funds to the account designated by the Seller, an amount equal to the
lesser of (A) such Purchaser’s or Non-Delaying Bank’s ratable share (based on a
percentage equal to the applicable Bank Commitment of such Non-Delaying Bank
divided by the aggregate Bank Commitments of all Non-Delaying Banks with respect
to such purchase) of the Delayed Funds with respect to such Original Date and
(B) such amount that, when added to the aggregate outstanding Capital of
Receivable Interests in the Pool Receivables held by such Bank plus, in the
event such Bank has any related Purchasers, such Bank’s ratable share of the
outstanding Capital of Receivable Interests in the Pool Receivables held by such
related Purchasers, would not exceed its Bank Commitment.  Each such Purchaser
and/or Non-Delaying Bank shall use commercially reasonable efforts to make such
amount available to the Seller no later than 3:00 p.m. (New York City time) on
the Original Date, but in the event it is not able to do so, such amount shall
be made available by such Purchaser and/or Non-Delaying Bank to the Seller no
later than 3:00 p.m. (New York City time) on the first Business Day following
such Original Date.

 

(v)                                 The Administrative Agent shall promptly
notify each Purchaser Agent upon its receipt of (x) any Delaying Certificate
(but shall not be required to disclose which Bank has delivered such Delaying
Certificate) and (y) any Delayed Funding Notice.  Each Bank and/or Purchaser, as
applicable, agrees that, with respect to each purchase to be made hereunder
while any Delaying Certificate is then in effect, it shall use its commercially
reasonable efforts to not make available to the Seller the funds for such
purchase earlier than 11:30 a.m. (New York City time) on the proposed date of
such purchase.  If any Delayed Funding Notice with respect to any purchase is
delivered hereunder, the Seller may, by notice to the Purchaser Agents no later
than 11:30 a.m. (New York City time) on the Original Date with respect thereto,
revoke the applicable Purchase Request.  No Bank or Purchaser shall, nor be
required to, fund any amount relating to any Purchase Request that is so revoked
by the Seller.

 

(vi)                             On each Delayed Funding Date, each Delaying
Bank with respect to the purchase to be funded on such Delayed Funding Date
shall fund, or such Bank’s related Purchaser may fund, an aggregate amount equal
to the lesser of (A) the amount of Delayed Funds of such Bank for such Delayed
Funding Date and (B) an amount such that,  following such funding (and without
regard to any other

 

5

--------------------------------------------------------------------------------


 

Delayed Funding Notices that may have been delivered and Delayed Funding Amounts
that may have been funded by Non-Delaying Banks or related Purchasers after such
applicable Original Date), the aggregate outstanding Capital of Receivable
Interests in the Pool Receivables held by each Bank plus, in the event such Bank
has any related Purchasers, such Bank’s ratable share of the outstanding Capital
of Receivable Interests in the Pool Receivables held by such related Purchasers
is equal to such Bank’s ratable share (based on the applicable Bank’s
Percentage) of the aggregate outstanding Capital of Receivable Interests in the
Pool Receivables (such lesser amount, the “Delayed Funding Amount”), and such
amount shall be distributed to the Administrative Agent for distribution to each
Non-Delaying Bank (or its related Purchaser) with respect to the purchase made
by such Non-Delaying Bank (or its related Purchaser) pursuant to clause (iv) of
this Section 1.02(e) with respect to such Delayed Funds, pro rata based on the
relative amounts advanced by such Non-Delaying Bank (or its related Purchaser)
pursuant to clause (iv) of this Section 1.02(e) with respect to such Delayed
Funds.  Upon the funding of its Delayed Funding Amount in accordance with the
preceding sentence, and without any further action on the part of such Delaying
Bank, the Administrative Agent, any other Bank or Purchaser, such Delaying Bank
(or its related Purchaser) will be deemed to have acquired from each
Non-Delaying Bank or its related Purchaser, as applicable, and each such
Non-Delaying Bank or related Purchaser, as applicable, will be deemed to have
sold to such Delaying Bank, without recourse or warranty, its ratable share of
Capital such that, following such payments (and without regard to any other
Delayed Funding Notices that may have been delivered and Delayed Funding Amounts
that may have been funded by Non-Delaying Banks or related Purchasers after such
applicable Original Date), the aggregate outstanding Capital of Receivable
Interests in the Pool Receivables held by each Bank plus, in the event such Bank
has any related Purchasers, such Bank’s ratable share of the outstanding Capital
of Receivable Interests in the Pool Receivables held by such related Purchasers
is equal to such Bank’s ratable share (based on the applicable Bank’s
Percentage) of the aggregate outstanding Capital of Receivable Interests in the
Pool Receivables.  For the avoidance of doubt, in the event that the Delayed
Funding Amount with respect to any funding pursuant to this clause (vi) is less
than the amount of the related Delayed Funds, neither the applicable Delaying
Bank nor such Bank’s related Purchaser shall have any obligation to fund such
difference but shall only be obligated to fund such Delayed Funding Amount.

 

(vii)                         The obligation of each Delaying Bank to fund its
Delayed Funding Amount on the related Delayed Funding Date is subject to any
valid claims of a Delaying Bank under the last sentence of Section 1.02(b) but
is otherwise absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (A) any setoff, counterclaim, recoupment,
defense or other right which such Delaying Bank may have against the
Administrative Agent, the other Banks and Purchasers, the Seller, or any other
Person for any reason whatsoever; (B) the occurrence or continuance of an Event
of Termination or Incipient Event of Termination; (C) the reduction or
termination of any Bank Commitments; or (D) any other occurrence, event, or
condition, whether or not similar to any of the foregoing (in each case, so long
as such payment does not cause

 

6

--------------------------------------------------------------------------------


 

the aggregate outstanding Capital of Receivable Interests in the Pool
Receivables held by any Bank plus, in the event such Bank has any related
Purchasers, such Bank’s ratable share of the outstanding Capital of Receivable
Interests in the Pool Receivables held by such related Purchasers to exceed its
Bank Commitment).  The funding or failure to fund the Delayed Funds will not
relieve or otherwise impair the obligation of the Seller to make all payments as
provided in this Agreement.

 

(viii)                     In the event that a Delaying Bank is prohibited by
applicable law from funding its Delayed Funds on a Delayed Funding Date, then
such Delaying Bank shall be deemed to have purchased a participation from each
Non-Delaying Bank or related Purchaser in its outstanding Capital, as
applicable, in an amount that such Delaying Bank would otherwise be required to
pay to such Non-Delaying Bank or related Purchaser pursuant to clause (vi) of
this Section 1.02(e).

 

SECTION 1.03.                              Receivable Interest Computation.

 

Each Receivable Interest in the Pool Receivables shall be initially computed on
its date of purchase.  Thereafter until the Termination Date for such Receivable
Interest in the Pool Receivables, such Receivable Interest in the Pool
Receivables shall be automatically recomputed (or deemed to be recomputed based
upon the information provided in the most recently submitted Monthly Report) on
each day other than a Liquidation Day; provided that, if a more recently
submitted Weekly Report or Daily Report reflects a smaller Receivable Interest
in the Pool Receivables, the lowest number shall be used.  Such Receivable
Interest shall be 100% from and after the occurrence of a Termination Date until
the event causing such Termination Date has been waived or cured. 
Notwithstanding the foregoing, such Receivable Interest shall become zero when
Capital thereof and Yield thereon shall have been paid in full, all other
amounts owed by the Seller and the Collection Agent hereunder to the Investors,
the Banks, the Administrative Agent and the Purchaser Agents and each
Indemnified Party and each Affected Person are paid in full and the Collection
Agent shall have received the accrued Collection Agent Fee thereon.

 

SECTION 1.04.                              Settlement Procedures.

 

(a)                                 Collection of the Pool Receivables shall be
administered by a Collection Agent, in accordance with the terms of Article IV
of this Agreement.  The Collection Agent shall direct each Obligor to direct all
payments of Collections into Collection Accounts. Subsequently, the Collection
Agent shall forthwith cause all such Collections received in the Collection
Accounts to be transferred into the Controlled Account within one Business Day;
provided that, if the balance in any such Collection Account is less than
$50,000, the Collection Agent shall not be obligated to transfer any amounts
from such Collection Account as long as the account balance remains less than
$50,000 and also as long as the balance is transferred according to a standing
order (a “Threshold Basis”).  Additionally, with respect to Collection Accounts
that have balances less than $50,000 and whose balances are not transferred on a
Threshold Basis, the Collection Agent will transfer funds manually from such
accounts on a weekly basis.  Any Amounts transferred pursuant to this
Section 1.04(a) may be in an amount that leaves up to $10,000 remaining in each
such Collection Account. The Seller shall provide to the Collection Agent (if
other than United Rentals) on a timely basis all information needed for such
administration,

 

7

--------------------------------------------------------------------------------


 

including notice of the occurrence of any Liquidation Day and current
computations of each Receivable Interest in the Pool Receivables.

 

(b)                                 The Collection Agent shall, on each day on
which Collections of Pool Receivables are received or deemed received by it
pursuant to this Agreement with respect to any Receivable Interest in the Pool
Receivables:

 

(i)                                     set aside and hold in trust (and, at the
request of the Administrative Agent, segregate such amount into a separate
account into which no other funds are deposited) for the Investors or the Banks
that hold such Receivable Interest in the Pool Receivables and for the
Administrative Agent, out of the percentage of such Collections attributable to
such Receivable Interest in the Pool Receivables, an amount equal to the Yield,
all fees and payments due pursuant to each of the Fee Agreements, and the
Collection Agent Fee accrued through such day for such Receivable Interest in
the Pool Receivables and not previously set aside;

 

(ii)                                  if such day is not a Liquidation Day,
reinvest with the Seller, on behalf of the Investors or the Banks that hold such
Receivable Interest in the Pool Receivables, the remainder of such percentage of
Collections, to the extent representing a return of Capital, by recomputation of
such Receivable Interest in the Pool Receivables pursuant to Section 1.03;

 

(iii)                               if such day is a Liquidation Day, set aside
and hold in trust the entire remainder of such percentage of Collections for the
Investors or the Banks that hold such Receivable Interest in the Pool
Receivables (and, at the request of the Administrative Agent, segregate such
amount into a separate account into which no other funds are deposited);
provided, however, that if the Liquidation Day resulted solely by reason of the
non-satisfaction of the initial purchase conditions (as set forth in paragraph 1
of Exhibit II) and such conditions are subsequently satisfied or are waived by
the Purchaser Agents and written notice is provided to the Rating Agencies
rating the Commercial Paper, any amounts that have been set aside and held in
trust pursuant to this clause (iii) shall be reinvested in accordance with the
preceding clause (ii); provided that the Event of Termination identified as
paragraph (g) of Exhibit V cannot be waived by the Purchaser Agents; and

 

(iv)                              during such times as amounts are required to
be reinvested in accordance with the foregoing clause (ii) or the first proviso
to clause (iii), release to the Seller for its own account any Collections in
excess of such amounts and the amounts that are required to be set aside
pursuant to clause (i) above.

 

(c)                                  On (x) the Settlement Day for a Receivable
Interest in the Pool Receivables the Collection Agent shall deposit, as
applicable, (i) with the Administrative Agent for its own account, Collections
held for the Administrative Agent that relate to any fees owed to the
Administrative Agent pursuant to the Scotia Capital Fee Agreement and any other
accrued and unpaid amounts owed to the Administrative Agent by the Seller
hereunder pursuant to Section 1.04(b)(i), (ii) into each Purchaser Agent’s
Account ratably according to the amount then owed to each Investor or Bank,
Collections held for the Investors or the Banks that relate to such

 

8

--------------------------------------------------------------------------------


 

Receivable Interest in the Pool Receivables pursuant to Section 1.04(b)(i), and
(iii) with the Administrative Agent for transfer to each Purchaser Agent’s
Account ratably according to the amount then owed to each Investor or Bank,
Collections held for the Investors or the Banks that relate to such Receivable
Interest in the Pool Receivables pursuant to Section 1.04(b)(iii); provided,
that, in the event any Bank is a Delaying Bank at the time of transfer of such
Collections by the Administrative Agent to each Purchaser Agent’s Account
pursuant to this clause (iii), then such amounts shall be transferred by the
Administrative Agent, first to the Purchaser Agent’s Account of each Purchaser
Agent whose related Banks are each Non-Delaying Banks ratably according to the
amount then owed to each Investor or Bank related to each such Purchaser Agent,
until the aggregate outstanding Capital of Receivable Interests in the Pool
Receivables held by each Bank plus, in the event such Bank has any related
Purchasers, such Bank’s ratable share of the outstanding Capital of Receivable
Interests in the Pool Receivables held by such related Purchasers is equal to
such Bank’s ratable share (based on the applicable Bank’s Percentage) of the
aggregate outstanding Capital of Receivable Interests in the Pool Receivables,
and second to each Purchaser Agent’s Account ratably according to the amount
then owed to each Investor or Bank and (y) any Liquidation Day that occurs at
such time that there is a Delaying Bank, upon the request of the Purchaser
Agents whose related Banks are each Non-Delaying Banks, the Collection Agent
shall deposit with the Administrative Agent for transfer to the Purchaser
Agent’s Account of each such Purchaser Agent ratably according to the amount
then owed to each Investor or Bank related to each such Purchaser Agent,
Collections held for the Investors or the Banks that relate to such Receivable
Interest in the Pool Receivables pursuant to Section 1.04(b)(iii) in an amount
required for application in full under item “first” contained in the proviso at
the end of Section 1.04(c)(x)(iii).

 

(d)                                 Upon receipt of funds deposited into its
Purchaser Agent’s Account, the related Purchaser Agent shall distribute them as
follows:

 

(i)                                     if such distribution occurs on a day
that is not a Liquidation Day, first to the Investors or the Banks that hold the
relevant Receivable Interest in the Pool Receivables, pro rata, in payment in
full of all accrued and unpaid Yield, all fees and payments due pursuant to each
of the Fee Agreements, and second to the Collection Agent in payment in full of
all accrued and unpaid Collection Agent Fees; and

 

(ii)                                  if such distribution occurs on a
Liquidation Day, first to the Collection Agent in payment in full of all accrued
and unpaid Collection Agent Fees if the Collection Agent is not United Rentals
or an Affiliate of United Rentals, second to the Investors or the Banks that
hold the relevant Receivable Interest in the Pool Receivables, pro rata, in
payment in full of all accrued and unpaid Yield and all fees and payments due
pursuant to each of the Fee Agreements, third to such Investors or Banks, pro
rata, in reduction to zero of all Capital, fourth to such Investors or Banks or
the Administrative Agent or the Purchaser Agents or any Indemnified Party or
Affected Person, pro rata, in payment of any other accrued and unpaid amounts
owed by the Seller hereunder, and fifth to the Collection Agent, if United
Rentals or an Affiliate of United Rentals is the Collection Agent, in payment in
full of all accrued and unpaid Collection Agent Fees.

 

9

--------------------------------------------------------------------------------


 

After the Capital and Yield and accrued and unpaid Collection Agent Fees with
respect to a Receivable Interest in the Pool Receivables, and any other amounts
payable by the Seller to the Investors, the Banks, the Administrative Agent or
the Purchaser Agents hereunder, have been paid in full, all additional
Collections with respect to such Receivable Interest in the Pool Receivables and
any excess cash Collateral shall be paid to the Seller for its own account.

 

(e)                                  For the purposes of this Agreement:

 

(i)                                     if on any day the Outstanding Balance of
any Pool Receivable is reduced or adjusted as a result of any Dilution, or any
setoff or dispute between the Originator and an Obligor due to a claim arising
out of the same or any other transaction, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment;

 

(ii)                                  if on any day any Responsible Officer of
the Company becomes aware that the representation and warranty in paragraph
(h) of Exhibit III is not true with respect to any Pool Receivable, the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full; and

 

(iii)                               if and to the extent the Administrative
Agent, the Purchaser Agents, any Investors or any Bank or any Indemnified Party
or Affected Person shall be required for any reason to pay over to an Obligor
(or to any trustee, receiver, custodian or similar official in any proceeding of
the type contemplated by paragraph (g) of Exhibit V) any amount received by it
hereunder, such amount shall be deemed not to have been so received but rather
to have been retained by the Seller, and, accordingly, the Administrative Agent,
the Purchaser Agents, the Investors or the Banks, or the Indemnified Parties or
the Affected Persons, as the case may be, shall have a claim against the Seller
for such amount, payable when and to the extent that any distribution from or on
behalf of such Obligor is made in respect thereof.

 

(f)                                   Except as provided in
Section 1.04(e)(i) or (ii), or as otherwise required by applicable law or the
relevant Contract, all Collections received from an Obligor of any Receivables
shall be applied to the Receivables of such Obligor in the order of the age of
such Receivables, starting with the oldest such Receivable, unless such Obligor
designates in writing its payment for application to specific Receivables.

 

(g)                                  The Seller shall forthwith deliver (i) to
the Collection Agent an amount equal to all Collections deemed received by the
Seller pursuant to Section 1.04(e)(i) or (ii) above and the Collection Agent
shall hold or reinvest such Collections in accordance with Section 1.04(b), or
(ii) if Collections are then being paid to the Administrative Agent or the
Controlled Account directly or indirectly owned or controlled by the
Administrative Agent, the Seller shall forthwith cause such deemed Collections
to be paid to the Administrative Agent or such Controlled Account.  So long as
the Seller shall hold any Collections or deemed Collections required to be paid
to the Collection Agent, the Administrative Agent, a Purchaser Agent, a
Purchaser, a Bank, an Indemnified Party, or an Affected Person, it shall hold
such Collections in trust (and, at the request of the Administrative Agent or
any Purchaser Agent, separate and apart from its own funds and shall clearly
mark its records to reflect such trust).

 

10

--------------------------------------------------------------------------------


 

(h)                                 With respect to each Bank that is a
Nonrenewing Bank that has not been replaced by another Bank pursuant to
Section 1.13 (any such Bank, a “Non-Extending Bank”), the Collection Agent shall
implement the procedures set forth in this Section 1.04(h) (a “Partial
Liquidation”). On each Business Day prior to such Non-Extending Bank’s Bank
Commitment being reduced to zero (provided that no Event of Termination has
occurred and is continuing), the Collection Agent shall apply funds out of the
Collections represented by the Receivable Interest received and not previously
applied in the following manner:

 

(i)                                     set aside and hold in trust in the
Collection Account, for the benefit of the Non-Extending Banks and their related
Purchasers, if any, an amount equal to all Yield and fee(s) and other payments
owed under the Fee Agreements (based on the Receivable Interest at such time),
in each case accrued through such day and not so previously set aside or paid. 
The Collection Agent shall thereafter pay to each applicable Purchaser Agent
(ratably according to accrued Yield and fees and other payments owed under the
Fee Agreements) on the last day of each Settlement Period for the Non-Extending
Banks the amount of such accrued and unpaid fees and other payments owed under
the Fee Agreements and Yield;

 

(ii)                                  pay to each applicable Purchaser Agent for
the account of each Non-Extending Bank, if any, related to such Purchaser Agent
(ratably based on the Bank Commitment of the Non-Extending Bank at such time),
and, in the event such Non-Extending Bank has any related Purchasers, for the
account of such related Purchasers solely to the extent necessary to reduce any
such Purchaser’s pro rata portion of the Purchase Limit to an amount that is
equal to or lesser than the amount of any available Bank Commitment of any
remaining Banks related to any such Purchaser at such time, from such
Collections remaining after application pursuant to clause (i) above, the amount
of such Bank Commitment of the Non-Extending Bank; provided that, solely for
purposes of determining such Non-Extending Bank’s ratable share of such
Collections, such Bank Commitment shall be deemed to remain constant from the
date such Bank becomes a Non-Extending Bank until the date such Bank Commitment
of the Non-Extending Bank has been paid in full; it being understood that if
such day is also a Termination Date or a day on which an Event of Termination
has occurred, the Bank Commitment of the Non-Extending Bank shall be
recalculated at such time (taking into account amounts received by or on behalf
of such Bank in respect of its Capital pursuant to this clause (ii)), and
thereafter Collections shall be set aside for payment to all Investors (ratably
according to the Bank Commitment of such Non-Extending Bank) pursuant to
paragraph (d) above; and

 

(iii)                               reinvest the balance of such Collections in
respect of Capital to the acquisition of additional undivided percentage
interests pursuant to Section 1.02 hereof.

 

(i)                                     Within one Business Day after the end of
each Fixed Period, each Purchaser Agent shall furnish the Seller with an invoice
setting forth the amount of the accrued and unpaid Yield and fees for such Fixed
Period with respect to the Receivable Interests held by such Purchaser Agent’s
related Investors.

 

11

--------------------------------------------------------------------------------


 

SECTION 1.05.                              Fees.

 

(a)                                 The Collection Agent shall be entitled to
receive a fee (the “Collection Agent Fee”) of 0.50% per annum on the aggregate
Capital of each Receivable Interest owned by each Investor or Bank on the last
day of each calendar month,  payable in arrears on the first day of each
calendar month following each Settlement Period for such Receivable Interest. 
Upon three Business Days’ notice to the Administrative Agent and the Purchaser
Agents, the Collection Agent (if not United Rentals) may elect to be paid, as
such fee, a different percentage per annum on the aggregate Capital of such
Receivable Interest for such Settlement Period, but in no event in excess for
all Receivable Interests relating to a single Receivables Pool of 110% of the
reasonable costs and expenses of the Collection Agent in administering and
collecting the Receivables in such Receivables Pool.  The Collection Agent Fee
shall be payable only from Collections pursuant to, and subject to the priority
of payment set forth in, Section 1.04.

 

(b)                                 The Seller agrees to pay to the
Administrative Agent and the Purchaser Agents certain fees in the amounts and on
the dates set forth in the applicable Fee Agreement with the Administrative
Agent and each of the Purchaser Agents, as applicable.

 

SECTION 1.06.                              Payments and Computations, Etc.

 

(a)                                 No later than the first Business Day of each
month, each Purchaser Agent which has a related Purchaser shall calculate, on
behalf of such related Purchaser, the aggregate amount of Yield applicable to
the portion of all Receivable Interests funded with Pooled Commercial Paper for
the Settlement Period then most recently ended and shall notify Seller of such
aggregate amount.

 

(b)                                 All amounts to be paid or deposited by the
Seller or the Collection Agent, including all Broken Funding Costs, hereunder to
or for the account of the Administrative Agent, Purchaser Agents, a Purchaser or
any other Investor or Bank shall be paid or deposited no later than 11:00 A.M.
(New York City time) on the day when due in same day funds to the Administrative
Agent’s Account or the applicable Purchaser Agent’s Account, as applicable.

 

(c)                                  The Seller and Collection Agent shall, to
the extent permitted by law, pay interest on any amount not paid or deposited by
the Seller or Collection Agent, as applicable (whether as Collection Agent or
otherwise), when due hereunder, at an interest rate per annum equal to 2% per
annum above the Alternate Base Rate, payable upon the demand of the related
Purchaser Agent.

 

(d)                                 All computations of interest under clause
(b) above and all computations of Yield, fees, and other amounts hereunder shall
be made on the basis of a year of 360 days (or 365 or 366 days, as applicable,
if computed with reference to the Alternate Base Rate) for the actual number of
days elapsed.  Whenever any payment or deposit to be made hereunder shall be due
on a day other than a Business Day, such payment or deposit shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.

 

12

--------------------------------------------------------------------------------


 

SECTION 1.07.                              Dividing or Combining Receivable
Interests.

 

A Purchaser Agent, on written notice to the Seller on or prior to the last day
of any Fixed Period, may either (i) divide any Receivable Interest in the Pool
Receivables into two or more Receivable Interests having aggregate Capital equal
to the Capital of such divided Receivable Interest, or (ii) combine any two or
more Receivable Interests in the Pool Receivables originating on such last day
or having Fixed Periods ending on such last day into a single Receivable
Interest in the Pool Receivables having Capital equal to the aggregate of the
Capital of such Receivable Interests.

 

SECTION 1.08.                              Increased Costs and Requirements of
Law.

 

(a)                                 If the Administrative Agent, the Purchaser
Agents, any Investor, any Bank, any entity that enters into a commitment to
purchase Receivable Interests in the Pool Receivables or interests therein or
any entity that provides related liquidity or credit enhancement to a Purchaser
or any of their respective Affiliates (each, an “Affected Person”) reasonably
determines that compliance with any applicable law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), including, without limitation, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
regardless of the date enacted, adopted or issued, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority), the Office of the Superintendent of Financial Institutions (or any
successor or similar authority) or United States regulatory authorities, in each
case pursuant to Basel III, regardless of the date enacted, adopted or issued:

 

(i)                                     affects or would affect the amount of
capital required or expected to be maintained by such Affected Person and such
Affected Person determines that the amount of such capital is increased by or
based upon the existence of any commitment to make purchases of or to lend
against or otherwise to maintain the investment in Pool Receivables or interests
therein, hereunder or to the funding thereof or any related liquidity facility
or credit enhancement facility (or any participation therein) and other
commitments of the same type; or

 

(ii)                                  increases the cost to an Affected Person
of agreeing to purchase or purchasing, or maintaining the ownership of,
Receivable Interests in the Pool Receivables in respect of which the Yield is
computed by reference to the Eurodollar Rate (Reserve Adjusted);

 

(b)                                 then, upon demand by such Affected Person
(with a copy to the related Purchaser Agent), subject to clause (f) of this
Section 1.08, the Seller shall pay to the related Purchaser Agent within 30 days
of the delivery of such demand, for the account of such Affected Person (as a
third-party beneficiary), from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person in the
light of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital or increased costs to be allocable to the
existence of any of such commitments.  Without limiting the Seller’s liability
with respect to such increases in capital or costs, such Affected

 

13

--------------------------------------------------------------------------------


 

Person shall, if possible, use its reasonable best efforts to mitigate such
increases in capital or costs.  A certificate as to such amounts submitted to
the Seller and the related Purchaser Agent by such Affected Person shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)                                  In the event that any change in any
requirement of applicable law or in the interpretation or application to an
Affected Person of a requirement of applicable law or change thereto by the
relevant governmental authority after the date hereof or compliance by an
Affected Person with any request or directive (whether or not having the force
of law) from any central bank or other governmental authority after the date of
this Agreement, including, without limitation, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, regardless of the date
enacted, adopted or issued, and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), the
Office of the Superintendent of Financial Institutions (or any successor or
similar authority) or United States regulatory authorities, in each case
pursuant to Basel III, regardless of the date enacted, adopted or issued:

 

(i)                                     does or shall subject such Affected
Person to any tax of any kind whatsoever with respect to this Agreement or
change the basis of taxation of payments to such Affected Person on account of
Collections, Yield, Collection Agent Fees or any other amounts payable hereunder
or under the Fee Agreement (excluding franchise taxes imposed on such Affected
Person by the jurisdiction under the laws of which such Affected Person is
organized or a political subdivision thereof and income taxes of any kind); or

 

(ii)                                  does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, purchases, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Person which are not
otherwise included in the determination of the Alternate Base Rate or Eurodollar
Rate (Reserve Adjusted) hereunder,

 

and the result of any of the foregoing is to increase the cost to such Affected
Person of owning the Receivable Interests in the Pool Receivables or to reduce
any amount receivable hereunder or under the Fee Agreement then, upon demand by
the related Purchaser Agent, subject to clause (f) of this Section 1.08, the
Seller shall pay to the related Purchaser Agent within 30 days of the delivery
of such demand, any additional amounts necessary to compensate such Affected
Person for such additional cost or reduced amount receivable.  Without limiting
the Seller’s liability with respect to such increases in capital or costs, such
Affected Person shall, if possible, use its reasonable best efforts to mitigate
such increases in capital or costs.

 

(d)                                 For the avoidance of doubt, any change in
national or international generally accepted principles of accounting (whether
foreign or domestic) that would require the consolidation of some or all of the
assets and liabilities of any Purchaser or Bank, including the assets and
liabilities that are the subject of this Agreement and/or other Transaction
Documents, but excluding any assets and liabilities that are currently
consolidated with those of any Affected Person (other than such Purchaser or
Bank), shall constitute a change in the interpretation,

 

14

--------------------------------------------------------------------------------


 

administration or application of a law, regulation, guideline or request subject
to Section 1.08(a), (b) and (c).

 

(e)                                  The Administrative Agent shall promptly
notify the Seller if any event of which it has knowledge, which will entitle an
Affected Person to compensation pursuant to this Section 1.08.  Notwithstanding
the foregoing, in the event that such notice is not given to the Seller by the
Administrative Agent, such Affected Person shall not be entitled to compensation
from the Administrative Agent for any additional costs incurred as a result of
such failure to notify.

 

(f)                                   Notwithstanding any other provision
herein, no Affected Person shall demand compensation pursuant to this
Section 1.08 if it shall not at the time be the general policy or practice of
such Affected Person to demand such compensation in similar circumstances under
comparable provisions of other similar agreements, including, but not limited
to, credit agreements and receivables purchase agreements, if any (and such
Affected Person so certifies to the Seller).

 

SECTION 1.09.                              Intended Characterization; Security
Interest.

 

The Seller, the Purchasers, the Administrative Agent, the Investors, the Banks
and the Purchaser Agents intend that the sale, assignment and transfer of the
Receivable Interests to the Administrative Agent hereunder shall be treated as a
true sale for all purposes, other than federal and state income tax purposes and
accounting purposes.  If, notwithstanding the intent of the parties, the sale,
assignment and transfer of the Receivable Interests is not treated as a sale for
all purposes, other than federal and state income tax purposes, (i) this
Agreement also is intended by the parties to be, and hereby is, a security
agreement within the meaning of the UCC; and (ii) the sale, assignment and
transfer of the Receivable Interests shall be treated as a grant of, and the
Seller does hereby grant to the Administrative Agent, for its benefit and the
ratable benefit of the Investors and the Banks, and as collateral security for
the performance by the Seller of all the terms, covenants and agreements on the
part of the Seller (whether as the Seller or otherwise) to be performed under
this Agreement or any document delivered in connection with this Agreement,
including the punctual payment when due of all obligations of the Seller
hereunder or thereunder, whether for indemnification payments, fees, expenses or
otherwise, a security interest in, all of the Seller’s right, title and interest
in, to and under (but none of the Seller’s obligations under) all of the
following, whether now or hereafter existing or arising:

 

(a)                                 each of the Transaction Documents to which
it is a party, including, without limitation, (i) all rights of the Seller to
receive moneys due or to become due under or pursuant to the Purchase Agreement,
(ii) all security interests and property subject thereto from time to time
purporting to secure payment of monies due or to become due under or pursuant to
the Purchase Agreement, (iii) all rights of the Seller to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect to the Purchase
Agreement, (iv) claims of the Seller for damages arising out of or for breach of
or default under the Purchase Agreement, and (v) the right of the Seller to
compel performance and otherwise exercise all remedies thereunder;

 

(b)                                 all Receivables, the Related Security with
respect thereto and the Collections and all other assets, including, without
limitation, accounts, chattel paper, instruments and general intangibles (as
those terms are defined in the UCC) owned by the Seller and not otherwise
purchased or scheduled to be purchased under this Agreement;

 

15

--------------------------------------------------------------------------------


 

(c)                                  the Controlled Account and all amounts on
deposit therein and all certificates and instruments, if any, from time to time
evidencing any of the foregoing; and

 

(d)                                 to the extent not included in the foregoing,
all proceeds of and all amounts received or receivable under any and all of the
foregoing.

 

The Administrative Agent, for the benefit of the Investors, shall have, with
respect to the foregoing, in addition to all the other rights and remedies
available to it, for the benefit of the Investors, all of the rights and
remedies of a secured party under the UCC.

 

SECTION 1.10.                              [Reserved]

 

SECTION 1.11.                              Sharing of Payments.

 

If any Investor (for purpose of this Section 1.11 only, a “Recipient”) shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of any interest in the Capital owned
by it in excess of its ratable share thereof, such Recipient shall forthwith
purchase from the Investor entitled to a share of such amount participations in
the percentage interests owned by such Persons as shall be necessary to cause
such Recipient to share the excess payment ratably with each such other Person
entitled thereto; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such Recipient, such purchase from each
such other Person shall be rescinded and each such other Person shall repay to
the Recipient the purchase price paid by such Recipient for such participation
to the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.

 

SECTION 1.12.                              Repurchase Option.

 

So long as no Event of Termination or Incipient Event of Termination would occur
or be continuing after giving effect thereto, the Seller shall have the right to
repurchase all, but not less than all, of the Receivable Interests held by the
Investors and the Banks upon not less than thirty (30) days prior written notice
to the Purchaser Agents.  Such notice shall specify the date that the Seller
desires that such repurchase occur (such date, the “Repurchase Date”).  On the
Repurchase Date, the Seller shall transfer to each Purchaser Agent’s Account in
immediately available funds an amount equal to (i) the Capital of the Receivable
Interests held by the Investors and the Banks, (ii) all accrued and unpaid Yield
thereon to the Repurchase Date, (iii) all accrued and unpaid fees owing to the
Investors and the Banks under the Fee Agreements, (iv) the Liquidation Fee owing
to the Investors and the Banks in respect of such repurchase and (v) all
expenses and other amounts payable hereunder to any of the Administrative Agent,
the Purchaser Agents, the Investors and the Banks (including, without
limitation, reasonable and documented attorneys’ fees and disbursements for a
single firm of primary counsel).  Any repurchase pursuant to this Section 1.12
shall be made without recourse to or warranty by the Administrative Agent, the
Purchaser Agents, the Investors or the Banks (except for a warranty that all
Receivable Interests repurchased are transferred free of any lien, security
interest or Adverse Claim created solely by the actions of the Administrative
Agent, the Purchaser Agents, the Investors or the Banks).

 

16

--------------------------------------------------------------------------------


 

Further, on the Repurchase Date the Bank Commitments for all the Banks shall
terminate, each of the Commitment Termination Date and Facility Termination Date
shall have occurred, and no further purchases or reinvestments of Collections
shall be made hereunder.

 

SECTION 1.13.                              Extension; Additional Purchasers;
Increased Commitments.

 

(a)                                 Extension of Term.  The Seller may, at any
time during the period which is no more than forty-five (45) days or less than
thirty (30) days immediately preceding the Commitment Termination Date (as such
date may have previously been extended pursuant to this Section 1.13), request
that the then applicable Commitment Termination Date be extended for an
additional 364 days.  Any such request shall be in writing and delivered to the
Purchaser Agents, and shall be subject to the following conditions: (i) no Bank
shall have an obligation to extend the Commitment Termination Date at any time,
and (ii) any such extension with respect to any Bank shall be effective only
upon the written agreement of such Bank and the related Purchaser Agent, the
Administrative Agent, the Seller and the Collection Agent.  Each Bank will
respond to any such request no later than the fifteenth day prior to the
Commitment Termination Date (the “Response Deadline”), provided that a failure
by any Bank to respond by the Response Deadline shall be deemed to be a
rejection of the requested extension.  Notwithstanding the foregoing, the
Commitment Termination Date shall not occur as a result of any Bank’s failure to
agree to any such extension (each such Bank being a “Nonrenewing Bank”) if, on
or prior to such date, such Nonrenewing Bank is replaced by another Bank which
has a Bank Commitment equal to such Nonrenewing Bank.

 

(b)                                 The Seller may, with the written consent of
the Administrative Agent and each Purchaser Agent, which consent may be granted
or withheld in their sole discretion, add additional persons as Banks,
Purchasers and Purchaser Agents or cause an existing Bank to increase its Bank
Commitment in connection with a corresponding increase in the Purchase Limit;
provided, that the Bank Commitment of any Bank may only be increased with the
prior written consent of such Bank, its related Purchaser Agent and, if such
Bank has any related Purchasers, such related Purchasers.  Each new Bank,
Purchaser and Purchaser Agent shall become a party hereto, by executing and
delivering to the Administrative Agent, each Purchaser Agent and the Seller, an
assumption agreement pursuant to which such Bank, Purchaser and/or Purchaser
Agent shall agree to become bound by the terms of this Agreement as a Bank,
Purchaser or Purchaser Agent, as applicable.

 

SECTION 1.14.                           Defaulting Banks; Delaying Banks

 

(a)                                 If any Bank (i) delivers a Delaying
Certificate (that is not revoked), (ii) elects to provide Delayed Funds pursuant
to Section 1.02(e) or (iii) shall become a Defaulting Bank hereunder, Seller,
upon providing written notice to the related Purchaser Agent and the
Administrative Agent, shall have the right to (x) terminate the interests,
rights and obligations of such Bank and its related Purchaser and Purchaser
Agent, provided Seller pays such Bank and its related Purchaser (if any) and
Purchaser Agent all amounts payable in respect of Capital, accrued Yield and
fees and other amounts owing to such Bank, its related Purchaser (if any) and
Purchaser Agent under or in connection with this Agreement and the other
Transaction Documents, or (y) require such Bank and its related Purchaser to
sell and assign in accordance with Section 7.03 of this Agreement, all, but not
less than all, of

 

17

--------------------------------------------------------------------------------


 

(A) such Bank’s Bank Commitments, without recourse, and (B) all of its
respective interests, rights, and obligations under this Agreement to any
Eligible Assignee(s); provided, however, that (a) such assignment shall not
conflict with any statute, law, rule, regulation, order or decree of any
governmental authority, (b) the assigning Bank and Purchaser shall have received
from such Eligible Assignee(s) full payment in immediately available funds of
all amounts payable to it in respect of Capital, accrued Yield and fees (except
for the portion of any fees not otherwise payable to such Bank or Purchaser
pursuant to this Section 1.14 or its applicable Fee Agreement), and other
amounts owing to it under or in connection with this Agreement and the other
Transaction Documents, (c) such assignment shall be without representation or
warranty (except to the extent set forth in the related Assignment and
Acceptance) by the assigning Bank and Purchaser and shall be at the sole expense
of such assigning Bank, and (d) the assigning Bank and Purchaser shall continue
to have the benefit of all indemnities and other agreements under this Agreement
which survive the termination of this Agreement.  No such assignment shall
constitute a waiver or release of any claim of any party hereunder against such
assigning Bank arising from such Bank having become a Defaulting Bank.

 

(b)                                 If a Bank has elected to provide Delayed
Funds, (a) no Program Fee shall be payable to it with respect to such Delayed
Funds unless and until such Delayed Funds (or the applicable Delayed Funding
Amount, if less) are funded by it and (b) no Commitment Fee shall be payable to
it on that portion of its undrawn Bank Commitment equal to the amount of its
Delayed Funds.

 

(c)                                  If a Bank becomes a Defaulting Bank
hereunder, any amount payable by the Seller for the account of such Defaulting
Bank or its related Purchaser under this Agreement (whether on account of
Capital, Yield, indemnity payments or other amounts) shall not be paid or
distributed to such Defaulting Bank or Purchaser but shall, so long as such Bank
is a Defaulting Bank, instead be applied to the fullest extent permitted by law,
to the making of payments from time to time in the following order of priority: 
first, ratably to the payment to each Non-Delaying Bank or its related
Purchaser, as applicable, in respect of any Delayed Funds (or the applicable
Delayed Funding Amount, if less) of such Defaulting Bank funded by such
Non-Delaying Bank or related Purchaser and not reimbursed by such Defaulting
Bank on the applicable Delayed Funding Date with respect thereto; second, to be
held by the Administrative Agent as cash collateral with respect to any Delayed
Funds of such Defaulting Bank funded by such Non-Delaying Bank or related
Purchaser for which the Delayed Funding Date has not yet then occurred, to be
used to pay each such Non-Delaying Bank or its related Purchaser, as applicable,
on such Delayed Funding Date in respect of such Delayed Funds funded by such
Non-Delaying Bank or related Purchaser; and third to pay any amounts then owing
to such Defaulting Bank and its related Purchaser hereunder.

 

18

--------------------------------------------------------------------------------


 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

 

SECTION 2.01.                              Representations and Warranties;
Covenants.

 

The Seller hereby makes the representations and warranties, and hereby agrees to
perform and observe the covenants, set forth in Exhibits III and IV,
respectively, hereto.

 

SECTION 2.02.                              Events of Termination.

 

If any of the Events of Termination set forth in Exhibit V hereto shall occur
and be continuing, the Required Purchaser Agents (or, in the case of Events of
Termination described in paragraphs (b), (f) and (i) of Exhibit V, the
Administrative Agent or the Required Purchaser Agents) may, by notice to the
Seller, take either or both of the following actions:  (x) declare the Facility
Termination Date and the Commitment Termination Date to have occurred (in which
case the Facility Termination Date and the Commitment Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Collection Agent, designate another Person to succeed the then
current Collection Agent as the Collection Agent; provided that, automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in paragraph (g) of Exhibit V, the
Facility Termination Date and the Commitment Termination Date shall occur.  Upon
any such declaration or designation or upon any such automatic termination, the
Investors, the Banks, the Administrative Agent and each Purchaser Agent shall
have (a) the rights of the Seller as “Buyer” under the Purchase Agreement and
(b) in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided after default under the UCC of
the appropriate jurisdiction or jurisdictions and under other applicable law,
which rights and remedies shall be cumulative.  Any Event of Termination may be
waived in writing by the Required Purchaser Agents other than (i) the Events of
Termination described in paragraphs (b), (f) and (i) of Exhibit V, which shall
require the waiver in writing of the Required Purchaser Agents and the
Administrative Agent and (ii) the Event of Termination described in paragraph
(g) of Exhibit V, which cannot be waived.

 

ARTICLE III

 

INDEMNIFICATION

 

SECTION 3.01.                              Indemnities by the Seller.

 

Without limiting any other rights that the Administrative Agent, the Purchaser
Agents, the Investors, the Banks or any entity that provides liquidity or credit
enhancement or any of their respective Affiliates or any of their respective
employees, officers, directors, agents or counsel (each, an “Indemnified Party”)
may have hereunder or under applicable law, the Seller hereby agrees to
indemnify each Indemnified Party from and against any and all claims, damages,
costs, expenses, losses and liabilities (including reasonable and documented
attorneys’ fees of one firm of primary counsel for the Indemnified Parties;
provided, that in the event a Purchaser Agent and the related Bank notifies the
Seller that it reasonably believes a conflict may arise between the

 

19

--------------------------------------------------------------------------------


 

positions of the Indemnified Parties in connection with any such claims,
damages, costs, expenses, losses or liabilities, reasonable and documented
attorneys’ fees for separate counsel for such Purchaser Agent shall be included)
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
arising out of or resulting from this Agreement or the ownership of Receivable
Interests or in respect of any Receivable or any Contract, excluding, however,
(a) Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, (b) recourse for uncollectible
Receivables or (c) any income taxes or any other tax or fee measured by income
incurred by or receipts of such Indemnified Party, arising out of or as a result
of this Agreement or the ownership of Receivable Interests or in respect of any
Receivable or any Contract.  Without limiting or being limited by the foregoing
(but subject to the aforementioned exclusions), the Seller shall pay on demand
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

 

(i)                                     the creation of an undivided percentage
ownership or security interest in any Receivable that purports to be part of the
Net Receivables Pool Balance but that is not at the date of the creation of such
interest an Eligible Receivable;

 

(ii)                                  any representation or warranty or
statement made or deemed made by the Seller (or any of its officers) pursuant to
this Agreement and the other Transaction Documents that shall have been
incorrect when made or deemed made;

 

(iii)                               the failure by the Seller or the Originator
to comply with any applicable law, rule or regulation with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such applicable law, rule or regulation;

 

(iv)                              the failure to vest and maintain vested in the
Administrative Agent on behalf of the Investors and the Banks (a) a first
priority perfected undivided percentage ownership or security interest, to the
extent of each Receivable Interest, in the Receivables in, or purporting to be
in, the Receivables Pool and the Related Security and Collections in respect
thereof or (b) a first priority perfected security interest as provided in
Section 1.09, in each case free and clear of any Adverse Claim;

 

(v)                                 the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time, in each case to the extent required
hereunder;

 

(vi)                              without double counting for any Dilution for
which a deemed Collection has been received under Section 1.04(e)(i) of this
Agreement, any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor or any other credit related loss) of the Obligor to
the payment of any Receivable in, or purporting to be in, the Receivables Pool
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor

 

20

--------------------------------------------------------------------------------


 

enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods or services related to such Receivable or
the furnishing or failure to furnish such goods or services or relating to
collection activities with respect to such Receivable (to the extent such
collection activities were performed by the Seller or any of its Affiliates
acting as Collection Agent);

 

(vii)                           any failure of the Seller to perform its duties
or obligations in accordance with the provisions hereof (including any failure
to comply with the covenants contained in Exhibit IV) or of any of the
Transaction Documents to which it is a party, or under any Contract;

 

(viii)                        any products liability or other claim,
investigation or proceeding (including any claim for unpaid sales, excise or
other taxes) arising out of or in connection with the goods or services or
merchandise or insurance that are the subject of any Contract;

 

(ix)                              the commingling by the Seller or any of its
Affiliates (United Rentals, as Collection Agent or otherwise) of Collections of
Pool Receivables at any time with other funds or the failure of Collections to
be deposited into the Controlled Account;

 

(x)                                 any investigation, litigation or proceeding
related to this Agreement or the ownership of Receivable Interests or in respect
of any Receivable or Related Security;

 

(xi)                              any Collection Agent Fees or other costs and
expenses payable to any replacement Collection Agent, to the extent in excess of
the Collection Agent Fees payable to the Collection Agent hereunder; or

 

(xii)                           any claim brought by any Person other than an
Indemnified Party arising from any activity by the Seller or any Affiliate of
the Seller in servicing, administering or collecting any Receivable.

 

ARTICLE IV

 

ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

 

SECTION 4.01.                              Designation of Collection Agent.

 

The servicing, administration and collection of the Pool Receivables shall be
conducted by the Collection Agent so designated hereunder from time to time. 
Until the Administrative Agent, with the consent of each Purchaser Agent, gives
prior notice to the Seller of the designation of a new Collection Agent in
accordance with the terms hereof, United Rentals is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms hereof.  The Administrative Agent, with the consent of
each Purchaser Agent, at any time after the occurrence of an Event of
Termination that has not been waived in accordance with Section 2.02 may
designate as Collection Agent any Person (including itself) to succeed United
Rentals or any successor Collection Agent, if such Person shall consent and
agree to the terms hereof.  The Collection Agent may (a) with the prior consent
of the Administrative Agent and each Purchaser Agent, subcontract with any other
Person for the servicing,

 

21

--------------------------------------------------------------------------------


 

administration or collection of the Pool Receivables, or (b) without the prior
consent of the Administrative Agent and each Purchaser Agent, but with 30 days
written notice to the Administrative Agent and each Purchaser Agent, subcontract
with an Affiliate of the Collection Agent for the servicing, administration or
collection of the Pool Receivables.  Any such subcontract shall not affect the
Collection Agent’s liability for performance of its duties and obligations
pursuant to the terms hereof.  Any termination of the Collection Agent shall
also terminate such subcontract.

 

SECTION 4.02.                              Duties of Collection Agent.

 

(a)                                 The Collection Agent shall take or cause to
be taken all such actions as may be necessary or advisable to collect each Pool
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.  The Seller, the Administrative Agent and the
Purchaser Agents hereby appoint the Collection Agent, from time to time
designated pursuant to Section 4.01, as agent for themselves and for the
Investors and the Banks to enforce their respective rights and interests in the
Pool Receivables and the Related Security.  In performing its duties as
Collection Agent, the Collection Agent shall exercise the same care and apply
the same policies as it would exercise and apply if it owned such Receivables
and shall act in the best interests of the Seller, the Administrative Agent,
each Purchaser Agent, the Investors and the Banks.

 

(b)                                 The Collection Agent shall administer the
Collections in accordance with the procedures described in Section 1.04 and
shall perform the other obligations of the “Collection Agent” set forth in this
Agreement.

 

(c)                                  If no Event of Termination or Incipient
Event of Termination shall have occurred and be continuing, United Rentals,
while it is the Collection Agent, may, in accordance with the Credit and
Collection Policy, extend the maturity or adjust the Outstanding Balance or
otherwise modify the payment terms of any Receivable as it deems appropriate to
maximize Collections thereof; provided that such modification shall not
(i) alter the status of the Pool Receivable as a Delinquent Receivable or
Defaulted Receivable, or (ii) limit the rights of the Administrative Agent,
Purchaser Agents, Banks or Investors.

 

(d)                                 The Collection Agent shall hold in trust for
the Seller and each Investor and Bank, in accordance with their respective
interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) that evidence or relate to Pool
Receivables.

 

(e)                                  The Collection Agent shall, as soon as
practicable following receipt, turn over to the Seller any cash collections or
other cash proceeds received with respect to Receivables not constituting Pool
Receivables.

 

(f)                                   The Collection Agent shall, from time to
time at the request of the Administrative Agent or any Purchaser Agent, furnish
to the Administrative Agent or such Purchaser Agent (promptly after any such
request) a calculation of the amounts set aside for the Investors and the Banks
pursuant to Section 1.04(b).

 

22

--------------------------------------------------------------------------------


 

(g)                                  On or before the twelfth Business Day of
each month, the Collection Agent shall prepare and forward to the Administrative
Agent and each Purchaser Agent a Monthly Report relating to the Receivable
Interests outstanding on the last day of the immediately preceding month.  On or
before the first Business Day of each week, the Collection Agent shall prepare
and forward to the Administrative Agent and each Purchaser Agent a Weekly Report
as of the last Business Day of the previous week; provided that no Weekly Report
is due if Capital is equal to zero; provided further that a Weekly Report shall
be provided to the Administrative Agent before Capital can be increased from
zero.  On any Business Day during During the continuation of any Daily Report
Trigger Event, within five (5) Business Days following a request by the
Administrative Agent or the Required Purchaser Agents, the Collection Agent
shall prepare and forward to the Administrative Agent and each Purchaser Agent a
Daily Report as of the previous Business Day immediately preceding the date of
such request; provided that no Daily Report is due if Capital is equal to zero;
provided further that a Daily Report shall be provided to the Administrative
Agent and each Purchaser Agent before Capital can be increased from zero during
the continuation of a Daily Report Trigger Event.

 

SECTION 4.03.                              Certain Rights of the Administrative
Agent.

 

(a)                                 The Administrative Agent is authorized at
any time after the occurrence of an Event of Termination that has not been
waived in accordance with Section 2.02  to deliver to the Controlled Account
Bank the Notice of Effectiveness provided for in the Controlled Account
Agreement.  The Seller hereby transfers to the Administrative Agent the
exclusive control of the Controlled Account to which the Obligors of Pool
Receivables shall make payments, subject only to the Administrative Agent’s
delivery of such Notice of Effectiveness.  The Seller shall take any actions
reasonably requested by the Administrative Agent to effect such transfer of
control of the Controlled Account to the Administrative Agent.  All amounts in
the Controlled Account that represent Collections of Receivables may, in
accordance with this Agreement, be deposited with the Administrative Agent for
transfer into the respective Purchaser Agent’s Account, pro rata in accordance
with outstanding Capital.

 

(b)                                 At any time following an Event of
Termination or an Incipient Event of Termination that has not been waived in
accordance with Section 2.02:

 

(i)                                     The Administrative Agent may direct the
Obligors of Pool Receivables that all payments thereunder be made directly to
the Administrative Agent or its designee.

 

(ii)                                  At the Seller’s expense the Administrative
Agent may, and at the request of the Administrative Agent the Seller shall,
notify each Obligor of Pool Receivables of the ownership of Receivable Interests
under this Agreement and the other Transaction Documents and direct that
payments be made directly to the Administrative Agent or its designee.

 

(iii)                               At the Administrative Agent’s request and at
the Seller’s expense, the Seller and the Collection Agent shall (x) assemble all
of the documents, instruments and other records (including, without limitation,
computer tapes and disks) that evidence or relate to the Pool Receivables and
the related Contracts and Related Security, or that are

 

23

--------------------------------------------------------------------------------


 

otherwise necessary or desirable to collect the Pool Receivables, and shall make
the same available to the Administrative Agent and each Purchaser Agent at a
place selected by the Administrative Agent or its designee, (y) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections of Pool Receivables in a manner acceptable to the Administrative
Agent and each Purchaser Agent, and (z) promptly upon receipt, remit all such
cash, checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Administrative Agent or its designee.

 

(c)                                  The Seller and the Collection Agent each
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of the Seller and
the Collection Agent (i) to execute on behalf of the Seller as debtor (if
required) and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the interest of the Administrative Agent, on behalf of the
Purchaser Agents, Investors and the Banks, in the Receivables and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Receivables as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Investors in the Receivables; provided that nothing in this
Section 4.03(c) shall authorize the Administrative Agent to take any action to
effect any release of the security interests of third parties in the
Identifiable Combined Assets or the Equipment Sale Receivables without the prior
written consent of the Seller and the Collection Agent.  This appointment is
coupled with an interest and is irrevocable.

 

SECTION 4.04.                              Rights and Remedies.

 

(a)                                 If the Collection Agent fails to perform any
of its obligations under this Agreement, the Administrative Agent may (but shall
not be required to) itself perform, or cause performance of, such obligation;
and the Administrative Agent’s costs and expenses incurred in connection
therewith shall be payable by the Seller (if the Collection Agent that fails to
so perform is United Rentals or any of its Affiliates).

 

(b)                                 The Seller and the Originator shall perform
their respective obligations under the Contracts related to the Pool Receivables
to the same extent as if Receivable Interests had not been sold and the exercise
by the Administrative Agent on behalf of the Purchaser Agents, the Investors and
the Banks of their rights under this Agreement shall not release the Collection
Agent, the Originator or the Seller from any of their duties or obligations with
respect to any Pool Receivables or related Contracts.  Neither the
Administrative Agent, the Purchaser Agents, the Investors nor the Banks shall
have any obligation or liability with respect to any Pool Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of the
Seller or the Originator thereunder.

 

(c)                                  In the event of any conflict between the
provisions of this Article IV and Article VI of the Purchase Agreement, the
provisions of this Agreement shall control.

 

24

--------------------------------------------------------------------------------


 

SECTION 4.05.                              Further Actions Evidencing Purchases.

 

(a)                                 The Seller will, and will require that the
Originator will, from time to time, at its own expense, promptly execute and
deliver all further instruments and documents and take all further actions that
may be reasonably necessary or desirable, or that the Administrative Agent or
any Purchaser Agent may reasonably request, to perfect, protect or more fully
evidence the Receivable Interests in the Pool Receivables purchased hereunder,
or to enable the Investors, the Banks or the Administrative Agent to exercise
and enforce their respective rights and remedies hereunder.  Without limiting
the foregoing, the Seller or the Originator will, upon the request of the
Administrative Agent or any Purchaser Agent

 

(i)                                     execute and file such financing or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be reasonably necessary or desirable, or that the
Administrative Agent or any Purchaser Agent may reasonably request, to perfect,
protect or evidence such Receivable Interests in the Pool Receivables; and

 

(ii)                                  mark conspicuously (which marking may be
done electronically) each invoice evidencing each Pool Receivable with a legend,
acceptable to the Administrative Agent and the Purchaser Agents, evidencing that
Receivable Interests therein have been sold;

 

provided that nothing in this Section 4.05(a) shall require the Seller to take
any action with respect to the Identifiable Combined Assets or the Equipment
Sale Receivables.

 

(b)                                 The Seller authorizes the Administrative
Agent to file financing or continuation statements, and amendments thereto and
assignments thereof, relating to the Pool Receivables, the Related Security and
the Collections with respect thereto.  A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.

 

(c)                                  The Seller authorizes the Administrative
Agent to take any and all steps in the Seller’s name and on behalf of the Seller
that are necessary or desirable, in the determination of the Administrative
Agent, to collect amounts due under the Pool Receivables, including, without
limitation, endorsing the Seller’s name on checks and other instruments
representing Collections of Pool Receivables and enforcing the Pool Receivables
and the Related Security.

 

SECTION 4.06.                              Covenants of the Collection Agent and
the Seller.

 

(a)                                 Audits.  The Collection Agent and the Seller
will, and will require that the Originator will, from time to time during
regular business hours as may be reasonably requested by the Administrative
Agent, permit the Administrative Agent:

 

(i)                                     to conduct periodic audits of the
Receivables, the Related Security and the related books and records and
collections systems of the Collection Agent, the Seller and the Originator;

 

25

--------------------------------------------------------------------------------


 

(ii)                                  upon reasonable prior notice, to examine
and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Collection Agent, the Seller or the Originator relating
to Pool Receivables and the Related Security, including, without limitation, the
Contracts; and

 

(iii)                               upon reasonable prior notice, to visit the
offices and properties of the Collection Agent, the Seller or the Originator for
the purpose of examining such materials described in clause (ii) above, and to
discuss matters relating to Pool Receivables and the Related Security or the
Collection Agent’s performance hereunder with any of the officers or employees
of the Collection Agent, the Seller or the Originator having knowledge of such
matters; provided that, unless an Event of Termination or Incipient Event of
Termination have occurred and be continuing, neither the Seller nor the
Collection Agent shall be required to permit the Administrative Agent to conduct
any of the actions contained in this Section 4.06(a) more often than once every
twelve months.

 

Upon the Administrative Agent’s or any Purchaser Agent’s request (which, at any
time prior to the occurrence of an Event of Termination or any Incipient Event
of Termination shall be no more frequent than once every twelve months), the
Seller will, at its expense, appoint independent public accountants (which may,
with the consent of the Administrative Agent and the Purchaser Agents, be United
Rentals’ regular independent public accountants), or utilize the Administrative
Agent’s representatives or auditors, to prepare and deliver to the
Administrative Agent a written report with respect to the Receivables and the
Credit and Collection Policy (including, in each case, the systems, procedures
and records relating thereto) on a scope and in a form reasonably requested by
the Administrative Agent.

 

(b)                                 Change in Credit and Collection Policy.  The
Collection Agent will not make any change in the character of its business or
Credit and Collection Policy or any Contract that would impair the
collectibility of any Pool Receivable or the enforceability of any related
Contract or the ability of United Rentals (if it is acting as Collection Agent)
to perform its obligations under this Agreement.

 

(c)                                  Payment of Sales Taxes.  The Collection
Agent will, and will require in its agreement with the Originator that the
Originator will, pay all sales, excise or other taxes with respect to the
Receivables to the applicable taxing authority when due, and will, upon the
request of the Administrative Agent or any Purchaser Agent, provide the
Administrative Agent or such Purchaser Agent with evidence of such payment.

 

(d)                                 Termination of Credit Agreement.  The
Collection Agent shall notify the Administrative Agent and each Purchaser Agent
of the termination of the Credit Agreement by the lenders thereunder as soon as
reasonably practicable, but in any event within one (1) Business Day of the
earlier of receipt by the Collection Agent or the Originator of notice of such
termination and the effectiveness of such termination.

 

26

--------------------------------------------------------------------------------


 

SECTION 4.07.                              Indemnities by the Collection Agent.

 

Without limiting any other rights that the Administrative Agent, each Purchaser
Agent, any Investor, any Bank or any of their respective Affiliates or agents
(each, a “Special Indemnified Party”) may have hereunder or under applicable
law, and in consideration of its appointment as Collection Agent, the Collection
Agent hereby agrees to indemnify each Special Indemnified Party from and against
any and all claims, damages, costs, expenses, losses and liabilities (including
reasonable and documented attorneys’ fees for a single firm of primary counsel;
provided, that in the event a Purchaser Agent and the related Bank notifies the
Seller that it reasonably believes a conflict may arise between the positions of
the Special Indemnified Parties in connection with any such claims, damages,
costs, expenses, losses or liabilities, reasonable and documented attorneys’
fees for separate counsel for such Purchaser Agent shall be included) (all of
the foregoing being collectively referred to as “Special Indemnified Amounts”)
arising out of or resulting from any of the following (excluding, however,
(a) Special Indemnified Amounts to the extent resulting from gross negligence or
willful misconduct on the part of a Special Indemnified Party, (b) recourse for
uncollectible Receivables or (c) any income taxes or any other tax or fee
measured by income incurred by such Special Indemnified Party arising out of or
as a result of this Agreement or the ownership of Receivable Interests or in
respect of any Receivable or any Contract):

 

(i)                                     any representation or warranty or
statement made by the Collection Agent under or in connection with this
Agreement or the Transaction Documents that shall have been incorrect in any
material respect when made or deemed made;

 

(ii)                                  the failure by the Collection Agent or the
Originator to comply with any applicable law, rule or regulation with respect to
any Pool Receivable or Contract, including payment of all unpaid sales, excise
or other taxes when due;

 

(iii)                               any failure of the Collection Agent to
perform its duties or obligations in accordance with the provisions of this
Agreement;

 

(iv)                              the commingling of Collections of Pool
Receivables at any time by the Collection Agent with other funds;

 

(v)                                 any action or omission by the Collection
Agent not in compliance with its Credit and Collection Policy that has the
effect of reducing or impairing the rights of the Investors or the Banks with
respect to any Pool Receivable or the value of any Pool Receivable;

 

(vi)                              any claim brought by any Person other than a
Special Indemnified Party arising from any activity by the Collection Agent or
its Affiliates in servicing, administering or collecting any Pool Receivable; or

 

(vii)                           any dispute, claim, offset or defense of the
Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool as a result of the collection activities with respect to such
Receivable by the Collection Agent.

 

27

--------------------------------------------------------------------------------


 

SECTION 4.08.                              Representations and Warranties of the
Collection Agent.

 

The Collection Agent represents and warrants as follows:

 

(a)                                 The Collection Agent is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified to do business, and is in
good standing, in every jurisdiction where the nature of its business requires
it to be so qualified, except where the failure to so qualify would not be
expected to have a material adverse effect on the Collection Agent’s ability to
perform its duties or obligations with respect to the Receivables Pool or on the
Receivables Pool.

 

(b)                                 The execution, delivery and performance by
the Collection Agent of this Agreement and any other Transaction Document to be
delivered by it (i) are within the Collection Agent’s corporate powers,
(ii) have been duly authorized by all necessary corporate action and (iii) do
not contravene (1) the Collection Agent’s charter or by-laws, (2) any law,
rule or regulation applicable to the Collection Agent or (3) any contractual
restriction binding on or affecting the Collection Agent or its property, the
violation of which could reasonably be expected to have Material Adverse Effect
on the collectibility of any Pool Receivable or on the performance of the
Collection Agent hereunder.  This agreement has been duly executed and delivered
by the Collection Agent.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Collection Agent of this Agreement or any other document to be delivered by
it hereunder other than those already obtained by the Collection Agent.

 

(d)                                 This Agreement constitutes the legal, valid
and binding obligation of the Collection Agent enforceable against the
Collection Agent in accordance with its terms subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(e)                                  If the Collection Agent is United Rentals
or one of its Affiliates, each Monthly Report, Weekly Report, Daily Report,
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished at any time by or on behalf of United Rentals to
the Administrative Agent, the Purchaser Agents, the Investors or the Banks in
connection with this Agreement is correct in all material respects as of its
date or (except as otherwise disclosed to the Administrative Agent, the
Purchaser Agents, the Investors or the Banks, as the case may be, at such time
promptly upon discovery of any clerical error or omission within the same
calendar month) as of the date so furnished, and, as of such date, no such
document contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.

 

(f)                                   All sales, excise or other taxes with
respect to the goods, insurance or services that are the subject of any Contract
for a Receivable have been paid when due.

 

28

--------------------------------------------------------------------------------


 

ARTICLE V

 

THE ADMINISTRATIVE AGENT

 

SECTION 5.01.                              Authorization and Action.

 

Each Investor and each Bank hereby appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto.  Upon
receipt of any report, notice, information or other document, certificate or
instrument delivered by the Collection Agent or any Affiliate pursuant to the
terms of the Transaction Documents, the Administrative Agent shall promptly
forward a copy to each Purchaser Agent (unless the terms of the applicable
Transaction Document require the Collection Agent or such Affiliate to forward a
copy to each Purchaser Agent).

 

SECTION 5.02.                              Administrative Agent’s Reliance, Etc.

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables as Collection Agent), except for its or their own
gross negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 may consult with legal counsel (including
counsel for the Seller, the Originator or the Collection Agent), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;

 

(b)                                 makes no warranty or representation to any
Investor or Bank (whether written or oral) and shall not be responsible to any
Investor or Bank for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Seller, the Originator or the
Collection Agent or to inspect the property (including the books and records) of
the Seller or the Collection Agent;

 

(d)                                 shall not be responsible to any Investor or
Bank for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telecopier or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

 

29

--------------------------------------------------------------------------------


 

SECTION 5.03.                              Indemnification of Administrative
Agent.

 

Each Bank agrees to indemnify the Administrative Agent, solely in its capacity
as Administrative Agent (to the extent not reimbursed by or on behalf of the
Seller), ratably according to its respective Bank Commitment, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
the other transactions related hereto or any action taken or omitted by the
Administrative Agent under this Agreement or the other transaction related
hereto, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.

 

SECTION 5.04.                              Scotia Capital and Affiliates.

 

With respect to any Receivable Interest or interest therein owned by it, Scotia
Capital shall have the same rights and powers under this Agreement as any Bank
and may exercise the same as though it were not Administrative Agent.  Scotia
Capital and any of its Affiliates may generally engage in any kind of business
with the Seller, the Collection Agent, the Originator or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of the Seller, the Collection Agent, the Originator or any Obligor or
any of their respective Affiliates, all as if Scotia Capital were not the
Administrative Agent and without any duty to account therefor to the Investors
or the Banks.

 

SECTION 5.05.                              Bank’s Purchase Decision.

 

Each Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent, any of its Affiliates or any other Bank and based on such
documents and information as they have deemed appropriate, made their own
evaluation and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any of their Affiliates or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement.

 

SECTION 5.06.                              [Reserved]

 

SECTION 5.07.                              Notice of Event of Termination.

 

Neither any Purchaser Agent nor the Administrative Agent shall be deemed to have
knowledge or notice of the occurrence of an Event of Termination unless such
Person has received notice from another Purchaser Agent, a Purchaser, the Seller
or the Collection Agent referring to this Agreement, stating that an Event of
Termination has occurred hereunder and describing such Event of Termination.  If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Purchaser Agent whereupon each such Purchaser Agent shall
promptly give notice thereof to its related Purchasers, if any, and its related
Banks.  In the event that any Purchaser Agent receives such a notice, it shall
promptly give notice thereof to the Administrative Agent and the other Purchaser
Agents whereupon each such Purchaser Agent shall promptly give notice thereof to
its related Purchasers, if any, and its related Banks.  Subject to the waiver

 

30

--------------------------------------------------------------------------------


 

provisions set forth in Section 2.02, the Administrative Agent shall take such
action concerning an Event of Termination as may be directed by the Purchaser
Agents (unless such action otherwise requires the consent of all Purchasers or
Banks), but until the Administrative Agent receives such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Administrative Agent deems advisable and
in the best interests of the Purchasers, Banks and Purchaser Agents.

 

ARTICLE VI

 

THE PURCHASER AGENTS

 

SECTION 6.01.                              Authorization.

 

(a)                                 Liberty, Scotia Capital, and each Bank or
other Person that has entered into an Assignment and Acceptance and has agreed
in such Assignment and Acceptance that Scotia Capital shall act as its Purchaser
Agent,  has appointed Scotia Capital as its Purchaser Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Purchaser Agent by the terms hereof, together with such powers
as are reasonably incidental thereto.

 

(b)                                 Market Street, PNC, and each Bank or other
Person that has entered into an Assignment and Acceptance and has agreed in such
Assignment and Acceptance that PNC shall act as its Purchaser Agent, has
appointed PNC as its Purchaser Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to such
Purchaser Agent by the terms hereof, together with such powers as are reasonably
incidental thereto.

 

(c)                                  Gotham, BTMU, and each Bank or other Person
that has entered into an Assignment and Acceptance and has agreed in such
Assignment and Acceptance that BTMU shall act as its Purchaser Agent, has
appointed BTMU as its Purchaser Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to such
Purchaser Agent by the terms hereof, together with such powers as are reasonably
incidental thereto.

 

(d)                                 BOA and each Bank or other Person that has
entered into an Assignment and Acceptance and has agreed in such Assignment and
Acceptance that BOA shall act as its Purchaser Agent, has appointed BOA as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

As to any matters not expressly provided for by this Agreement (including,
without limitation, enforcement of this Agreement), a Purchaser Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the majority of its related
Banks, and such instructions shall be binding upon all of its related Investors
and Banks; provided, however, that such Purchaser Agent shall not be required to
take any action which exposes such Purchaser Agent to personal liability or
which is contrary to this Agreement or applicable law.

 

31

--------------------------------------------------------------------------------


 

SECTION 6.02.                              Reliance by Purchaser Agent.

 

No Purchaser Agent or any of its respective directors, officers, agents,
representatives, employees, attorneys-in-fact or Affiliates shall be liable for
any action taken or omitted to be taken by it or them (in their capacity as or
on behalf of such Purchaser Agent) under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, a Purchaser Agent:

 

(a)                                 may consult with legal counsel, independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;

 

(b)                                 makes no warranty or representation to the
Administrative Agent, any other Purchaser Agent, any Investor or Bank (whether
written or oral) and shall not be responsible to the Administrative Agent, any
other Purchaser Agent, any Investor or Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
the Seller, the Originator, the Banks or the Collection Agent or to inspect the
property (including the books and records) of the Seller, the Originator, the
Banks or the Collection Agent;

 

(d)                                 shall not be responsible to the
Administrative Agent, any other Purchaser Agent, any Investor or Bank for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telecopier or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

 

SECTION 6.03.                              Agent and Affiliates.

 

With respect to any Receivable Interest or interest therein owned by a Purchaser
Agent, such Purchaser Agent shall have the same rights and powers under this
Agreement as would any Bank and may exercise the same as though it were not a
Purchaser Agent.  A Purchaser Agent and its respective Affiliates may generally
engage in any kind of business with the Seller, the Collection Agent, the Banks,
the Originator or any Obligor, any of their respective Affiliates and any Person
who may do business with or own securities of the Seller, the Collection Agent,
the Banks, the Originator or any Obligor or any of their respective Affiliates,
all as if such Purchaser Agent were not a Purchaser Agent and without any duty
to account therefor to the Investors or the Banks.  If any Purchaser Agent is
removed as a Purchaser Agent, such removal will not affect the rights and
interests of such Purchaser Agent as a Bank.

 

32

--------------------------------------------------------------------------------


 

SECTION 6.04.                              Notices.

 

A Purchaser Agent shall give each of its related Investors and Banks prompt
notice of each written notice received by it from the Seller or the
Administrative Agent pursuant to the terms of this Agreement.

 

SECTION 6.05.                              Bank’s Purchase Decision.

 

Each Bank acknowledges that it has, independently and without reliance upon any
Purchaser Agent, any of its Affiliates or any other Bank and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement.  Each Bank also acknowledges that it
will, independently and without reliance upon any Purchaser Agent, any of its
Affiliates or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under this Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.01.                              Amendments, Etc.

 

Subject to the waiver provisions set forth in Section 2.02, no amendment or
waiver of any provision of this Agreement and no consent to any departure by the
Seller or the Collection Agent therefrom shall be effective unless in a writing
signed by the Administrative Agent, the Banks, and each of the Purchaser Agents,
for itself and, as applicable, as agent for its related Purchasers, and, in the
case of any amendment, also signed by the Seller; provided, however, that no
amendment shall, unless signed by the Collection Agent in addition to the
Administrative Agent and the Purchaser Agents, affect the rights or duties of
the Collection Agent under this Agreement and provided further that any such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that, if
required by the securitization program documents governing any Purchaser’s
commercial paper program, no such amendment shall be effective until each rating
agency rating the Commercial Paper has received written notice of such amendment
and, in the case of material amendments, notified the related Purchaser Agent in
writing that such action will not result in a reduction or withdrawal of the
rating of any Commercial Paper.  No failure on the part of the Investors, the
Banks, the Administrative Agent or the Purchaser Agents to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.

 

SECTION 7.02.                              Notices, Etc.

 

All notices, demands, consents, requests, reports and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(which shall include electronic transmission), shall be personally delivered,
express couriered, electronically transmitted (in which case receipt shall be
confirmed by telephone or return electronic transmission) or mailed by
registered or certified mail and shall, unless otherwise expressly provided
herein, be effective when received at the address specified below for the listed
parties or

 

33

--------------------------------------------------------------------------------


 

at such other address as shall be specified in a written notice furnished to the
other parties hereunder.

 

If to the Seller:

 

UNITED RENTALS RECEIVABLES LLC II
5 Greenwich Office Park
Greenwich100 First Stamford Place

Suite 700

Stamford, CT 06902 06830

 

Attention:  Treasurer or Assistant Treasurer
Tel. No.:  (203) 618-7202

Facsimile No.:  (203) 622-43258794

 

If to the Collection Agent:

 

UNITED RENTALS, INC.
5 Greenwich Office Park
Greenwich100 First Stamford Place

Suite 700

Stamford, CT 06830
06902

Attention:  Treasurer or Assistant Treasurer

Tel. No.:  (203) 618-7202

Facsimile No.:  (203) 622-43258794

 

If to the Liberty Purchaser Agent or the Administrative Agent:

 

THE BANK OF NOVA SCOTIA
1 Liberty Plaza, 26th Floor
New York, NY 10006
Attention:  Luke Evans / Alexander Jurecky /Jenny Chen
Tel. No.:  (212)  225-5118778) 327-6977/ (212) 225-5087 5026
Facsimile No.:  (212) 225-5274

 

If to the Market StreetPNC Purchaser Agent:

 

PNC BANK, NATIONAL ASSOCIATION
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attention:  PNC Conduit Group
Facsimile No.:  (412) 762-9184

 

34

--------------------------------------------------------------------------------


 

If to the Gotham Purchaser Agent:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
34 Exchange Place, Plaza III 5th Floor
Jersey City,  NJ  07311
Attention:  John Donoghue
Facsimile No.:  (201) 369-2149
Email:            securitization_reporting@us.mufg.jp

 

With a copy to:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
1251 Avenue of the Americas
New York,  NY  10020
Attention:  The Securitization Group
Facsimile No.:  (212) 782-6448
Emails: securitization_reporting@us.mufg.jp
                                           vdusenbury@us.mufg.jp

 

If to the BOA Purchaser Agent:

 

BANK OF AMERICA, N.A.

214 North Tryon Street, 21st Floor

NC1-027-2101

Charlotte, North Carolina 28255

Attention:                           Securitization Finance Group

Facsimile No.: (704) 388-9169

Email:

 

If to a Purchaser:

 

LIBERTY STREET FUNDING LLC
Global Securitization
445 Broad Hollow Rd.
Melville, NY 11747
Tel. No.: (631) 587-4700
Facsimile No.:  (212) 302-8767

 

MARKET STREET FUNDING LLC
c/o AMACAR Group, L.L.C.
6525 Morrison Blvd., Suite 318
Charlotte, North Carolina 28211
Attention:  Doris J. Hearn
Tel. No.:  (704) 365-0569
Facsimile No.:  (704) 365-1362
Email:  djhearn@amacar.com

 

35

--------------------------------------------------------------------------------


 

GOTHAM FUNDING CORPORATION

 

c/o Global Securitization Services, LLC
114 West 47th Street, Suite 2310
New York, NY 10036
Tel. No.: (212) 295-2777
Facsimile No.:  (212) 302-8767
Attention: Frank B. Bilotta

 

If to the Banks:

 

THE BANK OF NOVA SCOTIA
1 Liberty Plaza, 26th Floor
New York, NY 10006
Attention:  Luke Evans / Alexander Jurecky /Jenny Chen
Tel. No.:  (212)  225-5118778) 327-6977/ (212) 225-5087 5026
Facsimile No.:  (212) 225-5274

 

PNC BANK, NATIONAL ASSOCIATION
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attention:  William Falcon and Tony Stahley
Tel. No.:  (412) 762-5442 and (412) 768-2266
Facsimile No.:  (412) 762-9184
Emails:  ralph.stahley@pnc.com
                                                pncconduitgroup@pnc.com

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
1251 Avenue of the Americas
New York,  NY  10020
Attention:  Nicolas Mounier / Van Dusenbury / Ayaka Ishikawa
Tel. No.:  (212) 782-5980 / (212) 782-6964 / (212) 782-6986
Facsimile No.:  (212) 782-6448
Emails: securitization_reporting@us.mufg.jp
                                           vdusenbury@us.mufg.jp

 

BANK OF AMERICA, N.A.

214 North Tryon Street, 21st Floor

NC1-027-2101

Charlotte, North Carolina 28255

Attention:                           Securitization Finance Group

Facsimile No.: (704) 388-9169

Email:

 

36

--------------------------------------------------------------------------------


 

SECTION 7.03.                              Assignability.

 

(a)                                 This Agreement and the Investors’ rights and
obligations herein (including ownership of each Receivable Interest in the Pool
Receivables) shall be assignable by participation or otherwise in whole or in
part by the Investors and their successors and assigns with the prior written
consent of the Seller, which consent shall not be unreasonably withheld or
delayed; provided, however, that the Seller’s consent shall not be required for
any assignment or participation from an Investor pursuant to the terms of its
applicable liquidity agreement.  Each assignor of a Receivable Interest in the
Pool Receivables or any interest therein shall notify the applicable Purchaser
Agent, the Administrative Agent and the Seller of any such assignment.  Each
assignor of a Receivable Interest in the Pool Receivables may, in connection
with the assignment or participation, disclose to the assignee or participant
any information relating to the Seller or the Receivables that was furnished to
such assignor by or on behalf of the Seller or by the Administrative Agent and
the related Purchaser Agent; provided that prior to any such disclosure, the
assignee or participant agrees to preserve the confidentiality of any
confidential information relating to the Seller received by it from any of the
foregoing entities on terms substantially similar to those set forth in
Section 7.06.

 

(b)                                 Each Bank may assign, with the prior written
consent of the Seller, which consent shall not be unreasonably withheld or
delayed, to any Eligible Assignee or to any other Bank all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Bank Commitment and any Receivable Interests in the Pool
Receivables or interests therein owned by it).  The parties to each such
assignment shall execute and deliver to the Administrative Agent and the related
Purchaser Agent for each such party an Assignment and Acceptance.  In addition,
each Bank or any of its respective Affiliates may assign any of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement to any Federal Reserve Bank without notice to or consent of the
Seller, the Administrative Agent or the Purchaser Agent.

 

(c)                                  Subject to the prior written consent of the
Seller, which consent shall not be unreasonably withheld or delayed, this
Agreement and the rights and obligations of each Purchaser Agent and the
Administrative Agent herein shall be assignable by each Purchaser Agent and the
Administrative Agent and its successors and assigns.

 

(d)                                 Neither the Seller nor the Collection Agent
may assign its rights or obligations hereunder or any interest herein without
the prior written consent of the Administrative Agent and each Purchaser Agent,
which consent shall not be unreasonably withheld or delayed.

 

(e)                                  Without limiting any other rights that may
be available under applicable law, the rights of the Investors may be enforced
through them or by their agents.

 

SECTION 7.04.                              Costs, Expenses and Taxes.

 

(a)                                 In addition to the rights of indemnification
granted under Section 3.01 hereof, the Seller agrees to pay on demand all
reasonable and documented costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic auditing of Pool
Receivables) of this Agreement, any asset purchase agreement or similar

 

37

--------------------------------------------------------------------------------


 

agreement relating to the sale or transfer of interests in Receivable Interests
in the Pool Receivables and the other documents and agreements to be delivered
hereunder and thereunder, including, without limitation, the reasonable and
documented fees and out-of-pocket expenses of one firm of primary counsel for
the Administrative Agent and the Purchaser Agents, the Purchasers, Scotia
Capital, PNC, BTMU and BOA and their respective Affiliates and agents with
respect thereto and with respect to advising the Administrative Agent and the
Purchaser Agents, the Purchasers, Scotia Capital, PNC, BTMU and BOA and their
respective Affiliates and agents as to their rights and remedies under this
Agreement, the fees of the Rating Agencies associated with reviewing the
Transaction Documents and providing the rating confirmations of each Purchaser’s
Commercial Paper required in connection with the execution of this Agreement,
and all costs and expenses, if any (including reasonable and documented
attorneys’ fees and expenses of one firm of primary counsel), of the
Administrative Agent and the Purchaser Agents, the Investors, the Banks and
their respective Affiliates and agents, in connection with the enforcement of
this Agreement and the other documents and agreements to be delivered hereunder.

 

(b)                                 To the extent not otherwise included in the
Investor Rate, the Seller shall pay, promptly upon the receipt of an invoice,
(i) any and all commissions of placement agents and commercial paper dealers in
respect of commercial paper notes issued to fund the purchase or maintenance of
any Receivable Interest in the Pool Receivables, (ii) all reasonable costs and
expenses of any issuing and paying agent or other Person responsible for the
administration of the Purchasers’ commercial paper program in connection with
the preparation, completion, issuance, delivery or payment of commercial paper
notes issued to fund the purchase or maintenance of any Receivable Interest in
the Pool Receivables and (iii) any and all stamp and other taxes and fees
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other documents or agreements to be delivered hereunder.  The
Seller agrees to save each Indemnified Party harmless from and against any
liabilities with respect to or resulting from any delay by the Seller in paying
or omission to pay such taxes and fees.

 

(c)                                  The Seller also shall pay on demand all
other reasonable and documented costs, expenses and taxes (excluding income
taxes) incurred by a Purchaser or any stockholder or agent of a Purchaser
(“Other Costs”), including the reasonable cost of administering the operations
of such Purchaser, the reasonable cost of auditing such Purchaser’s books by
certified public accountants, the cost of rating such Purchaser’s commercial
paper by independent financial Rating Agencies, the taxes (excluding income
taxes) resulting from such Purchaser’s operations, and the reasonable and
documented fees and out-of-pocket expenses of counsel for any stockholder or
agent of such Purchaser with respect to advising as to rights and remedies under
this Agreement, the enforcement of this Agreement or advising as to matters
relating to such Purchaser’s operations; provided that the Seller and any other
Persons who from time to time sell receivables or interests therein to a
Purchaser (“Other Sellers”) each shall be liable for such Other Costs ratably in
accordance with such Person’s usage under its respective facility; and provided
further that if such Other Costs are attributable to the Seller and not
attributable to any Other Seller, the Seller shall be solely liable for such
Other Costs.

 

SECTION 7.05.                              No Proceedings.

 

Each of the Seller, the Administrative Agent, the Purchaser Agents, the
Collection Agent, each Investor, each Bank, each assignee of a Receivable
Interest or any interest therein and

 

38

--------------------------------------------------------------------------------


 

each entity that enters into a commitment to purchase Receivable Interests or
interests therein hereby agrees that it will not institute against, or join any
other Person in instituting against, a Purchaser any proceeding of the type
referred to in paragraph (g) of Exhibit V for one year and one day after the
latest maturing commercial paper note issued by such Purchaser is paid in full.

 

SECTION 7.06.                              Confidentiality.

 

Each of the parties agrees to maintain the confidentiality of this Agreement and
other Transaction Documents (and all drafts thereof); provided that this
Agreement may be disclosed to (a) each of the party’s officers, directors,
employees, outside auditors, legal counsel and Affiliates who agree to hold such
information confidential and then only in connection with the proposed
transaction, (b) third parties who agree in writing to hold such information
confidential, (c) any other commercial paper conduit administered by Scotia
Capital, PNC or BTMU, (d) any current or prospective participant in the
commercial paper issuance program of the Purchasers or any other commercial
paper conduit administered by Scotia Capital, PNC or BTMU, including but not
limited to representatives of Rating Agencies, liquidity providers, commercial
paper placement agents and commercial paper dealers; and provided further that
this Agreement may be disclosed if required by applicable law, regulations or
legal process, including a filing with the Securities and Exchange Commission
through the EDGAR electronic filing system in accordance with United Rentals’
continuous disclosure obligations under the Securities Exchange Act of 1934, or
the listing or quotation requirements of any exchange or quotation system on
which securities of it or its parent or other Affiliates may be listed or
quoted.  Officers, directors, employees and agents of Scotia Capital, PNC, BTMU
and BOA shall at all times have the right to share information received from
United Rentals and its affiliates to appropriate parties in connection with the
proposed transaction on a confidential basis.

 

SECTION 7.07.                              Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN THE RECEIVABLES
AND IN THE OTHER ITEMS DESCRIBED IN SECTION 1.09, OR REMEDIES HEREUNDER IN
RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK.

 

SECTION 7.08.                              SUBMISSION TO JURISDICTION.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE

 

39

--------------------------------------------------------------------------------


 

MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT.  EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS THAT MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 

SECTION 7.09.                              WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 

SECTION 7.10.                              Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by electronic
mail attachment in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 7.11.                              Survival of Termination.

 

The provisions of Sections 1.08, 3.01, 4.07, 7.04, 7.05, 7.06, 7.13 and 7.14
shall survive any termination of this Agreement.

 

SECTION 7.12.                              Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 7.13.                              Excess Funds.

 

A Purchaser shall not be obligated to pay any amount pursuant to this Agreement
unless such Purchaser has excess cash flow from operations or has received funds
with respect to such obligation that may be used to make such payment and which
funds or excess cash flow are not required to repay when due its Commercial
Paper or other short-term funding backing its Commercial Paper.  Any amount that
such Purchaser does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim, as defined in Section 101(5) of the Federal
Bankruptcy Code, against such Purchaser for any insufficiency unless and until
such Purchaser does have excess cash flow or excess funds.

 

40

--------------------------------------------------------------------------------


 

SECTION 7.14.                              No Recourse.

 

(a)                                 The obligations of a Purchaser under this
Agreement are solely the corporate or limited liability company obligations of
such Purchaser.

 

(b)                                 No recourse shall be had for the payment of
any amount owing by Liberty under this Agreement, or for the payment by Liberty
of any other obligation or claim of or against Liberty arising out of or based
on this Agreement, against Global Securitization Services, LLC, a Delaware
limited liability company (“Global”) or against any stockholder, employee,
officer, director or incorporator of Liberty.  For purposes of this Section, the
term “Global” shall mean and include Global and all affiliates thereof and any
employee, officer, director, incorporator, stockholder or beneficial owner of
any of them; provided, however, that Liberty shall not be considered to be an
affiliate of Global for purposes of this Section.

 

(c)                                  No recourse shall be had for the payment of
any amount owing by Gotham under this Agreement, or for the payment by Gotham of
any other obligation or claim of or against Gotham arising out of or based on
this Agreement, against Global or against any stockholder, employee, officer,
director or incorporator of Gotham.  For purposes of this Section, the term
“Global” shall mean and include Global and all affiliates thereof and any
employee, officer, director, incorporator, stockholder or beneficial owner of
any of them; provided, however, that Gotham shall not be considered to be an
affiliate of Global for purposes of this Section.

 

(d)           No recourse shall be had for the payment of any amount owing by
Market Street under this Agreement, or for the payment by Market Street of any
other obligation or claim of or against Market Street arising out of or based on
this Agreement, against AMACAR Group, L.L.C., a North Carolina limited liability
company (“AMACAR”) or against any stockholder, employee, officer, director or
incorporator of AMACAR.  For purposes of this Section, the term “AMACAR” shall
mean and include AMACAR and all affiliates thereof and any employee, officer,
director, incorporator, stockholder or beneficial owner of any of them;
provided, however, that Market Street shall not be considered to be an affiliate
of AMACAR for purposes of this Section.

 

SECTION 7.15.                              Amendment and Restatement;
Acknowledgement.

 

(a)                                 Each of the parties hereto acknowledges that
the amendment and restatement of the Existing Agreement on the terms and
conditions set forth herein shall not in any way affect any sales, transfers,
assignments or security interest grants effected pursuant to the Existing
Agreement or any representations, warranties or covenants made by the Seller or
the Collection Agent with respect to such sales, transfers, assignments or
security interest grants, any indemnities made by the Seller or by the
Collection Agent, or any rights or remedies of the Administrative Agent, the
Purchaser Agents, the Banks, the Purchasers or any other Indemnified Party with
respect thereto.  Each of the parties hereto confirms all sales, transfers,
assignments and security interests effected pursuant to the Existing Agreement.

 

(b)                                 The Seller hereby confirms and agrees that
all Capital and all other obligations of the Seller outstanding under the
Existing Agreement immediately prior to the amendment and restatement thereof as
contemplated hereby shall, unless and until paid, continue

 

41

--------------------------------------------------------------------------------


 

to remain outstanding under this Agreement.  The Investors hereby acknowledge
that, after giving effect to the amendment and restatement of the Existing
Agreement on the terms and conditions set forth herein, as a result of the
revised Bank Commitments of each Bank, the aggregate outstanding Capital of each
Investor as of the date hereof may either exceed or be less than such Investor’s
ratable share of the aggregate outstanding Capital of all Investors as of such
time (based on the applicable Bank’s Percentage).  Accordingly, each Investor
which holds aggregate outstanding Capital in excess of such Investor’s ratable
share of the aggregate outstanding Capital of all Investors as of such time
(based on the applicable Bank’s Percentage) shall transfer a Receivable Interest
or Receivable Interests computed on the basis of such excess Capital to an
applicable Investor which holds aggregate outstanding Capital less than such
Investor’s ratable share of the aggregate outstanding Capital of all Investors
as of such time (based on the applicable Bank’s Percentage), in exchange for a
cash payment in an amount equal to the aggregate Capital of the Receivable
Interests so transferred.

 

(c)                                  All Yield, fees and any other amounts
payable by the Seller to the Investors, the Banks, the Administrative Agent or
the Purchaser Agents which have accrued, but have not yet been paid, under the
Existing Agreement shall remain outstanding hereunder and shall be payable in
accordance with the terms hereof and the Fee Agreements.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:

UNITED RENTALS RECEIVABLES LLC II

 

 

 

 

 

By:

 

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

COLLECTION AGENT:

UNITED RENTALS, INC.

 

 

 

 

 

By:

 

 

 

Name: Irene Moshouris

 

 

Title: Senior Vice President and Treasurer

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PURCHASER:

LIBERTY STREET FUNDING LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PURCHASER AGENT:

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

PURCHASER:

MARKET STREET FUNDING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PURCHASER AGENT:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

PURCHASER:

GOTHAM FUNDING CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PURCHASER AGENT:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

BANKS:

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits and Annexes), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent for the Purchasers and the Banks, or any successor administrative agent.

 

“Administrative Agent’s Account” means the special account (account name: United
Rentals Receivable, LLC II; account number: 03454-15) of the Administrative
Agent maintained at the office of The Bank of Nova Scotia — NY, ABA 026002532.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, but shall not include the liens
in favor of the Seller or Administrative Agent.

 

“Affected Person” has the meaning specified in Section 1.08(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

 

“Aged Receivables Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the sum of
(i) the Outstanding Balance of Pool Receivables that were 151 to 180 days past
their Invoice Date (or, in the case of Extended Term Receivables, that were 211
to 240 days past their Invoice Date ) as of the last day of such month,
excluding Pool Receivables that have been written off at any time after the date
on which they were 150 days past their Invoice Date (or, in the case of Extended
Term Receivables, at any time after the date on which they were 210 days past
their Invoice Date ), (ii) (without duplication of any amounts included in
clause (i) or (iii)) the Outstanding Balance of Pool Receivables that were less
than 151 days past their Invoice Date (or, in the case of Extended Term
Receivables, that were less than 211 days past their Invoice Date ) as of the
last day of such month and that, consistent with the Credit and Collection
Policy, were written off as uncollectible during such month (excluding
write-offs of United Rentals General Account numbered “6661xxx”), and
(iii) (without duplication of any amounts included in clause (i) or (ii)) the
Outstanding Balance of Pool Receivables that were less than 151 days past their
Invoice Date (or, in the case of Extended Term Receivables, that were less than
211 days past their Invoice Date ) as of the last day of such month, as to which
the Obligor thereof or any other Person obligated thereon or owning any Related
Security in respect thereof has taken any action, or suffered any event to
occur, of the type described in paragraph (g) of Exhibit V, by (b) the aggregate
dollar amount of all Pool Receivables created during the month ended five months
prior to the most recent month-end.

 

I-1

--------------------------------------------------------------------------------


 

“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, dated as of September 24, 2012, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” means:

 

(a)           For Scotia Capital, Liberty and each other Bank for Liberty, on
any date, a fluctuating interest rate per annum as shall be in effect from time
to time, which rate shall be at all times equal to the higher of:

 

(i)                                     the rate of interest determined by
Scotia Capital in New York, New York, from time to time in its sole discretion,
as its prime commercial lending rate (which rate is not necessarily the lowest
rate that Scotia Capital charges any corporate customer) (the “Scotia Prime
Rate”); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum;

 

(b)                                 For PNC, Market Street and each other Bank
for Market Streetwhich PNC acts as Purchaser Agent, on any date, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:

 

(i)                                     the rate of interest determined by PNC
in Pittsburgh, Pennsylvania, from time to time in its sole discretion, as its
prime commercial lending rate (which rate is not necessarily the lowest rate
that PNC charges any corporate customer); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum; and

 

(c)                                  For BTMU, Gotham and each other Bank for
Gotham, on any date, a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

 

(i)                                     the rate of interest determined by BTMU
in New York, New York, from time to time in its sole discretion, as its prime
commercial lending rate (which rate is not necessarily the lowest rate that BTMU
charges any corporate customer); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum.

 

(d)                                 For BOA and each other Bank for which BOA
acts as Purchaser Agent, on any date, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the higher of:

 

(i)                                     the rate of interest determined by BOA
in New York, New York, from time to time in its sole discretion, as its prime
commercial lending rate (which rate is not necessarily the lowest rate that BOA
charges any corporate customer); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum.

 

“AMACAR” has the meaning specified in Section 7.14(d).

 

I-2

--------------------------------------------------------------------------------


 

“Assignee Rate” for any Fixed Period for any Receivable Interest in the Pool
Receivables means an interest rate per annum equal to the applicable percentage
per annum (set forth in the Fee Agreements) above the Eurodollar Rate (Reserve
Adjusted) for such Fixed Period; provided, however, that in the case of:

 

(a)                                 any Fixed Period with respect to which an
Investor or Bank shall have notified its Purchaser Agent that:

 

(i)                                     the introduction of or any change in or
in the interpretation of any applicable law or regulation makes it unlawful, or
any central bank or other governmental authority asserts that it is unlawful,
for such Investor or Bank to fund such Receivable Interest in the Pool
Receivables at the rate set forth above (and such Investor or Bank shall not
have subsequently notified its Purchaser Agent that such circumstances no longer
exist),

 

(ii)                                  dollar deposits in the relevant amounts
and for the relevant Fixed Period are not available,

 

(iii)                               adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate (Reserve Adjusted) for the relevant Fixed
Period, or

 

(iv)                              the Eurodollar Rate (Reserve Adjusted)
determined pursuant hereto does not accurately reflect the cost to the Investors
or the Banks (as conclusively determined by the related Purchaser Agent) of
maintaining Receivable Interests during such Fixed Period,

 

(b)                                 other than with respect to a Fixed Period
for BOA or PNC, any Fixed Period of one to and including 29 days (other than a
Fixed Period that corresponds to the month of February or that begins on a day
in the month of February and runs to the numerically corresponding day of the
following month),

 

(c)                                  other than with respect to a Fixed Period
for BOA or PNC, any Fixed Period as to which the related Purchaser Agent does
not receive notice, by no later than 12:00 noon (New York City time) on the
third Business Day preceding the first day of such Fixed Period, that the
related Receivable Interest will not be funded by issuance of commercial paper,
or

 

(d)                                 any Fixed Period for a Receivable Interest
the Capital of which allocated to the Investors or Banks is less than $500,000,

 

the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided further that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each Fixed Period shall be
an interest rate per annum equal to 2% plus the Alternate Base Rate in effect on
the first day of such Fixed Period.

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the related Purchaser
Agent(s)

 

I-3

--------------------------------------------------------------------------------


 

for such Bank and for such Eligible Assignee, pursuant to which such Eligible
Assignee may become a party to the Agreement as a Bank.

 

“Bank Commitment” of any Bank means, (a) with respect to Scotia Capital,
$250,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks; (b) with respect to PNC, $150,000,000,
or such amount as increased or reduced by any Assignment and Acceptance entered
into with other Banks, (c) with respect to BTMU, $75,000,000, or such amount as
increased or reduced by any Assignment and Acceptance entered into with other
Banks, (d) with respect to BOA, $75,000,000, or such amount as increased or
reduced by any Assignment and Acceptance entered into with other Banks;  or
(e) with respect to a Bank that has entered into an Assignment and Acceptance,
the amount set forth therein as such Bank’s Bank Commitment, in each case as
such amount may be increased or reduced by an Assignment and Acceptance entered
into between such Bank and an Eligible Assignee, and as may be further reduced
(or terminated) pursuant to the next sentence.  Any reduction (or termination)
of the Purchase Limit pursuant to the terms of the Agreement shall reduce
ratably (or terminate) each Bank’s Bank Commitment.

 

“Banks” means each of Scotia Capital, PNC, BTMU and BOA and each respective
Eligible Assignee that shall become a party to the Agreement pursuant to
Section 7.03.

 

“BOA” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“BOA Fee Agreement” means the separate fee agreement, dated as of February 1,
2013, pertaining to fees among the Seller and BOA as BOA Purchaser Agent, as the
same may be amended or restated from time to time.

 

“BOA Purchaser Agent” means BOA and its successors and assigns.

 

“Broken Funding Costs” means for any Receivable Interest that is assigned or
terminated prior to the date on which it was originally scheduled to end, an
amount equal to the excess, if any, of (A) the Yield that would have accrued
during the remainder of the tranche periods for Commercial Paper determined by
the applicable Purchaser Agent to relate to such Receivable Interest (as
applicable) subsequent to the date of such reduction, assignment or termination
of the Outstanding Balance of such Receivable Interest if such reduction,
assignment or termination had not occurred, over (B) the sum of (x) to the
extent all or a portion of such Outstanding Balance is allocated to another
Receivable Interest, the amount of Yield actually accrued during the remainder
of such period on such Outstanding Balance for the new Receivable Interest, and
(y) to the extent such Outstanding Balance is not allocated to another
Receivable Interest, the income, if any, actually received during the remainder
of such period by the holder of such Receivable Interest from investing the
portion of such Outstanding Balance not so allocated.  In the event that the
amount referred to in clause (B) exceeds the amount referred to in clause (A),
the relevant Purchaser or Purchasers agree to pay to the Seller the amount of
such excess.

 

“BTMU” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

I-4

--------------------------------------------------------------------------------


 

“BTMU Fee Agreement” means the separate fee agreement, dated on or about the
date hereof, pertaining to fees among the Seller and BTMU as Gotham Purchaser
Agent, as the same may be amended or restated from time to time.

 

“Business Day” means any day (other than a Saturday or Sunday) that (a) banks
are not authorized or required to close in New York City and (b) if this
definition of “Business Day” is utilized in connection with the Eurodollar Rate,
dealings are carried out in the London interbank market.

 

“Capital” of each Receivable Interest in the Pool Receivables means the original
amount paid to the Seller for such Receivable Interest in the Pool Receivables
at the time of its purchase by a Purchaser or a Bank pursuant to the Agreement,
or such amount divided or combined in accordance with Section 1.07, in each case
reduced from time to time by Collections distributed on account of such Capital
pursuant to Section 1.04(d) or Section 1.04(h) of the Agreement; provided that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution, as though it had not been made.

 

“Change of Control” means (a) any Person or group of Persons (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, but in the
case of the Company, excluding United Rentals) shall acquire beneficial
ownership (within the meaning of Rules 13d-3 and 13d-5 promulgated under the
Securities Exchange Act of 1934) of 50% or more of the total voting stock of
United Rentals; (b) during any two-year period, individuals who at the beginning
of such period constituted United Rentals Board of Directors (together with any
new directors whose election by United Rentals Board of Directors or whose
nomination for election by United Rentals shareholders was approved by a vote of
the majority of directors then still in office who either were directors at
beginning of such period or whose election or nomination was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of United Rentals; (c) any “Change of Control” or similar event,
however denominated, shall occur under, and as defined in, the Credit Agreement;
or (d) the Seller shall cease to be a direct or indirect, wholly owned
Subsidiary of United Rentals; provided, however, that any Originator or any
Subsidiary of an Originator, in each case excluding the Seller, may be merged or
amalgamated with or into any other Originator or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of (each, an “Affiliate Transfer”), in one transaction or a
series of transactions, to any other such Originator (and, subsequent to such
Affiliate Transfer, to liquidate, wind-up or dissolve the transferring
Originator if such Originator holds no remaining assets and any outstanding
obligations hereunder have been assumed by the transferee).

 

“Collateral” means each Receivable and the Related Security and Collections with
respect to, and other proceeds of, such Receivable and Related Security and the
collateral security referred to in Section 1.09 of the Agreement.

 

“Collection Account” means any joint deposit accounts, lock-box account or any
account into which credit card collections are deposited, which the Seller
maintains with the Qualified Intermediary for the purpose of receiving
Collections.

 

I-5

--------------------------------------------------------------------------------


 

“Collection Agent” means at any time the Person then authorized pursuant to
Article IV to service, administer and collect Pool Receivables.

 

“Collection Agent Default” has the meaning specified in Exhibit VI hereto.

 

“Collection Agent Fee” has the meaning specified in Section 1.05(a).

 

“Collection Agent Fee Reserve” for any Receivable Interest in the Pool
Receivables at any time means the sum of (a) the unpaid Collection Agent Fee
relating to such Receivable Interest in the Pool Receivables accrued to such
time, plus (b) an amount equal to the product of (i) the Capital of such
Receivable Interest in the Pool Receivables on such date, (ii) the percentage
per annum at which the Collection Agent Fee is accruing on such date, (iii) a
stress factor of 2.25 and (iv) a fraction having the Days Sales Outstanding as
its numerator and 360 as its denominator.

 

“Collections” means, with respect to any Receivable, (a) all funds that are
received by the Seller or the Collection Agent in payment of any amounts owed in
respect of such Receivable (including, without limitation, purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including, without limitation, insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other party directly or
indirectly liable for the payment of such Receivable and available to be applied
thereon), (b) all Collections deemed to have been received pursuant to
Section 1.04 and (c) all other proceeds of such Receivable.

 

“Commercial Paper” means promissory notes of a Purchaser issued by such
Purchaser in the commercial paper market.

 

“Commitment Termination Date” means the earliest of (a) September 23, 201318,
2014 (or the date so extended, or otherwise modified in a written agreement
pursuant to Section 1.13) (b) the Facility Termination Date, (c) the date
determined pursuant to Section 2.02, and (d) the date the Purchase Limit reduces
to zero.

 

“Concentration Percentage” for any Obligor means at any time 2%; provided that
in the case of an Obligor with any Affiliated Obligor, the Concentration
Percentage shall be calculated, to the extent practicable, as if such Obligor
and such Affiliated Obligor are one Obligor.

 

“Contract” means with respect to any Receivable, an agreement between the
Originator and any Obligor, pursuant to or under which such Obligor shall be
obligated to pay for goods or services from time to time.

 

“Contractual Dilution Amount” means, on any date of determination, an amount
equal to the sum of (a) the aggregate amount of all contractual early pay
discounts then available to be applied by all Obligors with respect to the
Outstanding Balance of any Pool Receivable at such time (whether or not payment
for any such Pool Receivable has been made at such time), plus (b) the aggregate
amount of volume rebates that have accrued for the prior fiscal years of the
Originator but have not yet been paid, plus (c) the aggregate amount of volume
rebates that have been accrued by the Originator for the current fiscal

 

I-6

--------------------------------------------------------------------------------


 

year as of the end of the month in which such date of determination occurs
(based on the Originator’s most recent good faith estimate of Receivables to be
generated in such fiscal year), plus (d) the product of (x) 1.5 times (y) the
aggregate amount of volume rebates that have been estimated in good faith (based
on the Originator’s most recent good faith estimate of Receivables to be
generated in such fiscal year) by the Originator to accrue for the month
immediately following the month in which such date of determination occurs.  For
purposes of the foregoing clauses (b) through (d), the volume rebates shall be
estimated, calculated and accrued in a manner consistent with generally accepted
accounting principles.

 

“Controlled Account” means a deposit account maintained at the Controlled
Account Bank for the purpose of receiving deposited Collections.

 

“Controlled Account Agreement” means an agreement between the Administrative
Agent, United Rentals, the Seller and each Controlled Account Bank reasonably
acceptable to the Administrative Agent; provided that the Controlled Account
Agreements entered into (and as amended) on or prior to the date hereof shall be
deemed to be reasonably acceptable to the Administrative Agent.

 

“Controlled Account Bank” means the bank or other financial institution holding
the Controlled Account.

 

“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
October 14, 2011, by and among the financial institutions named therein, as the
Lenders, Bank of America, N.A., as Agent, U.S. Swingline Lender and U.S. Letter
of Credit Issuer, Bank of America, N.A. (acting through its Canada Branch), as
Canadian Swingline Lender and Canadian Letter of Credit Issuer, Wells Fargo
Capital Finance, LLC, as the Syndication Agent, Citigroup Global Markets Inc.
and Morgan Stanley Senior Funding, Inc., as Co-Documentation Agents, United
Rentals (North America), Inc. and certain of its Subsidiaries, as the U.S.
Borrowers, United Rentals, Inc. and certain of its Subsidiaries, as the
Guarantors, United Rentals of Canada, Inc., as the Canadian Borrower, United
Rentals Financing Limited Partnership, as the Specified Loan Borrower, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Capital Finance,
LLC, Citigroup Global Markets Inc. and Morgan Stanley Senior Funding, Inc., as
the Joint Lead Arrangers and the Joint Book Runners, as amended on December 16,
2011 and June 28, 2013 and to which the Originator acceded pursuant to that
certain Accession Agreement, dated as of April 30, 2012, and as the same may,
from time to time, be amended, waived, modified, supplemented or replaced but
only to the extent that the Purchaser Agents approve such amendment, waiver,
modification or supplement for the purposes of incorporation of such amendment,
waiver, modification, supplement or replacement herein.

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller in effect on the date of the Agreement and
described in Annex C hereto, as modified in compliance with the Agreement.

 

“Daily Report” means a report, in substantially the form of Annex G-2 hereto,
furnished by the Collection Agent to the Administrative Agent and to each
Purchaser Agent as required pursuant to Article IV of the Agreement.

 

I-7

--------------------------------------------------------------------------------


 

“Daily Report Trigger Event” means that the Senior Secured Leverage Ratio is
greater than 22.25 to 1 on any day.

 

“Days Sales Outstanding” means the product of (a) the number of days in the
month most recently ended and (b) the amount obtained by dividing (i) the
Outstanding Balance of Pool Receivables for such month by (ii) the aggregate
dollar amount of Receivables created for such month.

 

“Debt” has the meaning specified in the Credit Agreement.

 

“Default Ratio” means the percentage equivalent of a fraction, computed as of
the last day of each calendar month, obtained by dividing (a) the aggregate
Outstanding Balance of all Pool Receivables that were Defaulted Receivables on
the last day of each such month or that would have been Defaulted Receivables on
such day had they not been written off the books of the Originator or the Seller
during such month by (b) the aggregate Outstanding Balance of all Pool
Receivables on such day.

 

“Defaulted Receivable” means a Receivable:

 

(a)           as to which any payment or part thereof remains unpaid for 151 or
more days after the Invoice Date for such payment (or, in the case of Extended
Term Receivables, as to which any payment or part thereof remains unpaid for 211
or more days after the Invoice Date for such payment);

 

(b)           as to which the Obligor thereof or any other Person obligated
thereon or owning any Related Security in respect thereof has taken any action,
or suffered any event to occur, of the type described in paragraph (g) of
Exhibit V; or

 

(c)           that, consistent with the Credit and Collection Policy, would be
written off as uncollectible.

 

“Defaulting Bank” means any Bank that has not made any purchase (including a
purchase pursuant to Section 1.02(e)(vi)) or payment of any other amount as and
when due hereunder.

 

“Deferred Purchase Price” has the meaning specified in the Purchase Agreement.

 

“Delayed Funding Amount” has the meaning specified in Section 1.02(e)(vi) of the
Agreement.

 

“Delayed Funding Date” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Delayed Funding Notice” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Delayed Funds” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

I-8

--------------------------------------------------------------------------------


 

“Delaying Bank” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Delaying Certificate” has the meaning specified in Section 1.02(e)(ii) of the
Agreement.

 

“Delinquency Ratio” means the percentage equivalent of a fraction, computed as
of the last day of each calendar month, obtained by dividing (a) the aggregate
Outstanding Balance of all Pool Receivables that were Delinquent Receivables as
of the last day of such month by (b) the aggregate Outstanding Balance of all
Receivables on such day.

 

“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable and:

 

(a)           as to which any payment, or part thereof, remains unpaid for 121
days or more after the Invoice Date for such payment (or, in the case of
Extended Term Receivables, as to which any payment or part thereof remains
unpaid for 181 days or more after the Invoice Date for such payment); and

 

(b)           that, consistent with the Credit and Collection Policy, would be
classified as delinquent.

 

“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon notice by the
Administrative Agent to the Seller.

 

“Dilution” means, with respect to any Pool Receivable, the aggregate amount of
any reductions or adjustments in the Outstanding Balance of such Receivable as a
result of any defective, rejected, returned, repossessed or foreclosed goods or
services or any rebate, sales allowance, cash discount or other adjustment or
setoff, other than any of the foregoing included in the Contractual Dilution
Amount for the applicable period.

 

“Dilution Ratio” means for any month, the percentage equivalent of a fraction,
the numerator of which is equal to the dollar amount of Dilutions occurring
during such month, and the denominator of which is equal to the aggregate
Outstanding Balance of all Receivables as of the last day of such month.

 

“Dilution Reserve” for any Receivable Interest at any time means an amount equal
to (a) the Net Receivables Pool Balance on such date multiplied by (b) the
Dilution Reserve Percentage at such time.

 

“Dilution Reserve Percentage” means for any Receivable Interest at any time an
amount equal to:

 

[(Stress Factor x Expected Dilution Ratio) + (Dilution Volatility)]
multiplied by the Dilution Horizon Ratio

 

I-9

--------------------------------------------------------------------------------


 

Where:

 

Stress Factor =  2.25

 

Expected Dilution Ratio =  the twelve month rolling average of the Reserve
Dilution Ratio

 

Dilution Volatility =  (Dilution Spike - Expected Dilution Ratio) x (Dilution
Spike divided by Expected Dilution Ratio)

 

Dilution Spike =  the highest Reserve Dilution Ratio as of the last day of each
of the twelve months immediately preceding such day

 

Dilution Horizon Ratio = the aggregate amount of newly generated Receivables
during the most recent two months divided by the Net Receivables Pool Balance as
of the last day of the most recent month.

 

“Eligible Assignee” means (a) with respect to Scotia Capital, (i) Scotia Capital
or any of its Affiliates or (ii) any other Person the short term debt of which
is rated A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s Investor
Service, Inc. and which is otherwise acceptable to the Purchaser Agents,
(b) with respect to PNC, (i) PNC or any of its Affiliates or (ii) any other
Person the short term debt of which is rated A-1 (or higher)  by Standard &
Poor’s and P-1 by Moody’s Investor Service, Inc. and which is otherwise
acceptable to the Purchaser Agents, (c) with respect to BTMU, (i) BTMU or any of
its Affiliates or (ii) any other Person the short term debt of which is rated
A-1 (or higher)  by Standard & Poor’s and P-1 by Moody’s Investor Service, Inc.
and which is otherwise acceptable to the Purchaser Agents and (d) with respect
to BOA, (i) BOA or any of its Affiliates or (ii) any other Person the short term
debt of which is rated A-1 (or higher)  by Standard & Poor’s and P-1 by Moody’s
Investor Service, Inc. and which is otherwise acceptable to the Purchaser
Agents.

 

“Eligible Extended Term Receivable” means any Eligible Receivable that is an
Extended Term Receivable that is less than 181 days past its Invoice Date.

 

“Eligible Receivable” means, at the relevant time of determination, a Receivable
or an ENB Receivable, as applicable:

 

(a)           the Obligor of which (i) if a natural person, is a resident of the
United States or, if a corporation or other business organization, is organized
under the laws of the United States or any political subdivision thereof and has
its chief executive office in the United States; and (ii) is not an Affiliate of
the Originator or the Seller;

 

(b)           the Obligor of which has not taken any action, or suffered any
event to occur, of the type described in paragraph (g) of Exhibit V;

 

(c)           the Obligor of which, at the time of the initial creation of an
interest therein under the Agreement, is a Designated Obligor;

 

I-10

--------------------------------------------------------------------------------


 

(d)           that is not a Defaulted Receivable or a Delinquent Receivable or
from a “6661 account” or a “7771 account”;

 

(e)           that, according to the Contract related thereto, is required to be
paid in full within 30 days of the original billing date therefor (or with
respect to an ENB Receivable or Extended Term Receivable, in accordance with the
payment terms of the related Contract);

 

(f)            that is an “account” within the meaning of the UCC (or, with
respect to an ENB Receivable, an account or payment intangible) of the
applicable jurisdictions governing the perfection of the interest created by a
Receivable Interest;

 

(g)           that is denominated and payable in United States dollars in the
United States;

 

(h)           that arises under a Contract that:

 

(i)            does not require the Obligor thereunder to consent to the
transfer, sale or assignment of the rights and duties of the Seller or the
Originator thereunder;

 

(ii)           is substantially in the form of contract or the form of invoice
(in the case of any open account agreement) previously approved by the Purchaser
Agents;

 

(iii)          together with such Receivable, is in full force and effect,
constitutes the legal, valid and binding obligation of the Obligor of such
Receivable to pay a determinable amount and is not subject to any dispute,
offset, counterclaim or defense whatsoever (except the potential discharge in
bankruptcy of such Obligor) and for which neither the Originator thereof, the
Seller nor the Collection Agent has established any offset arrangements with the
related Obligor, except for any offset that may arise as a result of any amount
included in the Contractual Dilution Amount for the applicable period; and

 

(iv)          does not contain a confidentiality provision that purports to
restrict the ability of the Investors, the Banks or their assignees to exercise
their rights under the Agreement, including, without limitation, their right to
review the Contract;

 

(i)            that, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, the Originator or the Obligor is
in violation of any such law, rule or regulation in any material respect;

 

(j)            in which the Seller owns good and marketable title, free and
clear of any Adverse Claims, and that is freely assignable by the Seller;

 

(k)           that satisfies all applicable requirements of the Credit and
Collection Policy;

 

I-11

--------------------------------------------------------------------------------


 

(l)            as to which, at or prior to the time of the initial creation of
an interest therein under the Agreement, the Administrative Agent or the
Purchaser Agents has not notified the Seller that the Receivables of a
particular Obligor are not acceptable for purchase by a Purchaser or the Banks
hereunder;

 

(m)          the Obligor of which has been directed to make all payments to a
Collection Account and within one Business Day the Collection Agent has
transferred all such payments to the Controlled Account except to the extent
otherwise permitted by the provisions of Section 1.04(a) hereof;

 

(n)           for which the Investors shall have a valid and enforceable
undivided percentage ownership or security interest, to the extent of the
Receivable Interest, and a valid and enforceable first priority perfected
security interest therein and in the Related Security and Collections with
respect thereto, in each case free and clear of any Adverse Claim;

 

(o)           that does not represent proceeds of the lease or provision of
equipment that has been leased to the Originator by a lessor (i) that has not
released in writing any lien that it may have on Receivables generated by the
lease or provision of such equipment or (ii) with respect to which a proper
financing statement (Form UCC-3) amending any financing statement known to the
Collection Agent, the Originator or the Seller relating to such lien (in order
to exclude such Receivable from the collateral description therein) has not been
filed in the appropriate filing office in accordance with the terms of such
release;

 

(p)           that was not originated by any branch or division of the
Originator that was acquired by such Originator after the date hereof, unless
(i) such branch or division has been fully integrated into the existing accounts
receivable platform of the Collection Agent (the “WYNNE System”), and new
receivables generated are generated in accordance with the Collection Agent’s
established credit and collection policy, and (ii) a Collection Account has been
established or exists into which payments on such receivables will be made;

 

(q)           that following the occurrence of an Event of Termination, is not a
Receivable, the Obligor of which is a Government Obligor, unless the Federal
Assignment of Claims Act and each similar applicable law is being fully complied
with in respect of the Receivables owed by such Obligor;

 

(r)            the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

 

(s)            solely with respect to ENB Receivables, the ENB Receivable
Conditions are satisfied; and

 

(t)            that is not an Equipment Sale Receivable.

 

“ENB Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except for the presentment by the Originator of an invoice to
the Obligor),

 

I-12

--------------------------------------------------------------------------------


 

and includes the right to payment of any sales tax, interest or finance charges
and other obligations of such Obligor with respect thereto, which Receivable has
been acquired or purported to be acquired by the Seller by purchase or by
capital contribution pursuant to the Purchase Agreement.

 

“ENB Receivable Conditions” means with respect to an ENB Receivable being
treated as an Eligible Receivable, the satisfaction of the following conditions:
(a) the Senior Secured Leverage Ratio shall not exceed 1.25 to 1.0; or (b) the
Collection Agent maintains at least $50,000,000 in availability under the Credit
Agreement.

 

“Equipment Sale Receivable” means any receivable or other indebtedness owing to
the Originator, that but for the proviso to the definition of “Receivable” would
constitute a Receivable hereunder, in respect of the sale of tangible personal
property which such Originator uses productively in its trade or business or
holds for investment, unless such property is ineligible to become Relinquished
Property (as such term is defined in the Master Exchange Agreement).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Rate” means:

 

(a) for any Fixed Period other than any Fixed Period for any Receivable Interest
in the Pool Receivables held by BOA or PNC, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the offered rate per annum for
deposits in U.S. dollars in a principal amount of not less than $1,000,000 for
such Fixed Period as of 11:00 A.M., London time, two Business Days before the
first day of such Fixed Period, which appears on display designated on
page “LIBOR01” on Reuters Money 3000 Services (or such other page as may replace
the LIBOR01 page on that service) or such services displaying the London
interbank offered rate for deposits in Dollars as may replace Reuters Money 3000
Service (the “Reuters Screen LIBOR01 Page”); provided that, if more than one
rate is specified on Reuters Screen LIBOR01 Page, the applicable rate shall be
the arithmetic mean of all such rates; provided further that if on any Business
Day that the Eurodollar Rate is to be determined any Purchaser Agent shall have
determined (which determination shall be conclusive and binding upon the parties
hereto), by reason of circumstances affecting the interbank Eurodollar market,
either that: (a) dollar deposits in the relevant amounts and for the relevant
Settlement Period are not available, or (b) adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Settlement Period, the
Administrative Agent will request the principal London office of Scotia Capital
(the “Eurodollar Reference Bank”), to provide the Administrative Agent with its
quotation at approximately 11:00 A.M., London time, on such date of the rate per
annum it offers to prime banks in the London interbank market for deposits in
U.S. dollars for the requested Fixed Period in an amount substantially equal to
the Capital associated with such Fixed Period; if the Eurodollar Reference Bank
does not furnish timely information to the Administrative Agent for determining
the Eurodollar Rate, then the Eurodollar Rate shall be considered to be the
Alternate Base Rate for such Fixed Period; and

 

I-13

--------------------------------------------------------------------------------


 

(b) for any Fixed Period for any Receivable Interest in the Pool Receivables
held by BOA or PNC, on any date of determination during such Fixed Period, an
interest rate per annum (expressed as a decimal and rounded upwards, if
necessary, to the nearest one hundredth of a percentage point) equal to the
one-month “Eurodollar Rate” for deposits in dollars as reported on Reuters
Screen LIBOR01 Page or on any successor or substitute page of such service, or
any successor or substitute for such service, for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the BOA Purchaser Agent (with respect to any
Receivable Interest in the Pool Receivables held by BOA) or the PNC Purchaser
Agent (with respect to any Receivable Interest in the Pool Receivables held by
PNC)  from another recognized source for interbank quotation), in each case,
changing when and as such rate changes.

 

“Eurodollar Rate (Reserve Adjusted)” for any Investor or Bank for any Fixed
Period means the rate (expressed as a decimal rounded upwards, if necessary, to
the nearest one hundredth of a percentage point) determined pursuant to the
following formula:

 

Eurodollar Rate (Reserve Adjusted)  =

 

Eurodollar Rate

 

 

1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, relative to each Fixed Period, a
percentage (expressed as a decimal) applicable two Business Days before the
first day of such Fixed Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Fixed Period during which any such percentage
shall be so applicable) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Investor or Bank with respect to Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term comparable to such Fixed Period.

 

“Event of Termination” has the meaning specified in Exhibit V.

 

“Existing Agreement” has the meaning as set forth in the preamble to this
Agreement.

 

“Extended Term Receivable” means the U.S. dollar denominated indebtedness of any
Obligor resulting from the provision, lease or sale of goods or services to such
Obligor by the Originator under a Contract generated by the Originator in the
ordinary course of its business (except that the stated repayment term is
greater than 30 days but not more than 90 days) for which all actions required
to be performed by the Originator have been performed, and includes the right to
payment of any sales tax, interest or finance charges and other obligations of
such Obligor with respect thereto, which Receivable has been acquired or
purported to be acquired by the Seller by purchase or by capital contribution
pursuant to the Purchase Agreement; provided that “Extended Term Receivable”
shall not include any Equipment Sale Receivables.

 

I-14

--------------------------------------------------------------------------------


 

“Facility Termination Date” means the earliest of (a) September 23, 2013,18,
2014, (b) the date determined pursuant to Section 2.02, (c) the date the
Purchase Limit is reduced to zero pursuant to Section 1.01(b) or (d) the date
upon which the Credit Agreement is terminated in connection with an Event of
Default thereunder.

 

“Federal Assignment of Claims Act” means the Assignment of Claims Act of 1940,
31 U.S.C. § 3727 and 41 U.S.C. § 15, as amended from time to time.

 

“Federal Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §
§ 101 et seq.

 

“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.15(519) for that day opposite the caption “Federal Funds (Effective).”  If on
any date of determination, such rate is not published in H.15(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.”  If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.

 

“Fee Agreement” means the Scotia Capital Fee Agreement, the PNC Fee Agreement,
the BTMU Fee Agreement or the BOA Fee Agreement.

 

“Fitch” means Fitch, Inc.

 

“Fixed Period” means with respect to any Receivable Interest in the Pool
Receivables:

 

(a)           initially the period commencing on the date of purchase of such
Receivable Interest and ending (i) on the last day of the same calendar month as
such date of purchase, or (ii) other than with respect to any Receivable
Interest in the Pool Receivables held by BOA or PNC, such other number of days
as the Seller shall select and the related Purchaser Agent shall approve
pursuant to Section 1.02, up to 31 days from such date; and

 

(b)           thereafter (i) a period of one month commencing on the last day of
the immediately preceding Fixed Period for such Receivable Interest (which
period shall correspond to a calendar month in the case of any Receivable
Interest in the Pool Receivables held by BOA or PNC)  or (ii) other than with
respect to any Receivable Interest in the Pool Receivables held by BOA or PNC,
such other period commencing on the last day of the immediately preceding Fixed
Period for such Receivable Interest and ending such number of days (not to
exceed 31 days) as the Seller shall select and the related Purchaser Agent shall
approve on notice by the Seller received by the related Purchaser Agent
(including notice by telephone, confirmed in writing) not later than 11:00 A.M.
(New York City time) on such last day;

 

provided that

 

I-15

--------------------------------------------------------------------------------


 

(i)            the Fixed Period with respect to Pooled Commercial Paper shall be
the immediately preceding calendar month;

 

(ii)           any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate shall be (x) other than with respect to any
Receivable Interest in the Pool Receivables held by BOA or PNC, a period from
one to and including 29 days, or a period of one month, as the Seller may select
as provided above, (y) with respect to any Receivable Interest in the Pool
Receivables held by BOA or PNC, a period of one month which shall correspond to
a calendar month;

 

(iii)          any Fixed Period (other than of one day) that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day (provided, however, that if Yield in respect of such Fixed Period
is calculated by reference to the Eurodollar Rate (other than with respect to
any Receivable Interest in the Pool Receivables held by BOA or PNC), and such
Fixed Period would otherwise end on a day that is not a Business Day, and there
is no subsequent Business Day in the same calendar month as such day, such Fixed
Period shall end on the next preceding Business Day);

 

(iv)          in the case of any Fixed Period of one day, (x) if such Fixed
Period is the initial Fixed Period for a Receivable Interest in the Pool
Receivables, such Fixed Period shall be the day of purchase of such Receivable
Interest in the Pool Receivables; (y) any subsequently occurring Fixed Period
that is one day shall, if the immediately preceding Fixed Period is more than
one day, be the last day of such immediately preceding Fixed Period, and, if the
immediately preceding Fixed Period is one day, be the day next following such
immediately preceding Fixed Period; and (z) if such Fixed Period occurs on a day
immediately preceding a day that is not a Business Day, such Fixed Period shall
be extended to the next succeeding Business Day; and

 

(v)           in the case of any Fixed Period for any Receivable Interest in the
Pool Receivables that commences before the Termination Date for such Receivable
Interest and would otherwise end on a date occurring after such Termination
Date, such Fixed Period shall end on such Termination Date and the duration of
each Fixed Period that commences on or after the Termination Date for such
Receivable Interest shall be of such duration as shall be selected by the
related Purchaser Agent.

 

“Fixed Charge Coverage Ratio” has the meaning specified in the Credit Agreement.

 

“Former Deal Documents” means the Amended and Restated Receivables Purchase
Agreement, dated as of June 26, 2001, among the Seller, United Rentals, the
issuers party thereto, the banks party thereto and Calyon New York Branch, as
Agent, and the documents executed in connection therewith, and the Receivables
Purchase Agreement, dated as of June 17, 2003, by and among the Seller, the
Collection Agent, the entities from time to time parties thereto as Conduit
Investors, the entities from time to time parties thereto as Committed
Investors, the entities from time to time party hereto as agents for the
Investor Groups, the entities from time to time parties thereto as
Administrators and Deutsche Bank Securities, Inc., as the administrative agent.

 

I-16

--------------------------------------------------------------------------------


 

“Global” has the meaning specified in Section 7.14(b).

 

“Gotham” has the meaning as set forth in the preamble to this Agreement.

 

“Gotham Purchaser Agent” means BTMU and its successors and assigns.

 

“Government Obligor” means an Obligor that is the United States federal
government or governmental subdivision or agency of the United States or a state
government or governmental subdivision or agency thereof.

 

“Identifiable Combined Assets” means amounts received in the Collection Accounts
that the Collection Agent can identify as being received in respect of (i) the
sale of equipment that has been leased to the Originator and is subject to the
lien of the lessor thereof, or (ii) Receivables that would, in accordance with
the accounts receivable adjustment codes used by the Collection Agent, the
Seller and the Originator on the date hereof, be identified on the general
ledger thereof under account receivable adjustment code “N/A.”

 

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

 

“Incremental Purchase” means a purchase of one or more Receivable Interests
which increases the total outstanding Capital hereunder.

 

“Indemnified Amounts” has the meaning specified in Section 3.01 of the
Agreement.

 

“Indemnified Party” has the meaning specified in Section 3.01 of the Agreement.

 

“Investor” means each of the Purchasers, Banks and all other owners by
assignment or otherwise of a Receivable Interest or any interest therein and any
Person that has entered into an agreement to purchase, undivided interests
therein (each of which shall be an Eligible Assignee).

 

“Investor Rate” for any Fixed Period for any Receivable Interest means, to the
extent a Purchaser funds such Receivable Interest for such Fixed Period by
issuing (a) commercial paper (other than Pooled Commercial Paper), the rate (or
if more than one rate, the weighted average of the rates) at which commercial
paper notes of such Purchaser having a term equal to such Fixed Period and to be
issued to fund such Receivable Interest may be sold by any placement agent or
commercial paper dealer selected by the its Purchaser Agent on behalf of its
Purchaser or (b) Pooled Commercial Paper, the discount of interest accrued on
such Pooled Commercial Paper, plus in either case all commissions of placement
agents and commercial paper dealers with respect to such commercial paper notes
as agreed between each such agent or dealer and such Purchaser Agent and notice
of which has been given by such Purchaser Agent to the Collection Agent;
provided that if the rate (or rates) as agreed between any such agent or dealer
and such Purchaser Agent for any Fixed Period for any Receivable Interest is a
discount rate (or rates), then such rate shall be the rate (or if more than one
rate, the weighted average of the rates) resulting from converting such discount
rate (or rates) to an interest-bearing equivalent rate per annum.

 

“Invoice Date” means the date on which an invoice is sent to the Obligor.

 

I-17

--------------------------------------------------------------------------------


 

“Liberty” has the meaning as set forth in the preamble to this Agreement.

 

“Liberty Purchaser Agent” means Scotia Capital and its successors and assigns.

 

“Like-Kind Exchange” means, with respect to each Exchanger, each of a series of
“exchanges”, as defined in Sections 1.1031(k)-1(b)(i) and 1.1031(k)-1(b)(ii) of
the Treasury Regulations, pursuant to this Agreement, as determined by each
Exchanger, consisting of one or more transfers of Relinquished Property and one
or more subsequent related acquisitions of Replacement Property within the
relevant Exchange Period that are of like-kind, as defined in Sections
1.1031(a)-1(b) and 1.1031(a)-2 of the Treasury Regulations and under the “safe
harbors” section 4.01 of Rev. Proc 2003-39.  Capitalized terms used above but
not defined herein are as defined in the Master Exchange Agreement.

 

“Like-Kind Exchange Account” means an account or accounts established jointly
with a Qualified Intermediary pursuant to and for the purpose of facilitating
any Like-Kind Exchange that (1) qualifies within the definition of “Joint
Accounts” described in section 5.02 of Rev. Proc. 2003-39, (2) is used to
receive Relinquished Property Proceeds and any Additional Subsidies from the
Collection Accounts, and (3) used to provide such funds to pay off indebtedness
related to Relinquished Property Subject to Liabilities or to transfer to the
Disbursement Accounts (to the extent of the funds in the Exchange Account,
including any funds earned from the investment of funds held in the Exchange
Account). Capitalized terms used in this definition but not defined herein are
as defined in the Master Exchange Agreement.

 

“Liquidation Day” means, for any Receivable Interest, (a) each day during a
Settlement Period for such Receivable Interest in the Pool Receivables on which
the conditions set forth in paragraph 2 of Exhibit II are not satisfied, and
(b) each day that occurs on or after the Termination Date for such Receivable
Interest in the Pool Receivables, (c) each day after the occurrence of the
Facility Termination Date, and (d) each day that an Event of Termination (not
otherwise waived in accordance with the waiver provisions set forth in
Section 2.02) occurs.

 

“Liquidation Fee” means, for any Fixed Period during which a Liquidation Day
occurs, the amount, if any, by which (a) the additional Yield (calculated
without taking into account any Liquidation Fee or any shortened duration of
such Fixed Period pursuant to clause (iv) of the definition thereof) that would
have accrued during such Fixed Period on the reductions of Capital of the
Receivable Interest relating to such Fixed Period had such reductions remained
as Capital, exceeds (b) the income, if any, received by the Investors’ or Banks’
investing the proceeds of such reductions of Capital.

 

“Loss Horizon Ratio” means for any month the ratio determined by dividing:
(a) the sum of (i) the cumulative sales over the most recent three months, plus
(ii) the product of (x) the cumulative sales over the fourth most recent month,
times (y) 5%, by (b) the current month’s Net Receivables Pool Balance.

 

“Loss Reserve” means, for any Receivable Interest on any date, an amount equal
to the Net Receivables Pool Balance multiplied by the Loss Reserve Percentage.

 

“Loss Reserve Percentage” means, for any Receivable Interest in the Pool
Receivables on any date, an amount equal to the greater of:

 

I-18

--------------------------------------------------------------------------------


 

(a)           Stress Factor * Loss Ratio * Loss Horizon Ratio and

 

(b)           Minimum Loss Reserve

 

Where:

 

Loss Ratio = the highest three month rolling average of the Aged Receivables
Ratio in the most recent twelve months ended prior to such date.

 

Minimum Loss Reserve = 10%.

 

Stress Factor = 2.25

 

“Market Street” has the meaning as set forth in the preamble to this Agreement.

 

“Market Street Purchaser Agent” means PNC and its successors and assigns.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of United Rentals and its Subsidiaries, taken as a
whole.

 

“Master Exchange Agreement” means the agreement dated as of January 1, 2009 by
and among, inter alia, Qualified Intermediary and the Originator, as amended,
modified or supplemented from time to time.

 

“Monthly Report” means a report, in substantially the form of Annex E hereto,
furnished by the Collection Agent to the Administrative Agent and each Purchaser
Agent pursuant to Article IV of the Agreement.

 

“Moody’s” means Moody’s Investor Service, Inc.

 

“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables reduced by, without duplication:

 

(a)           the aggregate amount by which the Outstanding Balance of Eligible
Receivables of each Obligor exceeds the product of (i) the Concentration
Percentage for such Obligor multiplied by (ii) the Outstanding Balance of the
Eligible Receivables;

 

(b)           the Outstanding Balance of Eligible Receivables for Obligors that
are United States, federal government, governmental subdivisions or agencies
that in the aggregate are in excess of 2% of the aggregate Outstanding Balance
of all Eligible Receivables;

 

(c)           the Outstanding Balance of Eligible Receivables for Obligors that
are state government, governmental subdivisions or agencies that in the
aggregate are in excess of 4% of the aggregate Outstanding Balance of all
Eligible Receivables;

 

I-19

--------------------------------------------------------------------------------


 

(d)           the aggregate monthly collections received during the preceding
calendar month and not deposited into the Controlled Account in accordance with
the provisions of Section 1.04(a) hereof;

 

(e)           the aggregate amount of Collections received as credit card
payments during the preceding calendar month that were not deposited into the
Controlled Account in accordance with the provisions of Section 1.04(a) hereof;

 

(f)            the amount shown as “Un-reconciled Difference” in the latest
Monthly Report expressed as a positive number;

 

(g)           with respect to any Obligor in respect of which (i) there is
currently an Outstanding Balance of Eligible Receivables owing from such Obligor
in excess of $100,000 and (ii) there is a payable owing from the Collection
Agent or any of its Affiliates to such Obligor, the lesser of (x) the
Outstanding Balance of Eligible Receivables owing from such Obligor and (y) the
aggregate amount owing from the Collection Agent and its Affiliates to such
Obligor;

 

(h)           the Outstanding Balance of ENB Receivables that (i) in the
aggregate are in excess of 20% of the aggregate Outstanding Balance of all
Eligible Receivables or (ii) are greater than 28 days old;

 

(i)            the Outstanding Balance of Eligible Extended Term Receivables
that in the aggregate are in excess of 6% of the aggregate Outstanding Balance
of all Eligible Receivables; and

 

(j)            the Outstanding Balance of Eligible Receivables as to which any
payment, or part thereof remains unpaid for 91 days or more after the Invoice
Date for such payment (or, in the case of Extended Term Receivables, as to which
any payment or part thereof remains unpaid for 151 days or more after the
Invoice Date for such payment) that in the aggregate is in excess of 5% of the
aggregate Outstanding Balance of all Receivables other than the ENB Receivables;
and

 

(k)           the aggregate Contractual Dilution Amount as of the end of the
preceding calendar month.

 

“Non-Delaying Bank” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Non-Extending Bank” has the meaning set forth in Section 1.04(h).

 

“Nonrenewing Bank” has the meaning set forth in Section 1.13(a).

 

“Notice of Effectiveness” means a notice upon receipt of which the Seller
effectively transfers to the Administrative Agent the exclusive control of the
Controlled Account.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided that in the event that any payments in respect of a Contract are made
by any other Person, such other Person shall also be deemed to be an Obligor.

 

I-20

--------------------------------------------------------------------------------


 

“Original Date” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Originator” means United Rentals (North America), Inc. (f/k/a UR Merger Sub
Corporation, as successor in interest to United Rentals (North America), Inc.
and United Rentals Northwest, Inc.) and its successors and permitted assigns.

 

“Other Corporations” means United Rentals, Inc. and all of its Subsidiaries
except the Seller.

 

“Other Costs” has the meaning specified in Section 7.04(c).

 

“Other Investors” means any Person other than the Seller, the Originator or the
Collection Agent.

 

“Other Sellers” has the meaning specified in Section 7.04(c).

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent” means United Rentals, Inc. and its successors and permitted assigns.

 

“Performance Undertaking Agreement” means the Amended and Restated Performance
Undertaking Agreement, dated as of the date hereof, made by United Rentals in
favor of the Seller, as the same may, from time to time, be amended, restated,
modified or supplemented.

 

“Percentage” of any Bank means, (a) with respect to Scotia Capital, 45 5/11%,
(b) with respect to PNC, 27 3/11%, (c) with respect to BTMU, 13 7/11%, (d) with
respect to BOA, 13 7/11%, and (e) with respect to a Bank that has entered into
an Assignment and Acceptance, the amount set forth therein as such Bank’s
Percentage, in each case as such amount may be modified by an Assignment and
Acceptance entered into between a Bank and an Eligible Assignee.

 

“Periodic Report” means the Monthly Report, the Weekly Report or the Daily
Report.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.

 

“PNC” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“PNC Fee Agreement” means the separate fee agreement, dated on or about the date
hereof, pertaining to fees among the Seller and PNC as Market StreetPNC
Purchaser Agent, as the same may be amended or restated from time to time.

 

“PNC Purchaser Agent” means PNC and its successors and assigns.

 

I-21

--------------------------------------------------------------------------------


 

“Pool Balance Dilution Ratio” means the three month rolling average of the
percentage equivalent of a fraction, computed as of the last day of each
calendar month, obtained by dividing (a) the aggregate Dilutions occurring
during such month by (b) the aggregate Outstanding Balance of Pool Receivables
as of the last day of such month.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Pooled Commercial Paper” means all short-term Commercial Paper issued by a
Purchaser from time to time, subject to any pooling arrangement by such
Purchaser, but excluding short-term Commercial Paper issued by such Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by such Purchaser.

 

“Purchase Agreement” means the Third Amended and Restated Purchase and
Contribution Agreement, dated as of the date of the Agreement, between the
Originator, as seller, United Rentals, as collection agent, and United Rental
Receivables LLC II, as buyer, as the same may be amended, modified or restated
from time to time.

 

“Purchase Limit” means $550,000,000, as such amount may be reduced pursuant to
Section 1.01(b).  References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 1.01(b), minus the then outstanding Capital of Receivable Interests
under the Agreement.

 

“Purchase Request” means a request, substantially in the form of Annex I hereto,
delivered by the Seller pursuant to Section 1.02 of the Agreement.

 

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Market Street Funding LLC and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables and (iii
and (ii) Gotham Funding Corporation and any successor or assign of such
Purchaser that is a receivables investment company that in the ordinary course
of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables.

 

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as Market StreetPNC Purchaser Agent, (iii) BTMU and its permitted
successors and assigns as Gotham Purchaser Agent, and (iv) BOA and its permitted
successors and assigns as BOA Purchaser Agent.

 

“Purchaser Agent’s Account” means (i) with respect to Scotia Capital, the
special account (account number 2158-13, ABA No. 026-002532) of Scotia Capital
maintained at the office of Scotia Capital; (ii) with respect to PNC, the
special account (account number 1002422076, ABA No. 043-000-096) of PNC
maintained at the office of PNC, (iii) with respect to BTMU, the special account
(account number 310-035-147, ABA No. 026-009-632) of BTMU maintained at the
office of BTMU and (iv) with respect to BOA, the special account (account

 

I-22

--------------------------------------------------------------------------------


 

number 4426457864, ABA No. 026 009 593, Ref:  United Rentals) of BOA maintained
at the office of BOA.

 

“Qualified Intermediary” means United Rentals Exchange, LLC, a qualified
intermediary as defined in Treasury Regulation Section 1.1031(k)-1(g)(4).

 

“Rating Agency” means Standard & Poor’s, Moody’s or Fitch, or any successor
thereto.

 

“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except in the case of ENB Receivables, for which the Originator
will not have presented an invoice to the related Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto, which Receivable has been
acquired or purported to be acquired by the Seller by purchase or by capital
contribution pursuant to the Purchase Agreement; provided that “Receivable”
shall not include any Equipment Sale Receivables.  For the avoidance of doubt,
Receivables shall include ENB Receivables.

 

“Receivable Interest” means, at any date of determination, an undivided
percentage ownership interest in (a) all then outstanding Pool Receivables
arising prior to the time of the most recent computation or recomputation of
such undivided percentage interest pursuant to Section 1.03, (b) all Related
Security with respect to such Pool Receivables and (c) all Collections with
respect to, and other proceeds of, such Pool Receivables and Related Security. 
Each undivided percentage interest shall be computed as

 

C + YR + LR + CAFR +DR

NRPB

 

where:

 

C

 

=

 

the Capital of each such Receivable Interest at the time of computation.

 

 

 

 

 

 

 

 

 

YR

 

=

 

the Yield Reserve of each such Receivable Interest at the time of computation.

 

 

 

 

 

 

 

 

 

LR

 

=

 

the Loss Reserve of each such Receivable Interest at the time of computation.

 

 

 

 

 

 

 

 

 

CAFR

 

=

 

the Collection Agent Fee Reserve of each such Receivable Interest at the time of
computation.

 

 

 

 

 

I-23

--------------------------------------------------------------------------------


 

DR

 

=

 

the Dilution Reserve of each such Receivable Interest at the time of
computation.

 

 

 

 

 

NRPB

 

=

 

the Net Receivables Pool Balance at the time of computation.

 

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 1.03.

 

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable, payment of which is directed to one of the Collection Accounts
specified in Annex F hereto.

 

“Recipient” has the meaning specified in Section 1.11.

 

“Related Bank” means (a) with respect to Liberty, Scotia Capital and each
Eligible Assignee that shall become a party to the Agreement as a Related Bank
for Liberty pursuant to Section 7.03; (b) with respect to Market Street, PNC and
each Eligible Assignee that shall become a party to the Agreement as a Related
Bank for Market Street pursuant to Section 7.03; (c) with respect to Gotham,
BTMU and each Eligible Assignee that shall become a party to the Agreement as a
Related Bank for Gotham pursuant to Section 7.03; and (dc) with respect to any
other Purchaser or any Purchaser Agent which has no related Purchaser, each Bank
that is an Eligible Assignee identified in the Assignment and Acceptance
pursuant to which such Purchaser and/or Purchaser Agent became a party to this
Agreement and each Eligible Assignee that shall become a party to the Agreement
as a Related Bank with respect to any such Person pursuant to Section 7.03.

 

“Related Security” means with respect to any Receivable all of the Seller’s
interest in:

 

(a)           any goods (including returned goods) relating to any sale giving
rise to such Receivable;

 

(b)           all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements authorized or signed by an Obligor describing any
collateral securing such Receivable;

 

(c)           all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and

 

(d)           the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.

 

“Repurchase Date” has the meaning set forth in Section 1.12.

 

I-24

--------------------------------------------------------------------------------


 

“Required Purchaser Agents” means at any time Purchaser Agents whose related
Banks and Purchasers hold in the aggregate Receivable Interests representing
more than 66 2/3%, or, in the event no Receivable Interests are outstanding,
whose Banks have aggregate Bank Commitments representing more than 66 2/3% of
the Bank Commitments; provided, that, (i) solely for purposes of this
definition, the Receivable Interests and Bank Commitment for the related Bank
and Purchasers of any Purchaser Agent whose related Bank is a Defaulting Bank
shall be zero for so long as such Bank remains a Defaulting Bank (ii) solely for
purposes of determining the Required Purchaser Agents for the waiver of the
occurrence of a Liquidation Day under Section 1.04(b), the Receivable Interests
held by any Bank that is a Delaying Bank at such time shall be zero until such
time that Collections are applied in full under item “first” contained in the
proviso at the end of Section 1.04(c)(x)(iii).

 

“Reserve Dilution Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the
aggregate Dilutions as of the last day of such month by (b) the aggregate amount
of newly generated Receivables during the two months prior to such month.

 

“Response Deadline” has the meaning set forth in Section 1.13(a).

 

“Responsible Officers” means the President, any Vice President, Chief Executive
Officer, Chief Financial Officer, Secretary, Treasurer, legal counsel, or any
other executive or financial officer of the Seller, the Collection Agent or the
Originator.

 

“Scotia Capital” has the meaning as set forth in the preamble to this Agreement
and its successors and assigns.

 

“Scotia Capital Fee Agreement” means the separate fee agreement, dated on or
about the date hereof, pertaining to fees among the Seller and Scotia Capital as
Liberty Purchaser Agent and as the Administrative Agent, as the same may be
amended or restated from time to time.

 

“Seller” has the meaning as set forth in the preamble to this Agreement and its
permitted successors and assigns.

 

“Senior Secured Leverage Ratio” has the meaning specified in the Credit
Agreement.

 

“Settlement Day” for any Receivable Interest means (i) in the case of Yield, all
fees and payments due pursuant to each of the Fee Agreements, and the accrued
Collection Agent Fee for such Receivable Interest, the fifth Business Day of
each calendar month,  or, on and after the Termination Date for such Receivable
Interest, the last day of the related Settlement Period, and (ii) in each other
case, the last day of the related Settlement Period, or, for Pooled Commercial
Paper, means the thirtieth day from the last day of immediately preceding
Settlement Period, provided that, if such day is not a Business Day, the next
following day that is a Business Day.

 

“Settlement Period” for any Receivable Interest means (i) each period commencing
on the first day and ending on the last day of each Fixed Period for such
Receivable Interest and (ii) on and after the Termination Date for such
Receivable Interest, such period (including, without limitation, a period of one
day) as shall be selected from time to time by the related Purchaser

 

I-25

--------------------------------------------------------------------------------


 

Agent or, in the absence of any such selection, each period of thirty days from
the last day of the immediately preceding Settlement Period.

 

“Special Indemnified Amounts” has the meaning specified in Section 4.07.

 

“Special Indemnified Party” has the meaning specified in Section 4.07.

 

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

 

“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.

 

“Tangible Net Worth” means at any time the excess of (a) the Outstanding Balance
of all Receivables plus cash and cash equivalents of the Seller, minus (b) the
sum of (i) the Outstanding Balance of such Receivables that have become
Defaulted Receivables, plus (ii) Capital, Yield Reserve, Loss Reserve,
Collection Agent Fee Reserve and Dilution Reserve, plus (iii) the Deferred
Purchase Price.

 

“Termination Date” for any Receivable Interest in the Pool Receivables means
(a) in the case of a Receivable Interest in the Pool Receivables owned by a
Purchaser, the earlier of (i) the Business Day that the Seller or the related
Purchaser Agent so designates by notice to the other at least two Business Days
in advance for such Receivable Interest in the Pool Receivables and (ii) the
Facility Termination Date and (b) in the case of a Receivable Interest in the
Pool Receivables owned by a Bank, the earlier of (i) the Business Day that the
Seller so designates by notice to the related Purchaser Agent at least one
Business Day in advance for such Receivable Interest in the Pool Receivables and
(iii) the Commitment Termination Date.

 

“Threshold Basis” has the meaning specified in Section 1.04(a).

 

“Transaction Document” means any of the Agreement, each Fee Agreement, the
Performance Undertaking Agreement, the Purchase Agreement and all other
agreements and documents delivered and/or related hereto or thereto.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“United Rentals” means United Rentals, Inc. and its successors and permitted
assigns.

 

“Weekly Report” means a report, in substantially the form of Annex G-1 hereto,
furnished by the Collection Agent to the Administrative Agent and each Purchaser
Agent pursuant to Article IV of the Agreement.

 

I-26

--------------------------------------------------------------------------------


 

“Yield” means, for each Receivable Interest:

 

(a)                                 for each day during any Fixed Period to the
extent a Purchaser will be funding such Receivable Interest on such day during
such Fixed Period through the issuance of commercial paper,

 

IR x C x                   ED + LF

360

 

(b)                                 for each day during any Fixed Period, to the
extent (x) a Purchaser will not be funding such Receivable Interest during such
Fixed Period through the issuance of commercial paper or (y) a Bank will be
funding such Receivable Interest,

 

AR x C x               ED + LF

360

 

where:

 

AR                                 =                                     the
applicable Assignee Rate for such Receivable Interest for such Fixed Period

 

C                                          =                                    
the Capital of such Receivable Interest on such day during such Fixed Period

 

ED                                  =                                     the
actual number of days elapsed during such Fixed Period

 

IR                                     =                                     the
Investor Rate for such Receivable Interest for such Fixed Period

 

LF                                    =                                     the
Liquidation Fee, if any, for such Receivable Interest for such Fixed Period;

 

provided that no provision of the Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Yield Reserve” for any Receivable Interest at any time means the sum of (a) the
then accrued and unpaid Yield for such Receivable Interest and (b) an amount
equal to the product of (i) a stress factor of 2.25, (ii) the Capital of such
Receivable Interest on such date, (iii) the Eurodollar Rate for such Receivable
Interest for a 30-day Fixed Period deemed to commence on such date and (iv) a
fraction having Days Sales Outstanding as its numerator and 360 as its
denominator.

 

- - - - - -

 

Other Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles.  All
terms used in Article 9

 

I-27

--------------------------------------------------------------------------------


 

of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

I-28

--------------------------------------------------------------------------------


 

EXHIBIT II

 

CONDITIONS OF PURCHASES

 

1.                                      Conditions Precedent to Initial
Purchase.  The initial purchase of a Receivable Interest in the Pool Receivables
under this Third Amended and Restated Agreement is subject to the conditions
precedent that the Administrative Agent and each Purchaser Agent shall have
received on or before the date of such purchase the following, each (unless
otherwise indicated) dated such date, in form and substance satisfactory to the
Administrative Agent and each Purchaser Agent:

 

(a)                                 A certificate of the Secretary or Assistant
Secretary of the Seller and the Originator certifying (i) copies of the
resolutions of the Board of Directors of the Seller and the Originator approving
the applicable Transaction Documents, (ii) copies of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to the Transaction Documents, (iii) the by-laws of the Seller and the
Originator and (iv) the names and true signatures of the officers of the Seller
and the Originator authorized to sign the Transaction Documents to be signed by
it hereunder.  Until the Administrative Agent and each Purchaser Agent receives
a subsequent incumbency certificate from the Seller or the Originator, as the
case may be, the Administrative Agent and each Purchaser Agent shall be entitled
to rely on the last such certificate delivered to it by the Seller or the
Originator.

 

(b)                                 A certificate of the Secretary or Assistant
Secretary of the Parent certifying (i) copies of the resolutions (if required)
of the Board of Directors of the Parent approving the Performance Undertaking
Agreement, (ii) copies of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Performance
Undertaking Agreement and (iii) the names and true signatures of the officers
thereof authorized to sign the Performance Undertaking Agreement.

 

(c)                                  A copy of the certificate of formation or
articles of incorporation of the Seller, certified as of a recent date by the
Secretary of State or other appropriate official of the state of its
organization, and a certificate as to the good standing of the Seller from such
Secretary of State or other official, dated as of a recent date.

 

(d)                                 Acknowledgment copies or time stamped
receipt copies of proper financing statement amendments and assignments, duly
filed on or before the date of such initial purchase under the UCC of all
relevant jurisdictions necessary to perfect the ownership and security interests
contemplated by the Agreement and the Purchase Agreement.

 

(e)                                  Acknowledgment copies, or time stamped
receipt copies of proper financing statements, if any, necessary to release all
security interests and other rights of any Person in the Collateral previously
granted by the Seller or the Originator.

 

(f)                                   Evidence of payment by the Seller of all
accrued and unpaid fees (including those contemplated by the Fee Agreements),
costs and expenses to the extent then due and payable on the date thereof,
including any such costs, fees and expenses arising under or referenced in
Section 7.04(b) of the Agreement and the Fee Agreements.

 

II-1

--------------------------------------------------------------------------------


 

(g)                                  Completed UCC search reports, dated on or
within one month before the date of this Agreement, listing the financing
statements filed in all applicable jurisdictions referred to in clause (d) above
that name the Originator or the Seller as debtor, together with copies of such
other financing statements that were filed on any date after September 28, 2011,
and similar search reports with respect to judgment liens, federal tax liens and
liens of the Pension Benefit Guaranty Corporation in such jurisdictions, as the
Administrative Agent or any Purchaser Agent may reasonably request, showing no
Adverse Claims (other than any Adverse Claim arising under or permitted by any
Transaction Document) on any Pool Receivable.

 

(h)                                 Copies of an executed amendment to the
Controlled Account Agreement in place on the date hereof with the Controlled
Account Bank.

 

(i)                                     Letters from each of the Rating Agencies
then rating the Commercial Paper of each Purchaser confirming the rating of such
Commercial Paper after giving effect to the transaction contemplated by the
Agreement and the Transaction Documents.

 

(j)                                    A favorable opinion of counsel for the
Seller and the Originator, in form and substance reasonably satisfactory to the
Administrative Agent and each Purchaser Agent.

 

(k)                                 A favorable opinion of counsel for the
Parent, in form and substance reasonably satisfactory to the Administrative
Agent and each Purchaser Agent.

 

(l)                                     An executed copy of the Fee Agreements.

 

(m)                             An executed copy of each of the Transaction
Documents.

 

(n)                                 An executed copy of the Performance
Undertaking Agreement.

 

(o)                                 An executed letter agreement with the
Qualified Intermediary with respect to the Collection Accounts.

 

(p)                                 Each Pool Receivable included in the
calculation of Eligible Receivables is an Eligible Receivable.

 

2.                                      Conditions Precedent to All Purchases
and Reinvestments.  Each purchase (except as expressly set forth in
Section 1.02(e)(vi) with respect to the funding obligation of a Delaying Bank
with respect to Delayed Funds on a Delayed Funding Date) (including the initial
purchase) and each reinvestment in the Pool Receivables shall be subject to the
further conditions precedent that:

 

(a)                                 in the case of each purchase, the Collection
Agent shall have delivered to the Administrative Agent and each Purchaser Agent
on or prior to such purchase, in form and substance reasonably satisfactory to
the Administrative Agent and each Purchaser Agent, a completed Monthly Report,
Weekly Report and Daily Report, when applicable, containing information covering
the most recently ended calendar month and demonstrating that after giving
effect to such purchase no Event of Termination or Incipient Event of
Termination under paragraph (i) of Exhibit V would occur;

 

II-2

--------------------------------------------------------------------------------


 

(b)                                 on the date of such purchase or reinvestment
pursuant to Section 1.04(b)(ii) of the Agreement, the following statements shall
be true (and acceptance of the proceeds of such purchase or reinvestment shall
be deemed a representation and warranty by the Seller that such statements are
then true), except that the statement in clause (iii) below is required to be
true only if such purchase or reinvestment is by a Purchaser:

 

(i)                                     the representations and warranties
contained in Exhibit III are correct on and as of the date of such purchase or
reinvestment as though made on and as of such date;

 

(ii)                                  no event has occurred and is continuing,
or would result from such purchase or reinvestment, that constitutes an Event of
Termination or an Incipient Event of Termination; and

 

(iii)                               the Administrative Agent, at the direction
of any Purchaser Agent, shall not have given the Seller at least one Business
Day’s notice that the Purchasers for which such Purchaser Agent acts have
terminated the reinvestment of Collections in Receivable Interests; and

 

(c)                                  in the case of each purchase, the
Administrative Agent and each Purchaser Agent shall have received a Purchase
Request and such other approvals, opinions or documents as it may reasonably
request pursuant to the terms of the Agreement.

 

II-3

--------------------------------------------------------------------------------


 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants as follows:

 

(a)                                 The Seller is a limited liability company
duly formed, validly existing and in good standing under the laws of Delaware,
and is duly qualified to do business, and is in good standing, in every
jurisdiction where the nature of its business requires it to be so qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
the Seller of each Transaction Document to which it is a party (i) are within
the Seller’s limited liability company powers, (ii) have been duly authorized by
all necessary corporate action, (iii) do not contravene (1) the Seller’s
certificate of formation and limited liability company agreement, (2) any law,
rule or regulation applicable to the Seller, (3) any contractual restriction
binding on or affecting the Seller or its property, the violation of which could
reasonably be expected to have a Material Adverse Effect on the collectibility
of any Pool Receivable or a Material Adverse Effect on Seller or (4) any order,
writ, judgment, award, injunction or decree binding on or affecting the Seller
or its property, and (iv) do not result in or require the creation of any
Adverse Claim upon or with respect to any of its properties (except for the
interest created pursuant to the Agreement).  Each of the Transaction Documents
to which it is a party has been duly executed and delivered by a duly authorized
officer of the Seller.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Seller of the Transaction Documents to which it is a party, except for the
filing of UCC financing statements that are referred to therein other than those
which have been obtained; provided that the right of any assignee of a
Receivable the obligor of which is a Government Obligor to enforce such
Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable Law to the extent the
Originator thereof or the Seller shall not have complied with the applicable
provisions of any such Law in connection with the assignment or subsequent
reassignment of any such Receivable.

 

(d)                                 Each of the Transaction Documents to which
it is a party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(e)                                  The consolidated balance sheets of United
Rentals and its Subsidiaries as at the end of its most recent fiscal year, and
the related consolidated statements of income and retained earnings of United
Rentals and its Subsidiaries for such fiscal year, copies of which have been
furnished to the Administrative Agent and each Purchaser Agent, fairly present
in all material respects the consolidated financial condition of United Rentals
and its Subsidiaries as at such date and the consolidated results of the
operations of United Rentals and its Subsidiaries for the period

 

III-1

--------------------------------------------------------------------------------


 

ended on such date, all in accordance with generally accepted accounting
principles consistently applied, and since the end of its most recent fiscal
year there has been no material adverse change in the business, operations,
property or financial condition of United Rentals or its Subsidiaries, except as
may have previously been disclosed to the Administrative Agent and each
Purchaser Agent.  Notwithstanding the foregoing, in the event the due date for
delivery of such financials is waived or extended with respect to the Revolving
Loans pursuant to the Credit Agreement and at such time each of Scotia Capital,
PNC, BTMU and BOA are Revolving Credit Lenders thereunder, such waiver or
extension will be deemed to have been made with respect to the delivery of such
financials under this Agreement.  Since the formation of the Seller, there has
been no material adverse change in the business, operations, property or
financial or other condition of the Seller.

 

(f)                                   There is no pending or, to the Seller’s
knowledge, threatened action or proceeding affecting United Rentals or any of
its Subsidiaries before any court, governmental agency or arbitrator that may
materially adversely affect the financial condition or operations of United
Rentals or any of its Subsidiaries or the ability of the Seller or United
Rentals to perform their respective obligations under the Transaction Documents,
or which purports to affect the legality, validity or enforceability of the
Transaction Documents.  To the Seller’s knowledge, neither United Rentals nor
any Subsidiary is in default with respect to any order of any court, arbitration
or governmental body except for defaults with respect to orders of governmental
agencies that defaults are not material to the business or operations of United
Rentals and its Subsidiaries, taken as a whole.

 

(g)                                  No proceeds of any purchase or reinvestment
will be used to acquire any equity security of a class that is registered
pursuant to Section 12 of the Securities Exchange Act of 1934.

 

(h)                                 The Seller is the legal and beneficial owner
of the Pool Receivables and Related Security free and clear of any Adverse Claim
(other than any Adverse Claim arising under or permitted by any Transaction
Document).  Upon each purchase of or reinvestment in a Receivable Interest, the
Investors or the Banks, as the case may be, shall acquire a valid and perfected
undivided percentage ownership interest or first priority security interest to
the extent of the pertinent Receivable Interest in each Pool Receivable then
existing or thereafter arising and in the Related Security and Collections with
respect thereto; provided that the right of any assignee of a Receivable the
obligor of which is a Government Obligor to enforce such Receivable directly
against such obligor may be restricted by the Federal Assignment of Claims Act
or any similar applicable Law to the extent the Originator thereof or the Seller
shall not have complied with the applicable provisions of any such Law in
connection with the assignment or subsequent reassignment of any such
Receivable.  No effective financing statement or other instrument similar in
effect covering any Contract or any Pool Receivable or the Related Security or
Collections with respect thereto is on file in any recording office, except
those filed in favor of the Administrative Agent relating to the Agreement and
those filed pursuant to the Purchase Agreement.

 

(i)                                     Each Monthly Report, Weekly Report and
Daily Report (if prepared by the Seller, or to the extent that information
contained therein is supplied by the Seller), information, exhibit, financial
statement, document, book, record or report furnished at any time by or on
behalf of the Seller to the Administrative Agent, the Purchaser Agents, the
Investors or the Banks in connection with the Agreement is true, complete and
accurate in all material respects as of its date

 

III-2

--------------------------------------------------------------------------------


 

or (except as otherwise disclosed to the Administrative Agent, the Purchaser
Agents, the Investors or the Banks, as the case may be, at such time) as of the
date so furnished.

 

(j)                                    The principal place of business and chief
executive office of the Seller and the office where the Seller keeps its records
concerning the Pool Receivables are located at the address or addresses referred
to in paragraph (b) of Exhibit IV.

 

(k)                                 The names and addresses of all the
Controlled Account Bank, together with the account numbers of the Controlled
Account of the Seller at such Controlled Account Bank, are specified in Annex F
hereto (or at such other Controlled Account Bank and/or with such other
Controlled Account as have been notified to the Administrative Agent in
accordance with the Agreement).

 

(l)                                     The Seller is not known by and does not
use any tradename or doing-business-as name.

 

(m)                             The Seller was formed on December 15, 2000 and
the Seller did not engage in any business activities prior to the date of this
Agreement other than those relating to the transactions evidenced by the
Existing Agreement, the Former Deal Documents and the documents amended and
restated thereby.  The Seller has no Subsidiaries.

 

(n)                                 (i)  The fair value of the property of the
Seller is greater than the total amount of liabilities, including contingent
liabilities, of the Seller, (ii) the present fair salable value of the assets of
the Seller is not less than the amount that will be required to pay all probable
liabilities of the Seller on its Debts as they become absolute and matured,
(iii) the Seller does not intend to, and does not believe that it will, incur
Debt or liabilities beyond the Seller’s abilities to pay such Debt and
liabilities as they mature and (iv) the Seller is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which the Seller’s property would constitute unreasonably small capital.

 

(o)                                 With respect to each Pool Receivable, the
Seller (i) shall have received such Pool Receivable as a contribution to the
capital of the Seller by the Originator or (ii) shall have purchased such Pool
Receivable from the Originator in exchange for payment (made by the Seller to
the Originator in accordance with the provisions of the Purchase Agreement) of
cash in an amount that constitutes fair consideration and reasonably equivalent
value.  Each such sale referred to in clause (ii) of the preceding sentence
shall not have been made for or on account of an antecedent Debt owed by the
Originator to the Seller and no such sale is voidable or subject to avoidance
under any section of the Federal Bankruptcy Code.

 

(p)                                 Each ENB Receivable has been originated
pursuant to the terms of a Contract substantially similar to the form of
Contract attached hereto as Annex H as amended from time to time by the Seller
with notice to the Purchaser Agents; provided that if any amendment to the form
of Contract attached as Annex H hereto adversely affects the enforceability of
ENB Receivables or the interests of the Seller or the Investors therein, such
amendment shall require the written consent of the Purchaser Agents.

 

III-3

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

COVENANTS OF THE SELLER

 

Until the latest of the Facility Termination Date, the date on which no Capital
of or Yield on any Receivable Interest shall be outstanding or the date all
other amounts owed by the Seller hereunder to the Investors, the Banks, the
Administrative Agent or the Purchaser Agents are paid in full:

 

(a)           Compliance with Laws, Etc.  The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications and privileges would not materially adversely affect
the collectibility of the Receivables Pool or the ability of the Seller to
perform its obligations under the Transaction Documents.

 

(b)           Offices, Records and Books of Account.  The Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Pool Receivables (and all original documents
relating thereto) at the address of the Seller set forth in Section 7.02 of the
Agreement or, upon 30 days’ prior written notice to the Administrative Agent, at
any other locations in jurisdictions where all actions reasonably requested by
the Administrative Agent to protect and perfect the interest in the Collateral
have been taken and completed.  The Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

 

(c)           Performance and Compliance with Contracts and Credit and
Collection Policy.  The Seller will require, at its expense, that the Originator
will timely and fully perform and comply with all material provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Pool Receivables, and timely and fully comply in all material respects with
the Credit and Collection Policy in regard to each Pool Receivable and the
related Contract.

 

(d)           Sales, Liens, Etc.  The Seller will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim (other than any Adverse Claim arising under or permitted by any
Transaction Document) upon or with respect to, the Seller’s undivided interest
in any Pool Receivable, Related Security, Controlled Account or Collections, or
upon or with respect to any account to which any Collections of any Pool
Receivables are sent, or assign any right to receive income in respect thereof. 
The Seller will not grant or suffer to exist any lien, security interest or
other charge or encumbrance or control over the Collection Accounts.

 

IV-1

--------------------------------------------------------------------------------


 

(e)           Extension or Amendment of Receivables.  Except as provided in
Section 4.02(c), the Seller will not, and will not permit the Collection Agent
to, (i) extend the maturity or adjust the Outstanding Balance or otherwise
modify the terms of any Pool Receivable in a manner inconsistent with the Credit
and Collection Policy, that would result in the Dilution of such Pool Receivable
or that would otherwise prevent such Pool Receivable from being an Eligible
Receivable unless, in each case, the Seller shall have been deemed to have
received a Collection in respect of such Pool Receivable, or (ii) amend, modify
or waive in any material respect any term or condition relating to payments
under or enforcement of any Contract related thereto.

 

(f)            Change in Business or Credit and Collection Policy.  The Seller
will not make or permit any change in the character of its business or in the
Credit and Collection Policy that would, in either case, materially adversely
affect the collectibility of the Receivables Pool or the ability of the Seller
to perform its obligations under the Agreement, except as may otherwise be
agreed in writing by the Administrative Agent and each Purchaser Agent.

 

(g)           Change in Payment Instructions to Obligors.  The Seller will not
make or permit any change in the instructions to Obligors regarding payments to
be made to the Seller or the Collection Agent or payments to be made to the
Controlled Account Bank, unless the Administrative Agent shall have received
notice of and agreed to such change, other than a change related solely to
instructions to Obligors to pay to a new Controlled Account Bank and subject to
a Controlled Account Agreement.

 

(h)           Addition or Termination of Controlled Account Bank or Controlled
Account Agreement.  The Seller will not add or terminate or cause or permit the
addition or termination of any bank as a Controlled Account Bank from those
listed in Annex F to the Agreement or terminate any Controlled Account
Agreement, unless the Administrative Agent shall have received notice of such
addition or termination of a Controlled Account Bank, notice of the termination
of the Controlled Account Agreement with any terminated Controlled Account Bank
and executed copies of a Controlled Account Agreement with each newly added
Controlled Account Bank.  The Seller will not permit any provision of any
Controlled Account Agreement to be changed, amended, modified or waived without
the prior written consent of the Administrative Agent.

 

(i)            Deposits to Controlled Account.  The Seller will deposit, or
cause to be deposited, all Collections of Pool Receivables into the Collection
Accounts, and will cause all such Collections deposited to the Collection
Accounts to be transferred to the Controlled Account within one Business Day of
its receipt except to the extent otherwise permitted by the provisions of
Section 1.04(a) hereof.  The Seller will not deposit or otherwise credit, or
cause or issue any instructions to be so deposited or credited, to the
Collection Accounts or any Controlled Account cash or cash proceeds other than
Collections of Pool Receivables, and with respect to the Collection Accounts,
the proceeds of Equipment Sale Receivables and to the limited extent permitted
herein, Identifiable Combined Assets.

 

(j)            Marking of Records.  At its expense, the Seller will mark its
master data processing records evidencing Pool Receivables and related Contracts
with a legend evidencing that Receivable Interests related to such Pool
Receivables and related Contracts have been sold in accordance with the
Agreement.

 

IV-2

--------------------------------------------------------------------------------


 

(k)           Reporting Requirements.  The Seller will provide to the
Administrative Agent (in multiple copies, if requested by the Administrative
Agent) the following:

 

(i)            as soon as available and in any event within 45 days after the
end of the first three quarters of each fiscal year of United Rentals, balance
sheets of United Rentals, its Subsidiaries and the Seller as of the end of such
quarter and statements of income and retained earnings of United Rentals, its
Subsidiaries and the Seller for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of United Rentals; notwithstanding the foregoing, in the event
the due date for delivery of such financials is waived or extended with respect
to the Revolving Loans pursuant to the Credit Agreement and at such time each of
Scotia Capital, PNC, BTMU and BOA are Revolving Credit Lenders thereunder, such
waiver or extension will be deemed to have been made with respect to the
delivery of such financials under this Agreement;

 

(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of United Rentals, a copy of the annual report for such
year for United Rentals and its Subsidiaries, containing financial statements
for such year audited by Ernst & Young or other independent public accountants
of recognized national standing; notwithstanding the foregoing, in the event the
due date for delivery of such financials is waived or extended with respect to
the Revolving Loans pursuant to the Credit Agreement and at such time each of
Scotia Capital, PNC, BTMU and BOA are Revolving Credit Lenders thereunder, such
waiver or extension will be deemed to have been made with respect to the
delivery of such financials under this Agreement;

 

(iii)          as soon as possible and in any event within five (5) days after
the occurrence of each Event of Termination or Incipient Event of Termination, a
statement of the chief financial officer of the Seller setting forth details of
such Event of Termination or Incipient Event of Termination and the action that
the Seller has taken and proposes to take with respect thereto;

 

(iv)          promptly after the sending or filing thereof, copies of all
reports that United Rentals sends to any of its securityholders, and copies of
all reports and registration statements that United Rentals or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

 

(v)           promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate in excess of $1,000,000;

 

IV-3

--------------------------------------------------------------------------------


 

(vi)          at least ten (10) Business Days prior to any change in the name of
the Originator or the Seller, a notice setting forth the new name and the
effective date thereof and UCC-3 amendments to all then existing UCC-1 financing
statements filed in connection with the Transaction Documents;

 

(vii)         promptly after the Seller obtains knowledge thereof, notice of any
“Event of Termination” or “Facility Termination Date” under the Purchase
Agreement;

 

(viii)        so long as any Capital shall be outstanding, as soon as possible
and in any event no later than the day of occurrence thereof, notice that the
Originator has, pursuant to the Purchase Agreement, stopped selling or
contributing to the Seller all newly arising Receivables;

 

(ix)          at the time of the delivery of the financial statements provided
for in clauses (i) and (ii) of this paragraph, a certificate of the chief
financial officer or the treasurer of the Seller to the effect that, to the best
of such officer’s knowledge, no Event of Termination has occurred and is
continuing or, if any Event of Termination has occurred and is continuing,
specifying the nature and extent thereof;

 

(x)           promptly after receipt thereof, copies of all consents requested
from the Seller by, and all notices or other documents received by the Seller
from, the Originator under the Purchase Agreement;

 

(xi)          promptly, such other information, documents, records or reports
respecting the Receivables or the condition or operations, financial or
otherwise, of the Seller as the Administrative Agent may from time to time
reasonably request;

 

(xii)         promptly after the Seller obtains knowledge thereof, notice of any
(a) litigation, investigation or proceeding that may exist at any time between
the Seller or the Originator and any governmental authority that, in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect on the business,
operations, property or financial or other condition of the Seller or the
Originator; (b) litigation or proceeding materially and adversely affecting the
Seller’s or the Originator’s ability to perform its obligations under a
Transaction Document or (c) litigation or proceeding adversely affecting the
Seller or the Originator and not covered by insurance or in which injunctive or
similar relief is sought which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect; and

 

(xiii)        promptly after the occurrence thereof, notice of a material
adverse change in the business, operations, property or financial condition of
the Seller or the Collection Agent and the Parent, taken as a whole.

 

The reporting requirements set forth above are satisfied by filing any of the
documentation specified in (i), (ii) and (iv) with the Securities and Exchange
Commission through the EDGAR electronic filing system.

 

(l)            Separateness.  (i)  The Seller shall at all times maintain at
least two independent directors each of whom (x) is not currently and has not
been during the five years

 

IV-4

--------------------------------------------------------------------------------


 

preceding the date of the Agreement an officer, director or employee of, or a
major vendor or supplier of services to, an Affiliate of the Seller or any Other
Corporation, (y) is not a current or former officer or employee of the Seller
and (z) is not a stockholder of any Other Corporation or any of their respective
Affiliates.

 

(i)            The Seller shall not direct or participate in the management of
any of the Other Corporations’ operations.

 

(ii)           The Seller shall conduct its business from an office separate
from that of the Other Corporations (but which may be located in the same
facility as one or more of the Other Corporations).  The Seller shall have
stationery and other business forms and a mailing address and a telephone number
separate from that of the Other Corporations.

 

(iii)          The Seller shall at all times be adequately capitalized in light
of its contemplated business.

 

(iv)          The Seller shall at all times provide for its own operating
expenses and liabilities from its own funds.

 

(v)           The Seller shall maintain its assets and transactions separately
from those of the Other Corporations and reflect such assets and transactions in
financial statements separate and distinct from those of the Other Corporations
and evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the Other Corporations.  The Seller
shall hold itself out to the public under the Seller’s own name as a legal
entity separate and distinct from the Other Corporations.  The Seller shall not
hold itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the Other Corporations.

 

(vi)          The Seller shall not maintain any joint account with any Other
Corporation or become liable as a guarantor or otherwise with respect to any
Debt or contractual obligation of any Other Corporation.

 

(vii)         The Seller shall not make any payment or distribution of assets
with respect to any obligation of any Other Corporation or grant an Adverse
Claim on any of its assets to secure any obligation of any Other Corporation.

 

(viii)        The Seller shall not make loans, advances or otherwise extend
credit to any of the Other Corporations.

 

(ix)          The Seller shall hold regular duly noticed meetings of its
Managers and make and retain minutes of such meetings.

 

(x)           The Seller shall have bills of sale (or similar instruments of
assignment) and, if appropriate, UCC-1 financing statements, with respect to all
assets purchased from any of the Other Corporations.

 

IV-5

--------------------------------------------------------------------------------


 

(xi)          The Seller shall not engage in any transaction with any of the
Other Corporations, except as permitted by the Agreement and as contemplated by
the Purchase Agreement.

 

(xii)         The Seller shall comply with (and cause to be true and correct)
each of the facts and assumptions contained in the opinion delivered pursuant to
paragraph (1)(j) of Exhibit II to the Agreement.

 

(m)          Transaction Documents.  Subject to the waiver provisions set forth
in Section 2.02, the Seller will not amend, waive or modify any provision of any
of the Transaction Documents or waive the occurrence of any “Event of
Termination” under the Purchase Agreement, without the prior written consent of
the Administrative Agent and each Purchaser Agent.  The Seller will perform all
of its obligations under the Transaction Documents in all material respects and
will enforce the Transaction Documents in accordance with its terms in all
material respects.

 

(n)           Nature of Business.  The Seller will not engage in any business
other than the purchase of Receivables, Related Security and Collections from
the Originator and the transactions contemplated by the Agreement.  The Seller
will not create or form any Subsidiary.

 

(o)           Mergers, Etc.  The Seller will not merge with or into or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, or enter into any joint venture or partnership agreement
with, any Person.

 

(p)           Distributions, Etc.  So long as a Purchaser’s Commercial Paper
with respect to this transaction are outstanding, the Seller will not declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of any shares of any class of
capital stock of the Seller, or return any capital to its shareholders as such,
or purchase, retire, defease, redeem or otherwise acquire for value or make any
payment in respect of any shares of any class of capital stock of the Seller or
any warrants, rights or options to acquire any such shares, now or hereafter
outstanding; provided, however, that the Seller may declare and pay cash
dividends on its capital stock to its shareholders so long as (i) no Event of
Termination shall then exist or would occur as a result thereof, (ii) such
dividends are in compliance with all applicable law including the corporate law
of the state of the Seller’s incorporation, and (iii) such dividends have been
approved by all necessary and appropriate corporate action of the Seller.

 

(q)           Debt.  The Seller will not incur any Debt, other than any Debt
incurred pursuant to the Agreement, the Purchase Agreement or the Fee
Agreements.

 

(r)            Limited Liability Agreement.  The Seller will not amend or delete
Sections 7 to 10, 16, 20 to 25 or 30 of its limited liability agreement.

 

(s)            Tangible Net Worth.  The Seller will maintain Tangible Net Worth
at all times equal to at least 3% of the Outstanding Balance of the Receivables
at such time.

 

IV-6

--------------------------------------------------------------------------------


 

EXHIBIT V

 

EVENTS OF TERMINATION

 

Each of the following, unless waived in writing in accordance with Section 2.02,
shall be an “Event of Termination”:

 

(a)           A Collection Agent Default shall have occurred; or

 

(b)           The Seller shall fail (i) to transfer or cause to be transferred
to the Administrative Agent when requested any rights, pursuant to the
Agreement, of the Collection Agent or (ii) to make any payment required under
Section 1.04, and any such failure to transfer or pay shall remain unremedied
for two (2) Business Days; or

 

(c)           Any representation or warranty made or deemed made by the Seller
(or any of its officers) pursuant to the Agreement or any other Transaction
Document or any information or report delivered by the Seller pursuant to the
Agreement or any other Transaction Document shall prove to have been incorrect
or untrue in any material respect when made or deemed made or delivered, and
such incorrectness or untruth is incapable of remedy or, if capable of remedy,
is not corrected or cured within fifteen (15) days of the earlier of Seller
becoming aware of such incorrectness or untruth or written notice thereof being
given to the Seller by the Administrative Agent or any Purchaser Agent; or

 

(d)           The Seller shall fail to perform or observe any other term,
covenant or agreement contained in the Agreement or in any other Transaction
Document on its part to be performed or observed and any such failure shall
remain unremedied for ten (10) days after written notice thereof shall have been
given to the Seller by the Administrative Agent or any Purchaser Agent (or, with
respect to a failure to deliver the Monthly Report, the Weekly Report or the
Periodic Report pursuant to the Agreement, such failure shall remain unremedied
for five (5) days or two (2) Business Days, respectively, without a requirement
for notice); or

 

(e)           The Seller shall fail to pay any principal of or premium or
interest on any of its Debt that is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(f)            Any purchase or any reinvestment pursuant to the Agreement shall
for any reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
undivided percentage ownership or first priority security interest to the extent
of the pertinent Receivable Interest in each applicable Pool

 

V-1

--------------------------------------------------------------------------------


 

Receivable and the Related Security and Collections with respect thereto free
and clear of any Adverse Claim (other than any Adverse Claim arising under or
permitted by any Transaction Document); or the security interest created
pursuant to Section 1.09 shall for any reason cease to be a valid first priority
perfected security interest in the collateral security referred to in that
section free and clear of any Adverse Claim (other than any Adverse Claim
arising under or permitted by any Transaction Document), and such default is
incapable of remedy or, if capable of remedy, (x) the value of such percentage
ownership or security interest shall not exceed $25,000 and (y) such default is
not corrected or cured within seven (7) days of Seller becoming aware of such
default or written notice thereof being given to the Seller by the
Administrative Agent or any Purchaser Agent; or

 

(g)           The Seller shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors or file a notice of
intention to make a proposal to some or all of its creditors; or any proceeding
shall be instituted by or against the Seller seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller shall take any corporate action to
authorize any of the actions set forth above in this paragraph (g); or

 

(h)           As of the last day of any calendar month, either:

 

(i)            the Default Ratio shall exceed (x) if such month is January,
February, March, April or May, 10.25% or (y) if such month is any other month,
9.50%; or

 

(ii)           the three-month rolling average of the Default Ratio shall exceed
(x) if such month is January, February, March, April or May, 10.00% or (y) if
such month is any other month, 9.25%; or

 

(iii)          the Delinquency Ratio shall exceed 4.25% or the three-month
rolling average of the Delinquency Ratio shall exceed 4.00%; or

 

(iv)          the Dilution Ratio shall exceed 3.25% or the Pool Balance Dilution
Ratio shall exceed 3.00%; or

 

(v)           at any time, the Days Sales Outstanding shall exceed (x) during
December, January or February, 68.5 days, or (y) during any other month, 66.5
days; or

 

(i)            The sum of the Receivable Interests shall be greater than 100%
for a period of two (2) Business Days; or

 

V-2

--------------------------------------------------------------------------------


 

(j)            There shall have occurred any material adverse change in the
business, operations, property or financial condition of the Seller or the
Parent and its Subsidiaries, taken as a whole, since the last publicly filed
financial statements; or there shall have occurred any event that could
reasonably be expected to materially adversely affect (as determined by the
Banks in their sole and absolute discretion) the collectibility of the
Receivables Pool or the ability of the Seller or the Collection Agent to collect
Pool Receivables or otherwise perform its obligations under the Agreement; or

 

(k)           An “Event of Termination” or “Facility Termination Date” shall
occur under the Purchase Agreement or any other Transaction Document shall cease
to be in full force and effect; or

 

(l)            All of the outstanding membership interests of the Seller shall
cease to be owned, directly or indirectly, by United Rentals; or

 

(m)          The Outstanding Balance of all Receivables (based on the most
recent Weekly Report) shall for any two consecutive Business Days be less than
105% of the aggregate outstanding Capital (based on the most recent Weekly
Report), Yield Reserve, Loss Reserve, Collection Agent Fee Reserve and Dilution
Reserve (each as shown in the most recent Monthly Report) and the Seller shall
not have cured such event within two Business Days after the date of delivery of
the Weekly Report to the Administrative Agent and the Purchaser Agents or the
date such Weekly Report should have been delivered.

 

V-3

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

COLLECTION AGENT DEFAULTS

 

Each of the following, unless waived in writing by the Required Purchaser Agents
(other than as set forth in paragraph (e) which cannot be waived), shall be a
“Collection Agent Default”:

 

(a)           The Collection Agent (if United Rentals or any of its Affiliates
is the Collection Agent) (i) shall fail to perform or observe in any material
respect any term, covenant or agreement under the Agreement (other than as
referred to in clause (ii) of this paragraph (a)) and such failure shall remain
unremedied for two (2) Business Days or (ii) shall fail to make when due any
payment or deposit to be made by it under the Transaction Documents and such
failure to transfer or pay shall remain unremedied for two (2) Business Days; or

 

(b)           The Collection Agent shall fail to transfer to the Administrative
Agent when requested any rights, pursuant to the Agreement, which it then has as
Collection Agent and any such failure to transfer or pay shall remain unremedied
for two (2) Business Days; or

 

(c)           Any representation or warranty made or deemed made by the
Collection Agent (or any of its officers) pursuant to the Agreement or any other
Transaction Document or any information or report delivered by the Collection
Agent pursuant to the Agreement or any other Transaction Document shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered, and such incorrectness or untruth is incapable of remedy or, if
capable of remedy, is not corrected or cured within fifteen (15) days of the
earlier of the Collection Agent becoming aware of such incorrectness or untruth
or written notice thereof being given to the Collection Agent by the
Administrative Agent or any Purchaser Agent; or

 

(d)           The Collection Agent shall fail to pay any principal of or premium
or interest on any of its Debt that is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)           The Collection Agent shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors or
file a notice of intention to make a proposal to some or all of its creditors;
or any proceeding shall be instituted by or against the Collection Agent seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee,

 

VI-1

--------------------------------------------------------------------------------


 

custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Collection
Agent shall take any corporate action to authorize any of the actions set forth
above in this paragraph (e); or

 

(f)            There shall have occurred any material adverse change in the
business, operations, property or financial condition of the Collection Agent
and its Subsidiaries, taken as a whole, since the last publicly filed financial
statements; or there shall have occurred any event that may materially adversely
affect the collectibility of the Receivables Pool or the ability of the
Collection Agent to collect Pool Receivables or otherwise perform its
obligations under the Agreement; or

 

(h)           A breach by the Collection Agent under the Credit Agreement of the
Fixed Charge Coverage Ratio or the Senior Secured Leverage Ratio; or

 

(i)            A Change of Control of the Collection Agent or of the Originator
shall occur.

 

VI-2

--------------------------------------------------------------------------------